EXHIBIT A
                                                           LAW OFFICES
                                                                OF
                                                 RHONDA HILL WILSON,          P.C.
                                                             SUITE 820
                                                      TWO PENN CENTER PLAZA
                                                 1500 JOHN F. KENNEDY BOULEVARD
                                                 PHILADELPHIA, PENNSYLVANIA 19102
RHONDA HILL WILSON                                                                            (215) 972-0400
MEMBER, PA,NJ   /,j   NY BARS, OHIO (INACTIVE)                                            FAX (215) 972-6756
r hwilson@pbilly-attorney .corn                                                      TOLLFREE(800)519-4006

                                                                                         NEW YORK OFFICE:
STEPHANIE    V. KING                                                                   42 WEST 44TH STREET
OF COUNSEL                                                                                          SUITE 151
MEMBER PA BAR                                                                          NEW YORK, NY 10036



                                                         June 17, 2020

     Via Certified Mail
     USI Insurance Services, LLC
     555 Pleasantville Road
     Briarcliff Manor, NY 10510

                            RE:      Wilson, et al. v. The Hartford, et al.
                                     CCP: 2006022364

     Dear Sir/Madam:

            Please find enclosed the Complaint filed on June 15, 2020 in the above captioned matter.
     Kindly forward to your counsel.

               Thank you for your attention in this matter.




                                                            Rhonda Hill Wilson

     RHW/qsp
     Enclosure
                                           11   ~"~~~~~~ -\d~~~~~=~~~:-:
                                                               '   '




7018 229 □ □□ DD 8976 2564




                                                  stamps
                                                    endicia
                                                  06/17/2020



USPS FIRST CLASS MAIL®
RHONDA WILSON
1500 JOHN F KENNEDY BOULEVARD, SUITE 820
PHILADELPHIA PA 19102




                                           'COOOj
SHIP        The Hartford
TO:
            The Hartford Casualty Company
            Hartford Fire Insurance Company
            1 Hartford Plaza
            Hartford CT 06155-0001



              USPS CERTIFIED MAIL™




      Ill         11 111
            9414 7118 9956 3900 2268 79
                                                II
        Court of Common Pleas of Philadelphia County
                      Trial Division
                       Civil Cover Sheet
PLAINTIFF'S NAME                                                             DEFENDANT'S NAME
 RHONDA         HILL WILSON                                                    THE HARTFORD, ALIAS: THE HARTFORD CASUALTY
                                                                               COMPANY
PLAINTIFF'S ADDRESS                                                          DEFENDANT'S ADDRESS
 1500 JFK BLVD SUITE 820                                                       ONE HARTFORD PLAZA
 PHILADELPHIA PA 19102                                                         HARTFORD CT 06155


PLAINTIFF'S NAME                                                             DEFENDANT'S NAME
 THE LAW OFFICES OF RHONDA HILL WILSON, P.C.                                   USI INSURANCE SERVICES, LLC

PLAINTIFF'S ADDRESS                                                          DEFENDANT'S ADDRESS
 1500 JFK BLVD SUITE 820                                                       555 PLEASANTVILLE ROAD
 PHILADELPHIA PA 19102                                                         BRIARCLIFF MANOR NY 10510


PLAINTIFF'S NAME                                                             DEFENDANT'S NAME
                                                                               USI AFFINITY COLBURN INSURANCE SERVICE

PLAINTIFF'S ADDRESS                                                          DEFENDANT'S ADDRESS
                                                                               ONE INTERNATIONAL PLAZA DRIVE SUITE 400
                                                                               PHILADELPHIA PA 19113


TOTAL NUMBER OF PLAINTIFFS           TOTAL NUMBER OF DEFENDANTS        COMMENCEMENT OF ACTION
                                                                       lxJ Cbmpll;lint          □ Petition Action                D      Notice of Appeal
                   2                                  3
                                                                                                D   Transfer From Other Jurisdictions
AMOUNT IN CONTROVERSY          COURT PROGRAMS

                               D     Arbitration                  M:ass Tort •                D     Commerce                    D    Settlement
D     $50,000.00 or less       D     Jury                         Savings Action             .D     Minor Court Appeal          D    Minors
lxJ   More than $50,000.00     lxJ   Non-Jury                     P.('tifiori•                  D   Statutory Appeals           D    W/D/Survival
                               D     Other: ·
CASE TYPE AND CODE

  10 - CONTRACTS OTHER

STATUTORY BASIS FOR CAUSE OF ACTION




RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBER)
                                                                          FILED                                     IS CASE SUBJECT TO
                                                                                                                    COORDINATION ORDER?
                                                                       PROPROTHY                                                YES           NO


                                                                     JUN 15 2020
                                                                        A. SILIGRINI

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant: RHONDA HILL WILSON , THE LAW
                                                                        OFFICES OF RHONDA HILL WILSON, P.C.
Papers may be served at the address set forth below.

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY                       ADDRESS

 RHONDA HILL WILSON                                                           1500 J.F.K. BLVD.
                                                                              SUITE 820
PHONE NUMBER                             FAX NUMBER                           PHILADELPHIA PA 19102
  (215) 972-0400                          (215)972-6756

SUPREME COURT IDENTIFICATION NO.                                            E-MAIL ADDRESS

  34813                                                                       rhwilson@philly-attorney.com

SIGNATURE OF FILING ATTORNEY OR PARTY                                       DATE SUBMITTED
 RHONDA HILL WILSON                                                           Monday, June 15, 2020, 04:25 pm

                                                   FINAL COPY (Approved by the Prothonotary Clerk)
LAW OFFICE OF RHONDA HILL WILSON, P.C.                                    Filed          y the
                                                                         Office          cords
BY· Rhonda Hill Wilson, Esquire
                                                                              15          pm
Attorney ID. No.34813
Two Penn Center Plaza - Suite 820
1500 John F. Kennedy Boulevard
Philadelphia, PA 19102                              Attorney for Plaintiffs
(215) 972-0400


Rhonda Hill Wilson, Esquire

and

The Law Office of Rhonda Hill Wilson, P.C.:          COURT OF COMMON PLEAS
Suite 820                                            PHILADELPHIA COUNTY
1500 John F. Kennedy Boulevard
Philadelphia, PA. 19102

                     Plaintiffs,                     June Term, 2020
       vs.
                                                     No:
The Hartford
Hartford Fire Insurance Company
The Hartford Casualty Company
One Hartford Plaza
Hartford, Connecticut 06155

and

USI Insurance Services, LLC
555 Pleasantville Road
Briarcliff Manor, New York 10510

and

USI Affinity Colburn Insurance Service
One International Plaza Dr, Suite 400
Philadelphia, PA 19113

                     Defendants.




                                              -1-


                                                                                   Case ID: 200600877
                                                CIVIL ACTION - COMPLAINT

            DECLARATORY, INJUNCTIVE RELIEF AND BREACH OF CONTRACT


                          NOTICE                                                                            AVISO
You have been sued in court. If you wish to defend against the            "Lehan demandado a usted en la corte. Si usted quiere defenderse de
claims set forth in the following pages, you must take action within     estas demandas expuestas en las paginas siguiemes, usted tiene veinte
twenty (20) days after this complaint and notice are served, by          (20) dias, de plaza al partir de la fecha de la demanda y la notification.
entering a written appearance personally or by attorney and filing in    Hace falta asentar una comparencia escrita o en persona o con un
writing with the court your defenses or objections to the claims set     abogodaro y entregar a la carte en forma escrita sus defcnsas o sus
forth against you. Your are warned that if you fail to do so the case may             objeciones a las demandes en contra de su persona. Sea avisado que si
proceed without you and a judgment may be entered against you by         usted nose deliende, la corte tomara medidas y puede cominuar la
the court without further notice for any money claimed in the                         demanda en contra suya sin previo aviso o notilicacion. Ademas, la
complaint or for any other claim or relief requested by the plaintiff.   corte puede decidir a favor del tlemandante y requiere que usted
You may lose money or property or other rights important 10 you.         cumpla con tod.as las provisiones de este demanda. Usted puede perder
                                                                         dinero o sus propiedades u otros derechos importantes para usted.
You SHOULD TAKE THIS PAPER TO YOUR LAWYER AT ONCE.
[FYOU DO NOT HAVE A LAWYER OR CANNOT AFFORD ONE, GO                                 LLEVE ESTA DEMANDA A UN ABOGADO INMEDIATAMENTE.
TO OR TELEPHONE THE OFFICE SET FORTH BELOW TO FIND                      SI NO TIENE ABOGADO OSI NO TIENE EL DINERO SUFICIENTE
OUT WHERE YOU CAN GET LEGAL HELP.                                       DE PAGAR TAL SERVICIO, VA YA EN PERSONA O LLAME PRO
                                                                        TELEFONO A LA OFICINA CUY A DIRECCION SE ENCUENTRA
                                                                            ESCRITA ABAJO PARA AVERIGUAR DONDE SE PUEDE CONSEGUIR

PHILADELPHIA BAR ASSOCIATION
110 lMarket Street, 11th Floor                                                   PHILADELPHIA BAR ASSOCIATION
Philadelphia, PA 19107-2911                                                        1101Market Street, 11th Floor
                                                                                  Philadelphia, PA 19107-2911




                                                                           -2-


                                                                                                                                                Case ID:      200600877
LAW OFFICE OF RHONDA HILL WILSON, P. C
BY: Rhonda Hill Wilson, Esquire
Attorney JD. No.34813
Two Penn Center Plaza - Suite 820
1500 John F Kennedy Boulevard
Philadelphia, PA 19102                 Attorney for Plaintiffs
(215) 972-0400


Rhonda Hill Wilson, Esquire

and

The Law Office of Rhonda Hill Wilson, P.C.:         COURT OF COMMON PLEAS
Suite 820                                           PHILADELPHIA COUNTY
1500 John F. Kennedy Boulevard
Philadelphia, PA. 19102

                     Plaintiffs,                    June Term, 2020
       vs.
                                                    No:
The Hartford
Hartford Fire Insurance Company
The Hartford Casualty Company
One Hartford Plaza
Hartford, Connecticut 0615 5

and

USI Insurance Services, LLC
555 Pleasantville Road
Briarcliff Manor, New York 10510

and

USI Affinity Colburn Insurance Service
One International Plaza Dr, Suite 400
Philadelphia, PA 19113

                     Defendants.




                                              -3-


                                                                            Case ID:   200600877
                   COMPLAINT IN CIVIL ACTION FOR DAMAGES,
                  DECLARATORY RELIEF AND INJUNCTIVE RELIEF

        Plaintiffs Rhonda Hill Wilson, Esquire and The Law Office of Rhonda Hill Wilson, P.C.

file this Complaint against The Hartford Defendants and their agents, the USI Insurance Services

LLC and the USI Affinity Colburn Insurance Service, and allege as follows:

        1.     Plaintiff Rhonda Hill Wilson is an attorney and is the sole owner of the Law

Office of Rhonda Hill Wilson, P.C., which at all times relevant hereto was located and operating

at Suite 820, Two Penn Center, 1500 John F. Kennedy Boulevard and doing the business oflaw

in the City and County of Philadelphia, Commonwealth of Pennsylvania. The Law Office of

Rhonda Hill Wilson, P.C. has been established and doing the business of law since 1994 and

Rhonda Hill Wilson has been working at the law firm since that time.

       2.      The Hartford Defendants in this action are The Hartford, which is a corporation

incorporated in the State of Delaware, with its principal place of business located at One Hartford

Plaza, Hartford, Connecticut 06115 and the Hartford Casualty Insurance Company, also

incorporated in the State of Delaware with its principal office located at 8910 Purdue Road,

Indianapolis, Indiana 46268.

       3.      Defendant USI Insurance Services, LLC is a foreign corporation located at

555 Pleasantville Road, Briarcliff Manor, New York 10510 and is a corporation authorized to do

business and/or transact the business and/or sale of insurance products in the Commonwealth of

Pennsylvania and the City and County of Philadelphia as a licensed property insurance

broker-agents and/or casualty insurance broker-agents of the Hartford Insurance. Companies.

       4.     Defendant USI Affinity Colburn Insurance service is a insurance agency located at



                                               -4-


                                                                                           Case ID:   200600877
 One International Plaza Drive, Suite 400, Philadelphia, Pennsylvania 19113 and is a licensed

property insurance broker-agents and casualty insurance broker-agents authorized to do business

and/or transact the business and/or sale of insurance products in the Commonwealth of

Pennsylvania and the City and County of Philadelphia as a licensed property insurance

broker-agents and/or casualty insurance broker-agents of the Hartford Insurance Companies.

Hereinafter, USI Affinity Colburn Insurance and USI Insurance Services, LLC are refened to as

the USI Defendants.

        5.     Prior to 2019, Plaintiffs obtained and maintained Spectrum Business Owner's

Policy No. 44 SBA TI8966 (the "Policy") from the Hartford Defendants through their agents, the

USI Defendants from which included business interruption coverage to protect its business and

owner/employees from business losses. Specifically, there was coverage under this policy for the

period of June 16, 2019 to June 16, 2020. See Exhibit"A".

       6.      In breach of the insurance contract and obligations, the USI Defendants and

Hartford Defendants took in Plaintiffs' annual premium payments, which Plaintiffs dutifully and

regularly paid, and The Hartford Defendants denied Plaintiffs' business loss insurance claims

arising from the interruption of Plaintiffs' business caused by the several governmental COVID

Closure Orders.

       7.      The Hartford Defendants denied the Plaintiffs' claims notwithstanding the plain

language of the Policy, which provides coverage for such losses.

       8.      The Policy provides coverage for, inter alia, loss of Business Income and Extra

Expense Coverage and includes the following extensions that is coverage for loss due to actions

of a Civil Authority, extended business income and coverage for fungi, bacteria and virus.


                                               -5-


                                                                                             Case ID:   200600877
        9.      On March 11, 2020, the World Health Organization (WHO) declared the outbreak

a global pandemic.

        10.     According to the WHO: "People can catch COVID- from others who have the

virus. The disease can spread from person to person through small droplets from the nose or

mouth which are spread when a person ,vith COVID-19 coughs or exhales. These droplets land

on objects and surfaces around the person. Other people can then catch COVID-19 by touching

these objects or surfaces, then touching their eyes, nose or mouth. People can also catch

COVID-19 if they breathe in droplets from a person with COVID-19 who coughs out or exhales

droplets." Because the Coronavirus that causes COVID-19 is contained in and transmitted by

droplets that land indiscriminately on the surfaces of property with potentially fatal

consequences, it unquestionably causes physical damage and loss.

        11.    On March 17, 2020, the New England Journal of Medicine, one of the world's

leading peer-reviewed medical journals, published a study that describes severe acute respiratory

syndrome coronavirus 2 (SARS-Co V-2) (the "Coronavirus"), the official name for the virus that

causes COVID-19, as a virus that is transmitted by respiratory droplets that can be suspended in

air for several hours. Over time, these droplets containing Coronavirus fall onto and can

physically remain on surfaces, such as metal, glass, plastic, and wood, for several days. Persons

who touch these surfaces, even days later, may become infected.

       12.     COVID-19 is a deadly infectious disease caused by the recently discovered

Coronavirus known as SARS-CoV-2. It first emerged in or about December 2019. Because this

Coronavirus is highly transmissible, it has been and is rapidly spreading throughout the world,

including in the Commonwealth of Pennsylvania, the States of New Jersey and New York


                                                -6-


                                                                                            Case ID:   200600877
        13.     According to the U.S. Centers for Disease Control and Prevention ("CDC"):

 "COVID-19 seems to be spreading easily and sustainably in the community ('community spread')

 in many affected geographic areas" in the United States.

        14.     On or about March 19, 2020, the Law Office of Rhonda Hill Wilson, P.C

was forced to close the office because of a series of orders issued by the Mayor of the City and

County of Philadelphia, the Governor of the Commonwealth of Pennsylvania, the Supreme Court

of Pennsylvania and the President Judge of the Philadelphia Court of Common Pleas ("Closure

Orders"). The Closure Orders prohibited the operation of business that were not life sustaining in

the City and County of Philadelphia and in the Commonwealth of Pennsylvania and the Court of

the Commonwealth of Pennsylvania due to the Corona virus Disease 2019 ("COVID-19")

pandemic. In addition, the functions of the Pennsylvania Court were closed unless there was

emergency business.

        15.    The Civil Authority provision of the Policy's Special Property Coverage Form

reads, in pertinent part: Civil Authority (1) This insurance is extended to apply to the actual loss

of Business Income you sustain when access to your "scheduled premises" is specifically

prohibited by order of a civil authority as the direct result of a Covered Cause of Loss to property

in the immediate area of your "scheduled premises."

        16.    There was a direct and actual loss to Plaintiffs as a result of the COVID or Corona

Virus and there was a Covered Cause of Loss to property under the Policy, as the Coronavirus

that was proliferating onto virtually every surface and object in, on, and around the building

located at 1500 John F. Kennedy Boulevard, Philadelphia, Pennsylvania including Suite 820 and

its surrounding environs was then causing, and is continuing to cause, direct physical damage and


                                                -7-


                                                                                             Case ID:   200600877
loss in and to the immediate area of Plaintiffs premises which are the "scheduled premises."

          17.   While the Policy was in force, Plaintiffs sustained, and continue to sustain, losses

due to the presence of COVID-19 at, in, on, and/or around Plaintiffs' premises described in the

Policy.

          18.   While the Policy was in force, Plaintiffs sustained and continue to sustain, losses

due to the presence of COVID-19 on surfaces, furniture, merchandise, and/or other items of

physical property located at Plaintiffs' premises described in the Policy and the premises that

house the Plaintiffs' office.

          19.   While the Policy was in force, Plaintiffs sustained, and continue to sustain, losses

due to the spread of the COVID-19 in the community (the "Pandemic").

          20.   While the Policy was in force, Plaintiffs sustained, and continue to sustain, losses

due to the civil authority orders issued as set forth by Mayor of the City and County of

Philadelphia, the Governor of the Commonwealth of Pennsylvania and the Supreme Court of

Pennsylvania.

          21.   COVID-19 can and does live on and/or remain contagious and active on floors,

walls, furniture, desks, tables, chairs, countertops, computer keyboards, touch screens, cardboard

packages, clothing, fixtures, mobile phones, iPads, tablets, laptop computers, elevators and other

items of physical property for a period of time.

          22.   COVID-19 can be transmitted by way of human contact with surfaces and items

of physical property on which COVID-19 particles are physically present.

          23.   COVID-19 can be and has been transmitted by human to human contact and

interaction at premises.


                                                   -8-


                                                                                              Case ID:   200600877
         24.       The presence of any COVID-19 particles causes physical harm to property so as

to impair its value, usefulness and/or normal function.

         25.       The presence of COVID-19 renders property physically unsafe and unusable,

resulting in the physical loss of the property.

         26.       The presence of people infected with or carrying COVID-19 particles renders

property in their immediate vicinity physically unsafe and unusable, resulting in the physical loss

of the property.

        27. The State of Colorado issued a Public Health Order indicating that "COVID-

19 ... physically contributes to property loss, contamination, and damage .. . ".

        28. The City of New York issued an Emergency Executive Order in response to

CO VID-19 and the Pandemic, in part "because the virus physically is causing

property loss and damage.".

        29.      Broward County, Florida issued an Emergency Order acknowledging that

COVID-19 "is physically causing property damage."

        30.     The State of Washington issued a stay at home Proclamation stating the

"COVID-19 pandemic and its progression ... remains a public disaster affecting

life, health, [and] property .. ".

        31.     The State of Indiana issued an Executive Order recognizing that COVID-19

has the "propensity to physically impact surfaces and personal property." which is important

since Defendant The Hartford Casualty Company is based in Indiana.

        32.     The City of New Orleans issued an order stating "there is reason to believe that

COVID-19 may spread amongst the population by various means of exposure, including the


                                                  -9-


                                                                                            Case ID:   200600877
propensity to attach to surfaces for prolonged period of time, thereby spreading from surface to

person and causing property loss and damage in certain circumstances.".

        33.      The State of Illinois issued an Executive Order describing COVID-19' s

"propensity to physically impact surfaces and personal property."

        34.     The State of North Carolina issued a statewide Executive Order in response to the

Pandemic not only "to assure adequate protection for lives," but also to "assure adequate

protection of... property ."

        3 5.    COVID-19 and the Pandemic have caused and continue to cause direct physical

loss of and damage to property.

       36.      It is probable that COVID-19 particles have been present at Plaintiffs' building

and premises described in the Policy during the Policy period.

       37.     It is probable that COVID-19 particles have been present on surfaces, furniture,

and other items of physical property located at Plaintiffs' premises described in the Policy during

the Policy period.

       38.      It is probable that people infected with COVID-19 have been present at Plaintiffs'

premises described in the Policy during the Policy period.

       39.     It is probable that people carrying COVID-19 particles on or about their person

have been present at Plaintiffs' premises described in the Policy during the Policy period.

       40.     It is probable that airborne COVID-19 particles have been present at Plaintiffs'

premises described in the Policy during the Policy period.

       41.     Plaintiffs have suffered the direct physical loss of items of physical property

located at their premises described in the Policy as the result of the presence of COVID-19


                                               -10-


                                                                                              Case ID:   200600877
particles and/or the Pandemic and/or the civil authority orders referenced herein and due to the

Closure Orders, Plaintiffs have suffered and continue to suffer substantial lost business income

and other financial losses.

          42.     Plaintiff submitted a timely insurance claim(s) to Defendants on or about April

12, 2020.

          43.     By letter dated the next day, April 13, 2020, the Hartford Defendants advised

Plaintiffs, they had had "completed [its] investigation" and denied Plaintiffs coverage under the

Policy.

                 RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
                    OF RHONDA HILL WILSON, P.C. v. DEFENDANTS
                          DECLARATORY JUDGMENT ACT

                                               COUNT!

          44.    Plaintiffs incorporate by reference Paragraphs 1-43 as if set forth at length herein.

          45.    There is a dispute about whether Plaintiffs are entitled to coverage under the

Policy for their losses sustained and to be sustained in the future. Accordingly, Plaintiffs are

entitled to declaratory relief from this Court.

          46 . Plaintiffs are entitled to and demand a declaration pursuant to 42 Pa. C.S.A. § 7531

et seq. that:

                 ( 1) Plaintiffs sustained a direct physical loss of and/or damage to property at its

                 premises described in the Policy as a result of COVID-19 and/or the Pandemic;

                 (2) the presence of the COVID-19 virus is a covered cause of loss under the

                 Policy;

                 (3) the Pandemic is a covered cause ofloss under the Policy;


                                                  -11-


                                                                                                 Case ID:   200600877
                ( 4) the losses incurred by Plaintiff as the result of the orders issued by the

                Mayor ofPhiladelphia, Governor of Pennsylvania, the Pennsylvania Supreme

                Court and the President Judge of the Philadelphia Court of Common Pleas are

                covered losses under the Policy as Orders of Civil Authorities;

                (5) Defendants have not and cannot prove the application of any

                exclusion or limitation to the coverage for Plaintiffs losses alleged herein;

                (6) Plaintiffs are entitled to coverage for its past, present and future Business

                Income loss(es) and Extra Expense resulting from the COVID-19 virus and/or the

               Pandemic for the time period set forth in the Policy;

               (7) Plaintiffs have coverage for any substantially similar civil authority order in

               the future that limits or restricts access to Plaintiffs' premises; and

               (8) any other issue that may arise during the course of litigation that is a proper

               issue on which to grant declaratory relief.

        WHEREFORE, Plaintiffs seek judgment against the Defendants, as set forth above, plus

interest, costs, and attorney fees as allowed by law.


          RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
   OF RHONDA HILL WILSON, P.C. v. THE HARTFORD AND USI DEFENDANTS
                    BREACH OF CONTRACT

                                             COUNT II

       47.     Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs I through 46 of

the Plaintiffs' Complaint as if same were set forth at length herein.

       48.     At all times relevant hereto, there existed a valid contract by and between



                                                -12-


                                                                                                  Case ID:   200600877
Plaintiffs and the Defendants. See Exhibit "A" Insurance Contract.

        49.       At all times relevant, Plaintiffs have paid all premiums and performed all its

obligations under the Policy.

        50.       Defendants have a contractual duty to provide Plaintiffs with insurance coverage

under specified provisions of the Policy, as alleged by Plaintiffs herein. For monies paid,

Plaintiffs were entitled to recover from Defendants losses incurred.

        51.       As noted above, the Civil Authority provision of the Policy makes clear that

        "[t]his insurance is extended to apply to the actual loss of Business Income you sustain
       when access to your 'scheduled premises' is specifically prohibited by order of a civil
       authority as the direct result of a Covered Cause of Loss to property in the immediate area
       of your 'scheduled premises."' Policy, Special Property Coverage Form § A.5.q.

       52.        Policy also expressly provides coverage to pay for lost business income,

regardless of whether the loss was the result of a civil authority order. The Policy states, in

pertinent part:

        o. Business Income

       (1) We will pay for the actual loss of Business Income you sustain due to the necessary
       suspension of your "operations" during the "period ofrestoration". The suspension must
       be caused by direct physical loss of or physical damage to property at the "scheduled
       premises", including personal property in the open ( or in a vehicle) within 1,000
        feet of the "scheduled premises", caused by or resulting from a Covered Cause of Loss.

       (4) Business Income means the:

       ***

       (a) Net Income (Net Profit or Loss before income taxes) that would have been earned or
       incurred if no direct physical loss or physical damage had occurred; and (b) Continuing
       normal operating expenses incurred, including payroll.

       (5) With respect to the coverage provided in this Additional Coverage, suspension means:



                                                 -13-


                                                                                              Case ID:   200600877
                 (a) The partial slowdown or complete cessation of your business activities ....
                Policy, Special Coverage Property Form§ A.5.o.

        53.     As a result of the March 19, 2020 Orders and the Orders thereafter, Plaintiffs

 closed their business and filed aclaim for business interruption with Hartford. Plaintiffs' claim

was denied.

        54.     Plaintiffs' insurance Policy covers the extraordinary losses experienced by

Plaintiffs and its employees during this crisis. The Policy specifically includes "Civil

Authority" coverage for business interruptions caused by "order of a civil authority," "Lost

Business Income & Extra Expense Coverage," "Extended Business Income" coverage, and

"Business Income Extension for Essential Personnel" coverage, as well as "Limited Fungi,

Bacteria, Or Virus Coverage."

        55.     On or about April 12, 2020, Plaintiffs filed a claim with Hartford requesting

coverage under the Policy in connection with the lost Business Income due to the Closure Orders

and the damage caused by the presence of the Coronavirus in and around the Insured Premises.

        56.     On April 13, 2020, Hartford issued written correspondence to Plaintiffs stating

that it was denying the claim without any inspection or review of the Premises or without regard

to the cause of harm to the Plaintiffs.

        57.    On information and belief, the Hartford Defendants and the USI Defendants

accepted the Policy premiums paid by Plaintiffs with no intention of providing any coverage

under the Civil Authority and other provisions providing coverage for losses from closure orders

issued by civil authorities and from a virus.

       58.     Failure on the part of the Defendants to pay for the losses sustained by the



                                                -14-


                                                                                              Case ID:   200600877
Plaintiffs constitutes a breach of contract.

        59.     Plaintiffs are further entitled to delay damages and interest due to the breach of

contract by Defendants, whereby Plaintiffs were entitled to the recovery of benefits due to the

COVID pandemic.

        WHEREFORE, Plaintiffs demand judgment against Defendants in an amount in excess

of $50,000.00, plus costs, interest, attorney fees, delay damages and such other relief as this

Honorable Court may deem appropriate.

              RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
          OF RHONDA HILL WILSON, P.C. v. THE HARTFORD DEFENDANTS

                                               COUNTIII

          STATUTORY BAD FAITH CLAIM PURSUANT TO 42 PA. C. S. § 8371

        60.     Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs 1 through 59 of

the Plaintiffs' Complaint as if same were set forth at length herein.

        61.     At all times relevant hereto, The Hartford Defendants had a duty of good faith

and fair dealing towards its insureds, the Plaintiffs.

        62.    In evaluating the obligations pursuant to the policy in question, the Hartford

Defendants have not acted in a fair, timely and diligent fashion and have not acted in good faith.

        63.     At all times material hereto, the Hartford Defendant breached its duty of good

faith and fair dealing towards its insureds.

       64.     In light of the seriousness of the injuries to Plaintiffs, Defendants have without a

reasonable basis and without justification, refused to pay to Plaintiffs on coverage for which the

Plaintiffs paid and to which they are entitled.



                                                  -15-


                                                                                             Case ID:   200600877
        65.     The Hartford Defendants have acted with ill will and refusing to offer any or all

 coverage.

        66.     The Hartford Defendants acted with improper motivation, including financial

 gain, and refusing to offer any or all coverage.

        67.     According to data from ratings firm A.M. Best Co., the insurance industry as a

whole has $18.4 billion in net reserves for future payouts. But industry trade groups like the

American Property Casualty Insurance Association (APCIA) say they do not have the funds to

pay out the claims from a pandemic. For the insurance industry, the goal is to generate revenues

by charging high premiums for insurance while avoiding paying anything on legitimate claims by

small businesses.

        68.     The actions of the Hartford Defendants the denial of Plaintiffs' claims was willful

and/or malicious and made with reckless indifference to the plight of its insureds.

        69.     In evaluating its obligations and duties under the policy, Defendants have failed to

accord the interests of Plaintiffs with the same faithful consideration given its own interests.

        70.    Defendants lacked a reasonable basis to deny coverage to Plaintiffs and knew or

recklessly disregarded its lack of a reasonable basis.

        71.    Defendants did not investigate the claim or has investigated the claim in bad faith.

       72.      Accordingly, Plaintiffs are entitled to compensatory and punitive damages under

Pennsylvania statutory law, 42 Pa. C. § 8371, under common law and existing case law.

       73.      On information and belief, the Hartford Defendants rejected Plaintiffs claims in

bad faith as part of a policy to limit its losses during this pandemic, notwithstanding that the

Policy provides coverage for losses from closure orders issued by civil authorities and from a


                                                -16-


                                                                                             Case ID:   200600877
virus.

          74.     Plaintiffs are entitled to an award of punitive damages against Defendants.

          75.     Plaintiffs are entitled to an award of attorneys fees and costs against Defendants.

          WHEREFORE, Plaintiffs demand judgment against Defendants in an amount in excess

of $50,000.00, plus costs, interest, attorney fees, delay damages and such other relief as this

Honorable Court may deem appropriate.

           RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
    OF RHONDA HILL WILSON, P.C. v. THE HARTFORD AND USI DEFENDANTS
                                COUNTIV

                BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING

          76.     Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs 1 through 75 of

the Plaintiffs' Complaint as if same were set forth at length herein.

          77.     When Hartford issued and USI Defendants sold the Spectrum Business Owners

Policy, they undertook and were bound to the covenants implied by law that they would deal

fairly and in good faith with Plaintiffs, and not to engage in any acts, conduct, or omissions that

would impair or diminish the rights and benefits due Plaintiffs, according to the terms of the

Policy.

          78.     Upon information and belief, the Defendants breached the implied

covenant of good faith and fair dealing arising out of Policy by, unreasonably and in bad faith,

denying Plaintiffs insurance coverage to which they are entitled under the Policy.

          79.     In committing the above-referenced breach, the Defendants intended to

and did vex, damage, annoy, and injure Plaintiffs. Said conduct was intentional, willful, and with

conscious disregard of Plaintiffs' rights, and was malicious, oppressive and/or fraudulent.


                                                  -17-

                                                                                                Case ID:   200600877
        80.     As a direct and proximate result of the above-referenced breach, Plaintiffs have

 had to retain attorneys to enforce its right to the insurance coverage to which it is entitled under

the Policy and has thereby been injured and damaged.

        WHEREFORE, Plaintiffs demand judgment against Defendants in an amount in excess

of $50,000.00, plus costs, interest, attorney fees, delay damages and such other relief as this

Honorable Court may deem appropriate.

           RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
    OF RHONDA HILL WILSON, P.C. v. THE HARTFORD AND USI DEFENDANTS

                                             COUNTV

                           FRAUDULENT MISREPRESENTATION

        81.     Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs 1 through 80 of

the Plaintiffs' Complaint as if same were set forth at length herein.

        82.     Defendants committed actionable fraud against Plaintiffs by way of affirmative

misrepresentations and the concealment of material facts. For example, Defendants affirmatively

misrepresented that there was full coverage for business interruption whenever there was a

business interruption cause by physical damage.

        83.    Defendants represented in their advertisements that they provided business

 income insurance that acts as business interruption coverage or income protection coverage if

you cannot open your business for a time.

       84.     At all relevant times, Defendants knew and concealed from the Plaintiffs that

there was a policy that Defendants would not pay any claims during a pandemic or for

governmental orders, notwithstanding the express provision for such coverage in the Policy.

       85.     Defendants made or approved materially false and misleading statements to

                                                 -18-


                                                                                               Case ID: 200600877
Plaintiffs when it sold Plaintiffs the Policy.

        86.     Defendants made the foregoing false statements and misrepresentations that

omitted and concealed material facts despite being aware of their falsity.

        87.     Plaintiffs reasonably and actually relied on Defendants' misrepresentations and

concealments.

        88.      As a direct and proximate result of such unlawful conduct, Plaintiffs have

suffered, and will continue to suffer, damages in an amount to be proven at trial.

        89.     Defendants' actions were undertaken intentionally and in conscious disregard of

Plaintiffs' rights, and were malicious, fraudulent, and oppressive.

       90.      Plaintiffs are entitled to damages, and they should be awarded exemplary and

punitive damages in an appropriate amount to punish Defendants and to deter similar fraudulent

conduct in the future.

       WHEREFORE, Plaintiffs demand judgment against Defendants in an amount in excess

of $50,000.00, plus costs, interest, attorney fees, delay damages and such other relief as this

Honorable Court may deem appropriate.

             RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
         OF RHONDA HILL WILSON, P.C. v. THE HARTFORD DEFENDANTS
                          AND USI DEFENDANTS

                                            COUNT VI

                                       UNJUST ENRICHMENT

       91.      Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs 1 through 90 of

the Plaintiffs' Complaint as if same were set forth at length herein.

       92. By their deceptive, misleading, bad faith and unlawful conduct alleged herein,


                                                 -19-

                                                                                              Case ID:   200600877
Defendants unjustly received a benefit at the expense of Plaintiffs.

        93.     It is unjust to allow Defendants to retain the profits from it deceptive, misleading,

bad faith and unlawful conduct alleged herein without providing compensation to Plaintiffs.

        94.     Defendants acted with conscious disregard for the rights of Plaintiffs.

        95.     Plaintiffs are entitled to restitution of, disgorgement of, and/or the imposition

of a constructive trust upon, all profits, benefits, and other compensation obtained by Defendants

from its deceptive, misleading, bad faith and unlawful conduct.

        96.     As a result of Defendants' conduct, as set forth above, Plaintiffs may lose the

financial benefit of the amounts that Plaintiffs paid for those portions of the business Policy that

were illegal, unfair, or deceptive.

        97.     By their wrongful acts and omissions, Defendants, and each of them, were

unjustly enriched at the expense of and to the detriment of Plaintiffs.

        98.    Defendants were unjustly enriched through the offering of insurance coverages

within the Policy that purport and appear at first glance to provide certain coverages, such the

Limited Vims Coverage, but when read according their plain meaning, lead to absurd

requirements that are impossible to satisfy, such as only covering losses caused virus that were

created by windstorms, hail, aircraft, falling objects, and other phenomena and events that are

incapable of creating a virus.

       99. In the event such plain meaning of the Policy is applied (it should not be), it would

be against equity to permit Defendants to retain the payments that they received from Plaintiffs

for any such aspect of the Policy.

       100.    It is an illegal, deceptive, unfair, and/or fraudulent business practice to induce


                                                -20-


                                                                                               Case ID:   200600877
Plaintiffs or any other businesses to purchase insurance coverage that will never cover a loss.

        101.    As a direct and proximate result of Defendants' conduct, Plaintiffs have been

damaged and are entitled to restitution in an amount to be determined.

        102.   Plaintiffs seek restitution from Defendants and seek an order from this Court

disgorging all monies paid to Defendants as a result of the illegal, deceptive, unfair, and/or

fraudulent business practices.

        103.   Plaintiffs have no adequate remedy at law.

       WHEREFORE, Plaintiffs demand judgment against Defendants in an amount in excess

of $50,000.00, plus costs, interest, attomey fees, delay damages and such other relief as this

Honorable Court may deem appropriate.

               RHONDA HILL WILSON, ESQUIRE and THE LAW OFFICE
                OF RHONDA HILL WILSON, P.C. v. THE DEFENDANTS

                                            COUNT VII

                                      INJUNCTIVE RELIEF

       104.    Plaintiffs hereby incorporates by reference Plaintiffs' paragraphs 1 through 103 of

the Plaintiffs' Complaint as if same were set forth at length herein ..

       105.    Upon information and belief, Plaintiffs allege that, unless enjoined by order of the

Court, Defendants will continue to operate their companies for their sole benefit and to the

detriment of Plaintiffs. No adequate remedy exists at law for the injuries alleged herein, and

Plaintiffs will suffer great and irreparable injury if Defendants' conduct is not immediately

enjoined and restrained.

       106.    Defendants wrongfully denied Plaintiffs' insurance claim based on erroneous

interpretations of the Policy, in order avoid their financial obligations to Plaintiffs thereunder.

                                                -21-

                                                                                                Case ID:   200600877
        107.     Given the likely extended time period of the regional presence of the Coronavirus

 and COVID-19 cases, such as the Court of Common Pleas of Philadelphia County likely closure

to the public until September 2020 and the likely continued effect of the Closure Orders,

Plaintiffs will almost certainly have similar insurance claims in the future, and Defendants will

almost certainly apply the same or similar erroneous interpretations of the Policy to wrongfully

deny coverage.

        108.     If Defendants' conduct in this manner is not restrained and enjoined, Plaintiffs

will suffer great and irreparable harm, as it has already paid for the Policy in full, and

Defendants seem committed to continuing their unfair and unlawful business practices of

erroneously denying Plaintiffs' claims.

        109.     Defendants will continue to act in their own self-interest and to commit the acts

 that have damaged Plaintiffs, and that continue to do so.

       110.      Plaintiffs have no adequate remedy at law for the threatened injury.

       WHEREFORE, Plaintiffs demand judgment in their favor in an amount in excess of

$50,000, plus injunctive relief interest, costs, attorneys' fees, delay damages, punitive damages

and such other relief as this Honorable Court may deem appropriate.




Dated: Jun~ IS1 2020
                                               Rhonda Hill Wilson, Esquire
                                               Attorney ID #: 34813




                                                 -22-

                                                                                              Case ID:   200600877
                                       VERIFICATION

        I, Rhonda Hill Wilson, Esquire, hereby verify that the statements made in the foregoing

pleading are true and correct to the best of my knowledge, information and belief The

undersigned understands that the statements herein are made subject to the penalties of 18

Pa.C.S. Section 4904 relating to unsworn falsifications to authorities.




                                              yf}ww~~-·
Date: ~ u.Y1.e. 15 , 2020                     Rhonda Hill Wilson, Esquire




                                              -23-

                                                                                  Case ID:   200600877
EXHIBIT A




            Case ID: 200600877
 Prepare. Prntcct. Prev.iil.
                                                                                                   y
                                                                                     THE.d
                                                                                     HARTFORD

                                                                                     E111plu1·cc lkuctits
                                                                                     1\1111,1




  April 20. 2020


  Re:       Insured:              LAW Or-FICE OF RHONDA HILL WILSON PC
            Policy Number:        44 SBA Tl8966
            Policy Term:          6/16/2019 - 6/16/2020
            Writing Company:      Hartford Casualty Insurance Company




This will verify thar. to the best of the undersigned's knowledge, the attached is a complete and
accurate representation or insurance policy referenced above. Documents and/or information
produced ht!rewith arc kept and rnaintaint!d in the ordinary course of business.




-~::,,/==
  Peyton Dzi ura
  Opcnitions Support Specialist
  Clinton Business Center
  Harlford Of'lice Locarion




                                                                                 30 I Woods Park Dr.
                                                                                  Clinton. NY 13323
                                                                             Toll Free: 888-525-2652
                                                                                  Fax: 866-809-1178




                                                                                                            Case ID:   200600877
RHONDA HILL WILSON,          ESQUIRE

1500 JOHN F KENNEDY BLVD STE 820
PHILADELPHIA        PA 19102
                                                                                        THEX
                                                                                    HARTFORD
Policy Number: 44 SBA TIB966
Renewal Date: 06/16/19

Thank you for being a loyal customer of The Hartford.

# 1: Your Hartford Policy
Enclosed are renewal documents for your policy, which is scheduled to renew on          06/16/19 . Along
with a new Declarations Page, which details the coverages provided by your policy, we are enclosing
important policy documents. Please be aware that you will receive an invoice separately for this new
policy term approximately 30 days prior to the renewal date; no action is required now.

To ensure the premium you paid for this past policy term was accurate, we may contact you by letter,
phone or email to conduct a premium audit. If contacted, we will advise what information is needed to
complete the audit.

# 2: Your Business Insurance Coverage Checkup
Now is a great time to complete a business insurance coverage checkup with a Hartford Insurance
Professional. Because you wear so many hats each day, you may not be thinking about how changes to
your business can impact the type and amount of insurance coverage needed to protect it.

Together we will evaluate how your needs may have changed over the past year. Examples include:
        Has your mailing address and/or the physical location of your business changed?
        Has there been any increase/decrease in the amount of business property/equipment you own?
        Has there been any increase/decrease in your company's payroll or sales?
        Have you added or eliminated any vehicles used in your business operations?
        Are the bill plan and deductible on your policy right for your business?

During the review we may make coverage recommendations, provide peace of mind solutions,
and possibly reduce your costs. Here is all you need to do:
       - Call toll free (866) 467-8730 , and select our renewal review service option any
         weekday from 7 A.M. to 7 P.M. CST and request your business insurance check-up.
       - To best serve you, please have your Policy Number or Account Number and a Copy of
         your current Renewal Policy in hand when you call.

# 3: Servicing Your Needs
To login or register for our Online Business Service Center, go to www.thehartford.com/servicecenter
where any time, day or night you can:
        Pay your bill, view payment history and enroll in Auto Pay
        Request Auto ID Cards and Certificates of Insurance
        View electronic copies of billing and policy documents and sign up for paperless delivery

# 4: If You've Had A Loss or Accident. .. Report It Immediately
We want to help! Contact us as quickly as possible at 1-800-327 -3636.
         Representatives are available 24-7 to assist in helping you recover from your loss.

On behalf of USI INSURANCE SERVICES LLC/PHS                     and The Hartford, we appreciate the
opportunity to have been of service to you this past year and look forward to serving your business
insurance needs for the upcoming year.

Sincerely,
Your Hartford Team



                                                                                                     Case ID:   200600877
Spectrum®
Business Owner's Policy




                      THE
                      HARTFORD

Form SS 00 01 03 14          Page 1 of 1
                                       Case ID:   200600877
                                                                          THEX
                                                                        HARTFORD




                         PRODUCER COMPENSATION NOTICE



You can review and obtain information on The Hartford's producer compensation practices at
www.TheHartford.com or at 1-800-592-5717.




Form G-3418-0
                                                                                     Case ID: 200600877
D. Cap On Insurer Liability for Terrorism Losses
    If aggregate industry insured losses attributable to
    "certified acts of terrorism" under TRIA exceed $100
    billion in a calendar year and we have met, or will
    meet, our insurer deductible under TRIA, we shall
    not be liable for the payment of any portion of the
    amount of such losses that exceed $100 billion. In
    such case, your coverage for terrorism losses may
   be reduced on a pro-rata basis in accordance with
   procedures established by the Treasury, based on
   its estimates of aggregate industry losses and our
   estimate that we will exceed our insurer deductible.
   In accordance with the Treasury's procedures,
   amounts paid for losses may be subject to further
   adjustments based on differences between actual
   losses and estimates.
E. Application of Other Exclusions
   The terms and limitations of any terrorism exclusion,
   the inapplicability or omission of a terrorism
   exclusion, or the inclusion of terrorism coverage, do
   not serve to create coverage for any loss which
   would otherwise be excluded under this Coverage
   Form. Coverage Part or Policy.
F. All other terms and conditions remain the same.




Form SS 83 76 0115
                                        PENNSYLVANIA NOTICE


An Insurance Company, its agents, employees or service contractors acting on its behalf, may provide services to reduce
t11e likelihood of injury, death or Joss. Tllese services may include any of the following or related incident to the application
for. issuance, renewal or continuation of, a policy of insurance.
1.   surveys;

2.   consultation or advice; or

3.   inspections.
The "Insurance Consultation Services Exemption Act" of Pennsylvania provides that the Insurance Company, its agents,
employees or service contractors acting on its behalf, is not liable for damages from injury, death or loss occurring as a
result of any act of omission by any person in the furnishing of or the failure to furnish these services.
The Act does not apply:

1.   if the injury, death or loss occurred during the actual performance of the services and was caused by the negligence of
     the Insurance Company, its agents, employees or services contractors;

2.   to consLiltation services required to be performed under a written service contract not related to a policy of insurance; or

3.   if any acts or omissions of the Insurance Company, its agents, employees or service contractors               are judicially
     determined to constitute a crime, actual malice, or gross negligence.




Form SS 83 01 03 92 Prinied ,n U.S.A
                                                                                                                        Case ID:    200600877
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 44 SBA TI8966

Location(s), Building(s), Business of Named Insured and Schedule of Coverages for Premises as designated by
Number below.

Location:     001       Building:   001

1500 JOHN F KENNEDY BLVD STE 820
PHILADELPHIA       PA 19102

Description of Business:
LAWYERS     &   LAW FIRMS


Deductible:     $    250 PER OCCURRENCE




BUILDING AND BUSINESS PERSONAL PROPERTY               LIMITS OF INSURANCE

 BUILDING

                                                      NO COVERAGE




 BUSINESS PERSONAL PROPERTY

   REPLACEMENT COST                                   $      69,000



 PERSONAL PROPERTY OF OTHERS

   REPLACEMENT COST                                   NO COVERAGE

MONEY AND SECURITIES

 INSIDE THE PREMISES                                  $     10,000
 OUTSIDE '!'HE PREMISES                               $      5,000


LOSS PAYEE,         APPLIES




Form SS 00 0212 06                                           Page 002 {CONTINUED ON NEXT PAGE)
Process Date: 04/03/19                                                Policy Expiration Date: OG/l 6f 2 tase JD: 200600877
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 44 SBA TIS966




PROPERTY OPTIONAL COVERAGES APPLICABLE LIMITS OF INSURANCE
    TO ALL LOCATIONS

BUSINESS INCOME AND EXTRA EXPENSE
COVERAGE                                12 MONTHS ACTUAL LOSS SUSTAINED
COVERAGE INCLUDES THE FOLLOWING
COVERAGE EXTENSIONS:

ACTION OF CIVIL AUTHORITY:              30 DAYS
EXTENDED BUSINESS INCOME:               3 0 CONSECUTIVE   DAYS


VALUABLE PAPERS AND RECORDS             $    15,000
FORM SS 04 47

EQUIPMENT BREAKDOWN COVERAGE
 COVERAGE FOR DIRECT PHYSICAL LOSS
 DUE TO:
  MECHANICAL BREAKDOWN,
  AR'rIFICIALLY GENERATED CURRENT
  AND STEAM EXPLOSION

THIS ADDITIONAL COVERAGE     INCLUDES
THE FOLLOWING EXTENSIONS
  HAZARDOUS SUBSTANCES                  $    50,000
  EXPEDITING EXPENSES                   $    50,000

MECHANICAL BREAKDOWN COVERAGE ONLY
APPLIES WHEN BUILDING OR BUSINESS
PERSONAL PROPERTY IS SELECTED ON
THE POLICY

IDENTITY RECOVERY     COVERAGE          $    15,000
FORM SS 41 12




Form SS 00 02 12 06                         Page 004 (CONTINUED ON NEXT PAGE)
Process Date:04/03/19                                     Policy Expiration Date: 06 11 fa2si   JD:   200600877
SPECTRUM POLICY DECLARATIONS (Continued)
POLICY NUMBER: 44 SBA TI8966



     LOSS PAYEE                                  CANON FINANCIAL SERVICES
     FORM SS 12 12                               C/0 PREMIER LEASE & LOAN SERVICES
                                                 15325 SE 30TH PLACE, SUITE 100
                                                 BELLEVUE, WA. 98007
                   PROPERTY:                     COPIER CANON




Form Numbers of Forms and Endorsements that apply:


ss 00   01    03   14     ss 00 05    12 06     ss 00 07 07 05      ss   00   08   04   05
ss 00   64    09   16     ss 84 01    09 07     ss 01 25 07 08      ss   89   93   07   16
ss 00   60    09   15     ss 00 61    09 15     ss 04 08 09 07      ss   04   19   07   05
ss 04   22    07   05     ss 04 30    07 05     ss 04 38 09 09      ss   04   39   07   05
ss 04   41    03   18     ss 04 42    03 17     ss 04 44 07 OS      ss   04   45   07   05
ss 04   46    09   14     ss 04 47    04 09     ss 04 80 03 00      ss   04   86   03   00
ss 40   l.8   07   05     ss 40 93    07 05     ss 41 12 12 17      ss   41   51   10   09
ss 41   63    06   11     IH 10 01    09 86     ss 05 47 09 15      ss   50   19   01   15
ss 50   38    10   03     ss 51 10    03 17     ss 51 11 03 17      ss   12   12   03   92
IH 99   40    04   09     IH 99 41    04 09     ss 83 76 01 15
   IH   12    00   11 85 ADDITIONAL    INSURED - LEASED EQUIPMENT
   IH   12    00   11 85 ADDITIONAL    INSURED - MANAGER/LESSOR




Form SS 00 02 12 06                                  Page 006
Process Date: 04/03/19                                          Policy Expiration Date: 06/16/t°ase   ID:   200600877
The following changes apply only if Business Income and Extra Expense are covered under this policy. The Limits of
Insurance for the following Business Income and Extra Expense Coverages are in addition to any other Limit of
Insurance provided under this policy:

    Coverage                                                        limit
    Business Income Extension for Off-Premises Utility Services     $25,000
    Business Income Extension for Web Sites                         $ 10,000/7 days
    Business Income from Dependent Properties                       $25,000

The following Limit of Insurance for the following Business Income Coverage is a replacement of the Limit of
Insurance provided under the Standard Property Coverage Form or the Special Property Coverage Form, whichever
applies to the policy:

    Coverage                                                        limit
    Extended Business Income                                        60 Days

The following changes apply to Loss Payment Conditions:

    Coverage                                                        limit
    Valuation Changes
        Commodity Stock                                             Included
        "Finished Stock"                                            Included
        Mercantile Stock - Sold                                     Included




Page 2 of2                                                                                Form SS 84 01 09 07
                                                                                                        Case ID:     200600877
                               QUICK REFERENCE - SPECTRUM POLICY

                                           DECLARATIONS
                                                and
                                      COMMON POLICY CONDITIONS


I.    DECLARATIONS

      Named Insured and Mailing Address
      Policy Period
      Description and Business Location
      Coverages and Limits of Insurance



II.   COMMON POLICY CONDITIONS                                   Beginning on Page

      A. Cancellation                                                    1
      B. Changes                                                         1
      C. Concealment, Misrepresentation Or Fraud                         2
      D. Examination Of Your Books And Records                           2
      E.   Inspections And Surveys                                       2
      F.   Insurance Under Two Or More Coverages                         2
      G. Liberalization                                                  2
      H. Other Insurance - Property Coverage                             2
      I.   Premiums                                                      2
      J.   Transfer Of Rights Of Recovery Against Others To Us           2
      K. Transfer Of Your Rights And Duties Under This Policy            3
      L.   Premium Audit                                                 3




Form SS 00 05 12 06                                                                  Case ID:   200600877
COMMON POLICY CONDITIONS

C. Concealment, Misrepresentation Or Fraud                       I.   Premiums
    This policy is void in any case of fraud by you as it             1.   The first Named Insured shown in the
    relates to this policy at any time. It is also void if you             Declarations:
    or any other insured, at any time, intentionally conceal               a. Is responsible for the payment of all
    or misrepresent a material fact concerning:                               premiums; and
    1. This policy;                                                        b.   Will be the payee for any return premiums
    2.    The Covered Property;                                                 we pay.
    3.    Your interest in the Covered Property; or                   2.   The premium shown in the Declarations was
    4.    A claim under this policy.                                       computed based on rates in effect at the time
                                                                           the policy was issued. If applicable. on each
D. Examination Of Your Books And Records                                   renewal, continuation or anniversary of the
   We may examine and audit your books and                                 effective date of this policy, we will compute
   records as they relate to the policy at any time                        the premium in accordance with our rates and
   during the policy period and up to three years                          rules then in effect.
   afterward.                                                         3.   With our consent, you may continue this policy
E. Inspections And Surveys                                                 in force by paying a continuation premium for
    We have the right but are not obligated to:                            each successive one-year period. The
                                                                           premium must be:
    1.    Make inspections and surveys at any time;
                                                                           a. Paid to us prior to the anniversary date; and
    2.    Give you reports on the conditions we find; and
                                                                           b. Determined in accordance with Paragraph
    3.  Recommend changes.                                                    2. above.
    Any      inspections,     surveys.      reports      or                Our forms then in effect will apply. If you do
    recommendations relate only to insurability and the                    not pay the continuation premium, this policy
    premiums to be charged. We do not make safety                          will expire on the first anniversary date that we
    inspections. We do not undertake to perform the duty                   have not received the premium.
    of any person or organization to provide for the health
    or safety of any person. And we do not represent or               4.   Changes in exposures or changes in your
    warrant that conditions:                                               business operation, acquisition or use of
                                                                           locations that are not shown in the Declarations
    1. Are safe or healthful; or                                           may occur during the policy period. If so, we may
    2.  Comply with laws, regulations, codes or                            require an additional premium. That premium will
        standards.                                                         be determined in accordance with our rates and
    This condition applies not only to us, but also to                     rules then in effect.
    any    rating,   advisory,   rate   service or similar       J. Transfer Of Rights Of Recovery Against Others
   organization which makes insurance inspections,                    To Us
   surveys, reports or recommendations.                               Applicable to Property Coverage:
F. Insurance Under Two Or More Coverages                              If any person or organization to or for whom we
    If two or more of this policy's coverages apply to                make payment under this policy has rights to
    the same loss or damage, we will not pay more                     recover damages from another, those rights are
    than the actual amount of the loss or damage.                     transferred to us to the extent of our payment.
G. Liberalization                                                     That person or organization must do everything
                                                                      necessary to secure our rights and must do
   If we adopt any revision that would broaden the                    nothing after loss to impair them. But you may
   coverage under this policy without additional                      waive your rights against another party in writing:
   premium within 45 days prior to or during the policy
   period. the broadened coverage will immediately                    1. Prior to a loss to your Covered Property.
   apply to this policy.                                              2. After a loss to your Covered Property only if, at
H. Other Insurance• Property Coverage                                    time of loss, that party is one of the following:
   If there is other insurance covering tl1e same loss                   a. Someone insured by this insurance;
   or damage, we will pay only for the amount of                           b. A business firm:
    covered loss or damage in excess of the amount
                                                                                (1) Owned or controlled by you; or
    due from that other insurance. whether you can
    collect on it or not. But we will not pay more than                         (2) That owns or controls you; or
    the applicable Limit of Insurance.




Page 2 of 3                                                                                        Form   ss 00 05 c:tP.\'rD: 2006oos77
                SPECIAL PROPERTY COVERAGE FORM




Form SS 00 07 07 05
                          © 2005, The Hartford
                                                 Case ID:   200600877
                        SPECIAL PROPERTY COVERAGE FORM
 Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties, and
 what is and is not covered.
 Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The words
 "we," "us" and "our" refer to the Company providing this insurance.
 Other words and phrases that appear in quotation marks have special meaning. Refer to the SECTION G -
 PROPERTY DEFINITIONS.

A. COVERAGE                                                                      (b) Materials, equipment, supplies and
    We will pay for direct physical loss of or physical                              temporary structures, on or within
    damage to Covered Property at the premises                                       1,000 feet of the "scheduled
    described in the Declarations (also called                                       premises",     used     for making
    "scheduled premises" in this policy) caused by or                                additions, alterations or repairs to
    resulting from a Covered Cause of Loss.                                          the buildings or structures.
    ·1.   Covered Property                                             b.   Business Personal Property located in or
                                                                            on the building(s) described in the
          Covered Property as used in this policy, means
                                                                            Declarations at the "scheduled premises"
          the following types of property for which a Limit
                                                                            or in the open (or in a vehicle) within 1,000
          of Insurance is shown in the Declarations:
                                                                            feet of the "scheduled premises", including:
          a. Buildings, meaning only building(s) and
                                                                            (1) Property you own that is used in your
              structure(s) described in the Declarations,
                                                                                business;
              including:
                                                                            (2) Tools and equipment owned by your
              (1) Completed additions;
                                                                                employees, which are used in your
              (2) Permanently installed:                                        business operations;
                  (a) Fixtures;                                             (3) Property of others that is in your care,
                  (b) Machinery; and                                            custody or control;
                  (c) Equipment;                                            (4) "Tenant       Improvements          and
             (3) Outdoor fixtures;                                              Betterments"; and

             (4) Your personal property in apartments,                      (5) Leased personal property for which
                 rooms or common areas furnished by                             you have contractual responsibility to
                 you as landlord;                                               insure, unless otherwise provided for
                                                                                under Personal Property of Others.
             (5) Building Glass, meaning glass that is
                                                                 2.   Property Not Covered
                 part of a building or structure;
             (6) Personal property owned by you that is               Covered Property does not include:
                 used to maintain or service the buildings            a. Aircraft, automobiles, motor trucks and
                 or structures on the premises, including:                  other vehicles subject to motor vehicle
                 (a) Fire extinguishing equipment;                          registration;

                 (b) Outdoor furniture;
                                                                      b. Automobiles held for sale;

                 (c) Floor coverings; and                             c.    "Money", bullion, numismatic and philatelic
                                                                            property and bank notes or "securities 11
                 (d) Appliances used for refrigerating,                     except as provided in any Additional
                     ventilating, cooking, dishwashing                      Coverages or Optional Coverages. Lottery
                     or laundering; and                                     tickets held for sale and postage stamps in
             (7) If not covered by other insurance:                         current use and having face value are not
                 (a) Additions     under     construction,                  "securities''.
                     alterations and repairs to the                   d.    Contraband, or property in the course of
                     buildings or structures;                               illegal transportation or trade;


Form SS 00 07 07 05                                                                                     Page 1 of 25
                                                                                                                Case ID: 200600877
                                                                 SPECIAL PROPERTY COVERAGE FORM

     5.   Additional Coverages                                        The criteria set forth in Paragraphs
          a.   Collapse                                               (1)(a) through (1)(d) do not limit the
               (1) With respect to Buildings:                         coverage otherwise provided under
                                                                      this Additional Coverage for the
                    (a) Collapse means an abrupt falling              Causes of Loss listed in Paragraph
                        down or caving in of a building or            (2)(a), (2)(d), and (2)(e).
                        any part of a building with the
                                                                  (3) If the collapse is caused by a Covered
                        result that the building cannot be
                        occupied for its intended purpose;            Cause of Loss listed in Paragraphs
                                                                     (2)(b) through (2)(f), we will pay for
                    (b) A building or any part of a building         direct physical loss of or physical
                        that is in danger of falling down or         damage to the property listed below,
                        caving in is not considered to be in         but only if such physical loss or
                        a state of collapse;                         physical damage is a direct result of
                   (c) A part of a building that is standing         the collapse of a building insured
                       is not considered to be in a state of         under this policy, and the property is
                       collapse even if it has separated             property covered under this policy:
                       from another part of the building;            (a) Awnings; gutters and downspouts;
                   (d) A building that is standing or any                yard fixtures; outdoor swimming
                       part of a building that is standing is            pools; piers, wharves and docks;
                        not considered to be in a state of               beach or diving platforms or
                       collapse even if it shows evidence                appurtenances; retaining walls;
                       of cracking, bulging, sagging,                    walks, roadways and other paved
                       bending,      leaning,     settling,              surfaces.
                       shrinkage, or expansion.                  (4) If personal property abruptly falls down
               (2) We will pay for direct physical loss or           or caves in and such collapse is not
                   physical damage caused by or resulting            the result of collapse of a building, we
                   from risks of collapse of a building or any       will pay for loss or damage to Covered
                   part of a building that is insured by this        Property caused by such collapse of
                   policy caused only by one or more of the          personal property only if
                   following:                                        (a) The collapse was caused by a
                   (a) "Specified cause of loss" or                       cause of loss listed in Paragraphs
                       breakage of building glass, if such                (2)(a) through (2)(f) of this
                       loss or breakage was covered by                    Additional Coverage;
                       this policy;                                  (b) The personal property which
                   (b) Decay that is hidden from view,                   collapses is inside a building; and
                       unless the presence of such decay             (c) The property which collapses is
                       was known to an insured prior to                  not of a kind listed in Paragraph
                      collapse;                                          (3) above, regardless of whether
                  (c) Insect or vermin damage that is                    that kind of property is considered
                      hidden from view, unless the                       to be personal property or real
                      presence of such damage is known                   property.
                      to an insured prior to collapse;              The coverage stated in this Paragraph
                  (d) Weight of people or personal                  (4) does not apply to personal property
                      property;                                     if marring or scratching is the only
                  (e) Weight of rain that collects on a             damage to that personal property
                      roof; and                                     caused by the collapse.
                  (f) Use of defective material or methods          Collapse of personal property does not
                       in   construction,   remodeling     or       mean cracking, bulging, sagging,
                      renovation if the collapse occurs             bending, leaning, settling, shrinkage or
                      during     the  course    of  the             expansion.
                      construction,    remodeling    or          (5) This Additional Coverage, Collapse,
                      renovation.                                    will not increase the Limits of
                                                                     Insurance provided in this policy.


Form SS 00 07 07 05                                                                          Page 3 of 25

                                                                                                    Case ID:    200600877
                                                              SPECIAL PROPERTY COVERAGE FORM

               (a) Hazardous Substances                                 amounts within the Limit of
                  We will pay in any one occurrence                     Insurance. We do not have to
                  for the additional cost, not to                       furnish these bonds;
                  exceed $50,000, to repair or                      (iii) All    reasonable      expenses
                  replace Covered Property because                        incurred by you at our request
                  of contamination by a hazardous                         to assist us in the investigation
                  substance. This includes the                            or defense of the claim or
                  expenses to clean up or dispose of                      "suit" including actual loss of
                  such     property.     Hazardous                        earnings up to $100 a day
                  substance means any substance                           because of time off from work;
                  that is hazardous to human health
                                                                    (iv) All costs taxed against you in
                  or that has been declared by a
                                                                         any "suit" we defend;
                  government     agency    to   be
                  hazardous to human health.                        (v) Prejudgment interest awarded
                                                                        against you on that part of the
                  Additional cost in this extension                     judgment we pay. If we make
                  means those beyond what would
                                                                        an offer to pay the applicable
                  have been required had no
                                                                        Limit of Insurance, we will not
                  hazardous     substance     been                      pay any prejudgment interest
                  involved.
                                                                        based on that period of time
                  This limit is part of and not in                      after the offer; and
                  addition to the Limits of Insurance               (vi) All interest on the full amount
                  for Covered Property.                                  of any judgment that accrues
              (b) Expediting Expenses                                    after entry of the judgment and
                  With respect to your damaged                           before we have paid, offered
                  Covered Property, we will pay in                       to pay, or deposited in court
                  any    one    occurrence,     up       to              the part of the judgment that is
                  $50,000, for the reasonable and                        within the Limit of Insurance
                  necessary additional expenses                          shown in the Declarations.
                  you incur to:                                    These payments will not reduce
                  (i) Make temporary repairs; or                   the Limit of Insurance shown in the
                                                                   Declarations.
                  (ii) Expedite permanent repairs or
                       permanent replacement.                   (e) Business Income         and     Extra
                                                                    Expense Extension
              (c) Defense
                                                                   The Business Income and Extra
                  If a claim or "suit" is brought
                                                                   Expense Additional Coverages are
                  against you alleging that you are
                                                                   extended to provide coverage for a
                  liable for damage to property of
                                                                   tenant who has a loss of income
                  another in your care, custody or
                                                                   from the lack of heating, cooling or
                  control  directly caused              by
                                                                   power as a result of equipment
                  Equipment Breakdown we               will
                                                                   breakdown        to     mechanical,
                  either:
                                                                   electrical or pressure equipment of
                  (i) Settle the claim or "suit"; or               the building owner.
                  (ii) Defend you against the claim             (f) If Equipment Breakdown Property
                       or "suit," but keep for                     requires replacement due to an
                       ourselves the right to settle it            Equipment Breakdown Accident,
                       at any point.                               we will pay your additional cost to
              (d) Supplementary Payments                           replace it with equipment that is
                                                                   better for the environment, safer or
                 We will pay, with respect to any
                 claim or "suit" we defend:                        more efficient than the equipment
                                                                   being replaced. However, we will
                 (i) All expenses we incur;                        not pay more than 125% of what
                 (ii) The cost of bonds to release                 the cost would have been to repair
                      attachments, but only for bond               or replace with property of



Form SS 00 07 07 05                                                                      Page 5 of 25

                                                                                                  Case ID:    200600877
                                                                  SPECIAL PROPERTY COVERAGE FORM

                 at a bank or savings institution, within             Undamaged Part
                 your living quarters or the living quarters
                                                                      (a) For loss to the undamaged portion
                 of your partners or any employee having                  of the Building that requires the
                 use and custody of the property, at the                  demolition of parts of the same
                 "scheduled     premises",   or    in   transit           property not damaged by a
                 between any of these places, resulting                   Covered Cause of Loss provided
                 directly from:                                           that any such ordinance or law
                (a) "Theft";                                              resulting in this type of loss:
                (b) Disappearance; or                                     (i) Regulates the construction or
                                                                               repair     of    buildings,   or
                (c) Destruction.                                               establishes zoning or land use
            (2) In addition to the Limitations and                             requirements          at    the
                Exclusions applicable to property                              "scheduled premises"; and
                coverage, we will not pay for loss:                       (ii) Is in force at the time of the
                (a) Resulting from accounting or                               loss.
                    arithmetical errors or omissions;                     The most we will pay in any one
                 (b) Due to the giving or surrendering                    occurrence for this coverage is
                     of property in any exchange or                       $25,000 as a Limit of Insurance.
                     purchase; or                                     Demolition Cost
                (c) Of property contained in any                      (b) The cost to demolish and clear the
                    "money"-operated device unless a                      site of undamaged parts of the
                    continuous recording instrument in                    property caused by enforcement of
                    the device records the amount of                      a building, zoning or land use
                    "money" deposited in the "money"-                     ordinance or law.
                    operated device.
                                                                          The most we will pay in any one
            (3) The most we will pay for loss in any
                                                                         occurrence for this coverage is
                one occurrence is:
                                                                         $25,000 as a Limit of Insurance.
                (a) The limit shown in the Declarations
                                                                     Increased Cost of Construction
                     for Inside the Premises for
                     "money" and "securities" while:                  (c) The increased cost to repair,
                                                                          rebuild or reconstruct the covered
                     (i) In or on the             "scheduled              property, caused by enforcement
                         premises"; or                                    of a building, zoning or land use
                     (ii) Within a bank or savings                        ordinance or law.
                          institution; and                                The most we will pay in any one
                (b) The limit sl1own in the Declarations                  occurrence for this coverage is
                    for Outside lhe Premises for                          $25,000 as a Limit of Insurance.
                     ''money"   and    "securities"     while        "Tenants    Improvements             and
                     anywhere else.                                  Betterment"
            (4) All loss:                                            (d) The increased cost to repair,
                                                                         rebuild or reconstruct "tenant's
                (a) Caused by one or more persons;
                                                                         improvements and betterments"
                    or
                                                                         caused by enforcement of building,
                (b) Involving a single act or series of                  zoning or land use ordinance or
                    related acts;                                        law.
                is considered one occurrence.                            The most we will pay in any one
            (5) You must keep records of all "money"
                                                                         occurrence for this coverage is
                and "securities" so we can verify the
                                                                         $25,000 as a Limit of Insurance.
               amount of any loss or damage.                      (2) Additional Exclusions
       j.   Ordinance or Law                                         We will not pay under this Additional
                                                                     Coverage for:
            (1) If a Covered Cause of Loss occurs to
                covered Building property, we will pay               (a) The enforcement of any ordinance
                on a "scheduled premises" any of the                     or law which       requires the
                following costs that are caused by                       demolition, repair, replacement,
                enforcement of an ordinance or law:                      reconstruction,  remodeling   or

Form SS 00 07 07 05                                                                           Page 7 of 25

                                                                                                      Case ID:    200600877
                                                                 SPECIAL PROPERTY COVERAGE FORM

                      (i) Until the property is actually    I.    Preservation of Property
                          repaired or replaced, at the
                                                                   If it is necessary to move Covered
                          same or another premises;
                                                                  Property from the "scheduled premises" to
                          and
                                                                  preserve it from direct physical loss or
                      (ii) Unless      the   repairs   or         physical damage by a Covered Cause of
                           replacements are made as               Loss, we will pay for any direct physical
                           soon as reasonably possible            loss of or physical damage to that property:
                           after the physical loss or
                           physical    damage, not to             (1) While it is being moved or while
                           exceed two years. We may                   temporarily stored at another location;
                           extend this period in writing              and
                           during the two years.                 (2) Only if the direct physical loss or
                 (b) If the Building is repaired or                  physical damage occurs within 45
                     replaced at the same premises, or               days after the property is first moved.
                     if you elect to rebuild at another
                     premises, the most we will pay is      m. Theft Damage to Building
                     the lesser of:                              This Additional Coverage applies only to
                     (i) The       increased     cost of         premises where you are a tenant and are
                           construction at the same              responsible in the lease for physical loss or
                           premises; or                          physical damage to the building you lease,
                                                                 rent, or occupy that is caused by or results
                     (ii) The applicable Increased Cost
                                                                 from "theft", burglary or robbery.
                          of Construction     Limit of
                          Insurance stated in Paragraph          We will pay for direct physical loss or
                          A.5.j.(1 )(c ).                        physical damage directly resulting from
                                                                 "theft", burglary or robbery (except loss by fire
                (c) If the ordinance or law requires
                                                                 or explosion) to a building:
                    relocation to another premises, the
                    most we will pay is the lesser of:           (1) You    occupy,     including personal
                                                                     property that is used to maintain or
                    (i) The    Increased         Cost of
                                                                     service the building; or
                        Construction   at       the new
                        premises; or                             (2) Containing covered personal property
                                                                     if you are legally liable for such
                    (ii) The applicable Increased Cost
                                                                     physical loss or physical damage.
                        of Construction     Limit of
                        Insurance stated in Paragraph            But we will not pay for such physical loss
                        A.5.j.(1 )(c).                           of or physical damage to property that is
                                                                 away from the "scheduled premises".
       k.   "Pollutants and Contaminants" Clean
            Up and Removal                                  n. Water Damage, Other Liquid, Powder or
                                                               Molten Material Damage
            We will pay your expense to extract
            "pollutants and contaminants" from land or           If direct physical loss or physical damage
            water at the "scheduled premises" if the             caused by or resulting from covered water
                                                                 or other liquid, powder or molten material
            discharge, dispersal, seepage, migration,
                                                                 damage loss occurs, we will also pay the
            release or escape of the "pollutants and             cost to tear out and replace any part of the
            contaminants" is caused by or results from           building or structure to repair damage to
            a Covered Cause of Loss that occurs                  the system or appliance from which the
            during the policy period. The expenses will          water or other substance escapes.
            be paid only if they are reported to us in           We will not pay the cost to repair any defect
            writing within 180 days of the earlier of:           that caused the direct physical loss or
            (1) The date of direct physical loss or              physical damage except as provided in
                physical damage; or                              paragraph A.5.c., Equipment Breakdown of
            (2) The end of the policy period.                    this coverage form. But we will pay the cost
                                                                 to repair or replace damaged parts of fire
            The most we will pay in any one
                                                                 extinguishing equipment if the damage:
            occurrence for each location under this
            Additional Coverage is $15,000 for the               (1) Results in discharge of any substance
            sum of all such expenses arising out of                  from an automatic fire protection
            Covered Causes of Loss.                                  system; or


Form SS 00 07 07 05                                                                             Page 9 of 25

                                                                                                        Case ID:     200600877
                                                                 SPECIAL PROPERTY COVERAGE FORM

                      (ii) To   research,    replace or               (a) When access is permitted to your
                          restore the lost information on                 "scheduled premises"; or
                          damaged "valuable papers
                                                                     (b) 30 consecutive days after the
                          and records";
                                                                         order of the civil authority.
                         to the extent it reduces the       r.   Extended Business Income
                         amount of loss that otherwise
                         would have been payable                 (1) If the necessary suspension of your
                         under this Additional Coverage              "operations" produces a Business
                         or Additional Coverage o.,                  Income loss payable under this policy,
                         Business Income.                            we will pay for the actual loss of
                                                                     Business Income you incur during the
                         We will only pay for Extra                  period that:
                         Expense that occurs within 12
                         consecutive months after the                (a) Begins on the date property is
                         date of direct physical loss or                 actually repaired, rebuilt or replaced
                         physical    damage.        This                 and "operations" are resumed; and
                         Additional Coverage is not                  (b) Ends on the earlier of:
                         subject to the Limits of                        (i) The date you could restore
                         Insurance.                                          your      "operations"    with
           (4) With respect to the coverage provided                         reasonable speed, to the
                in   this    Additional   Coverage,                          condition that would have
               .suspension means:                                            existed if no direct physical
               (a) The partial slowdown or complete                          loss or damage occurred; or
                   cessation      of your  business                      (ii) 30 consecutive days after the
                   activities; or                                             date determined in (1 )(a)
               (b) That part or all of the "scheduled                         above.
                   premises''      is    rendered                    Loss of Business Income must be
                   untentantable as a result of a                    caused by direct physical loss or
                  Covered Cause of             Loss if               physical damage at the "scheduled
                  coverage for Extra           Expense               premises" caused by or resulting from
                  applies to the policy.                             a Covered Cause of Loss.
           (5) Limitation                                        (2) With respect to the coverage provided in
           This Extra Expense Coverage does not                      this Additional Coverage, suspension
           apply to:                                                 means:

              (a) Any deficiencies in           insuring             (a) The partial slowdown or complete
                  building or business         personal                  cessation of your business activities;
                  property; or                                           and
              (b) Any expense related to any recall                  (b) That a part or all of the "scheduled
                  of products you manufacture,                           premises" is rendered untenantable
                  handle or distribute.                                  as a result of a Covered Cause of
                                                                         Loss.
       q. Civil Authority
                                                            s.   Business Income         from      Dependent
          (1) This insurance is extended to apply to             Properties
              the actual loss of Business Income you
              sustain when access to your "scheduled             (1) We will pay for the actual loss of
              premises" is specifically prohibited by                Business Income you sustain due to
              order of a civil authority as the direct               direct physical loss or physical damage
              result of a Covered Cause of Loss to                   at the premises of a dependent property
              property in the immediate area of your                 caused by or resulting from a Covered
              "scheduled premises".                                  Cause of Loss.

          (2) The coverage for Business Income will                 The most we will pay under this
              begin 72 hours after the order of a civil             Additional Coverage is $5,000 in any
              authority and coverage will end at the                one occurrence unless a higher Limit
              earlier of:                                           of Insurance is indicated in the
                                                                    Declarations.


Form SS 00 07 07 05                                                                          Page 11 of 25

                                                                                                      Case ID:    200600877
                                                                     SPECIAL PROPERTY COVERAGE FORM

    6.   Coverage Extensions                                                  representatives,  or   anyone
         Except as otherwise provided, the following                          entrusted with the records of
         Extensions apply to property located in or on                        accounts receivable, whether or
         the building at the "scheduled premises" or in                       not acting alone or in collusion with
         the open (or in a vehicle) within 1,000 feet of                      other persons or occurring during
         the "scheduled premises".        All Coverage                        the hours of employment.
         Extensions are subject to the terms, conditions                      This exclusion does not apply to a
         and exclusions of this policy, except as                             carrier for hire.
         otherNise provided.
                                                                          (b) Alteration, falsification, concealment
         In addition to the Limits of Insurance, you may                      or destruction of records of accounts
         extend the insurance provided by this policy as                      receivable done to conceal the
         follows:                                                             wrongful giving, taking or withholding
         a.   Accounts Receivable                                             of "money," "securities," or other
                                                                              property.
              (1) You may extend the insurance that
                  applies to your Business Personal                           This exclusion applies only to the
                  Property, to apply to your accounts                         extent of the wrongful giving,
                  receivable.                                                 taking or withholding.
                  We will pay for:                                       (c) Bookkeeping, accounting or billing
                                                                             errors or omissions.
                  (a) All amounts due from your
                      customers that you are unable to                   (d) Electrical  or magnetic InJury,
                      collect;                                               disturbance or erasure of electronic
                  (b) Interest charges on any loan                           recordings.
                      required to offset amounts you are                     But we will pay for direct physical
                      unable to collect pending our                          loss or physical damage caused
                      payment of these amounts;                              by Lightning.
                  (c) Collection expenses in excess of                   (e) Voluntary parting with any property
                       your normal collection expenses                       by you or anyone entrusted with
                       that are made necessary by the                        the property if induced to do so by
                       physical loss or physical damage;                     any fraudulent scheme, trick,
                       and                                                   device or false pretense.
                  (d) Other reasonable expenses that                     (f) Unauthorized       instructions  to
                       you incur to reestablish your                         transfer property to any person or
                       records of accounts receivable;                       to any place.
                  that result from direct physical loss of or        (4) We will not pay for direct physical loss
                  physical damage to your records of                     or physical damage that requires any
                  accounts receivable.                                   audit of records or any inventory
                                                                         computation to prove its factual
              (2) Paragraph A.3., Covered Causes of                      existence.
                  Loss, and Section B., Exclusions, do
                                                                     (5) The most we will pay in any one
                  not apply to this Additional Coverage                  occurrence for direct physical loss of
                  except for:                                            or physical damage to your accounts
                  (a) Paragraph B.1.b., Governmental                     receivable    at    each    "scheduled
                      Action;                                            premises" is $25,000.
                  (b) Paragraph B.1.c., Nuclear Hazard;              (6) The most we will pay in any one
                      and                                                occurrence for direct physical loss of
                                                                         or physical damage to accounts
                  (c) Paragraph B.1.e., War and Military                 receivables away from the "scheduled
                      Action.                                            premises", including while in transit, is
              (3) Additional Exclusions                                  $25,000.
                  (a) Dishonest acts by you, anyone             b.   Arson and "Theft" Reward
                      else with an interest in the records           (1) In the event that a covered fire loss
                      of accounts receivable, or your or                 was the result of an act of arson, we
                      their employees or authorized                      will reimburse you for rewards you pay
                                                                         for information leading to convictions
                                                                         for that act of arson.

Form SS 00 07 07 05                                                                              Page 13 of 25
                                                                                                          Case ID: 200600877
                                                                   SPECIAL PROPERTY COVERAGE FORM

            (5) Insurance under this Extension for                 The most we will pay in any one
                each newly acquired or constructed                 occurrence for physical loss or physical
                property will end when any of the                  damage under this Extension is $10,000 at
                following first occurs:                            each "scheduled premises".
                (a) This policy expires;                        h. Property Off-Premises
                (b) 180 days after you acquire or                  (1) You may extend the insurance that
                    begin to construct the property, or                applies to Building to apply to such
                (c) You report values to us.                           property that is temporarily at a location
                We will charge you additional premium                  you do not own, lease or operate. This
                for values reported from the day                       Extension applies only if physical loss
                construction begins or you acquire the                 or physical damage is caused by or
                property.                                              resulting from a Covered Cause of
       f.   Outdoor Property                                           Loss. This Extension does not apply to
                                                                       property in course of transit.
            You may extend the insurance provided by                   The most we will pay in any one
            this policy to apply to your outdoor:                      occurrence      under     this   coverage
            (1) Fences,    signs (other than signs                      extension is $5,000.
                attached to buildings), trees, shrubs              (2) You may extend the insurance that
                and plants caused by or resulting from                 applies to Business Personal Property
                any of the following causes of loss:                   to apply to such property, other than
               (a) Fire;                                               Accounts Receivable, "money" and
               (b) Lightning;                                          "securities 11 while:
               (c) Explosion;                                          (a) In the course of transit and more
               (d) Riot or Civil Commotion; and                             than 1,000 feet from the "scheduled
                                                                            premises". Property must be in or
               (e) Aircraft.
                                                                            on, but not permanently attached to
               The most we will pay in any one                              or installed in, a motor vehicle you
               occurrence for direct physical loss or                       own, lease or operate while between
                physical damage, including debris                           points in the coverage territory; or
                removal expense, under this Extension
                                                                       (b) Temporarily at a premises you do
                is $10,000 but not more than $1,000
                                                                            not own, lease or operate.
                for any one tree, shrub or plant.
                                                                       (c) At a premises owned, leased,
           (2) Radio      and     television    antennas                    operated or used by you and the
                (including satellite dishes) caused by                      Business · Personal Property is a
                or resulting from any of the following                      vending machine.
               causes of loss:                                         (d) In or on, but not permanently
                (a) Fire;                                                   attached to or installed in, motor
                (b) Lightning;                                              vehicles      operated     by      your
               (c) Windstorm;                                              employees in the course of your
                                                                          business operations.
               (d) Ice, Snow, Sleet or Hail;
                                                                      (e) On temporary public display, or
               (e) Explosion;                                             while being      used at fairs,
               (f) Riot or Civil Commotion; and                           exhibitions, expositions, or trade
               (g) Aircraft.                                              shows or while in transit to and
               The most we will pay in any one                            from these temporary sites.
               occurrence for direct physical loss or                 The most we will pay in any one
               physical damage, including debris                      occurrence under this Extension is
               removal expense, under this Extension                  $2,500.
               is $2,000.                                  i.     Valuable Papers and Records - Cost of
       g. Personal Effects                                        Research
          You may extend the insurance that applies               You may extend the insurance that applies
          to Business Personal Property to apply to               to Business Personal Property to apply to
          personal effects owned by you, your                     your costs to research, replace or restore
          officers,    your partners,        "managers",          the lost information on lost or damaged
          "members", or your employees.                           "valuable papers and records", for which
                                                                  duplicates do not exist.

Form SS 00 07 07 05                                                                             Page 15 of 25

                                                                                                         Case ID:     200600877
                                                                     SPECIAL PROPERTY COVERAGE FORM

             (2) Mudslide or mud flow;                               (6) The following causes of loss                to
             (3) Water that backs up from a sewer or                     personal property:
                 drain; or                                               (a) Dampness       or dryness               of
                                                                             atmosphere;
             (4) Water under the ground surface pressing
                  on, or flowing or seeping through:                     (b) Changes in or extremes of
                                                                             temperature; or
                  (a) Foundations, walls, floors or paved
                      surfaces;                                          (c) Marring or scratching.
                 (b) Basements, whether paved or not;                But if physical loss or physical damage by
                     or                                              the "specified causes of loss", building
                                                                     glass breakage or Equipment Breakdown
                 (c) Doors, windows or other openings.
                                                                     Accident results, we will pay for that
                 But if loss or damage by fire, explosion            resulting physical loss or physical damage.
                 or sprinkler leakage results, we will
                                                                d.   Frozen Plumbing: Water, other liquids,
                 pay for that resulting physical loss or
                                                                     powder or molten material that leaks or
                 physical damage.
                                                                     flows    from     plumbing,    heating, air
             (5) Water damage caused by or resulting                 conditioning or other equipment (except
                 from earthquake or volcanic eruption:               fire protective systems) caused by or
                 (a) Earthquake means a shaking or                   resulting from freezing, unless:
                     trembling of the earth's crust, caused          (1) You do your best to maintain heat in
                     by underground tectonic forces                      the building or structure; or
                     resulting in breaking, shifting, rising,        (2) You drain the equipment and shut off
                     settling, sinking or lateral movement
                                                                         the supply if the heat is not maintained.
                     or other movement;
                                                                e.   Dishonesty: Dishonest or criminal act by
                 (b) Volcanic eruption means the
                                                                     you, any of your partners, "members",
                     eruption, explosion or effusion of a
                                                                     officers, "managers", employees, directors,
                     volcano.
                                                                     trustees, authorized representatives or
        g.   Neglect                                                 anyone to whom you entrust the property
             Neglect of an insured to use all reasonable             for any purpose:
             means to save and preserve property from                (1) Acting alone or in collusion with others:
             further damage at and after the time of                     or
             loss.
                                                                     (2) Whether or not occurring during the
   2.   We will not pay for physical loss or physical                    hours of employment.
        damage caused by or resulting from:                          This exclusion does not apply to acts of
        a.   Consequential Losses: Delay, loss of use                destruction by your employees; but theft by
             or loss of market.                                      employees is not covered.
        b    Smoke, Vapor, Gas: Smoke, vapor or gas             f. False Pretense: Voluntary parting with
             from agricultural smudging or industrial              any property by you or anyone else to
             operations.                                           whom you have entrusted the property if
        c.   Miscellaneous Types of Loss:                          induced to do so by any fraudulent
                                                                   scheme, trick, device or false pretense.
             ('I) Wear and tear;
                                                                g. Exposed Property: Rain, snow, ice or
             (2) Rust,    corrosion,    fungus,    decay,          sleet to personal property in the open,
                 deterioration, hidden or latent defect or         except as provided in the Coverage
                 any quality in property that causes it to         Extension for Outdoor Property.
                 damage or destroy itself;                      h. Collapse: Collapse, except as provided in
             (3) Smog;                                             the Additional Coverage for Collapse. But if
             (4) Settling, cracking, shrinking or                  loss or damage by a Covered Cause of Loss
                 expansion;                                        results at the "scheduled premises", we will
                                                                   pay for that resulting loss or damage.
             (5) Nesting or infestation, or discharge or
                                                                i. Pollution: We will not pay for loss or
                 release of waste          products   or
                                                                   damage caused by or resulting from the
                 secretions, by insects, birds, rodents,
                                                                   discharge, dispersal, seepage, migration,
                 mold, spore or other animals;
                                                                   release or escape of "pollutants and

Form SS 00 07 07 05                                                                               Page 17 of 25

                                                                                                           Case ID:       200600877
                                                                              SPECIAL PROPERTY COVERAGE FORM

                   inception date, policy anniversary date,              a.   Building Glass
                   or the date of any other policy change                b. Glass Expense
                   amending the Buildings limit, times
                                                                         c.   Tenant Glass
              (2) The percentage of annual increase
                  shown above, expressed as a decimal              4. Unless a separate deductible is shown in the
                  (.08); times                                           Declarations, the deductible applicable to the
                                                                         following Additional Coverages or Coverage
              (3) The number of days since the beginning
                                                                         Extensions is $250, whether the coverage is
                  of the current policy year or the effective            provided under this coverage form, provided
                  date of the most recent policy change
                                                                         on a separate coverage form or the coverage
                  amending the Limit of Insurance for                   is provided in a form that includes a package of
                  Buildings, divided by 365.                            coverages, such as a Stretch endorsement:
              Example: The applicable Limit of Insurance                a.    Accounts Receivable;
              for Buildings is $100,000. The annual
              percentage increase is 8%. The number of                  b.    Fine Arts
              days since the beginning of the policy                    c.    Outdoor Signs; and
              period (or last policy change) is 146.                    d. "Valuable Papers and Records";
              The amount of increase is:                           5.   Unless a separate deductible is shown in the
              $100,000 X .08 X 146 divided by 365 =                     Declarations, the deductible applicable to the
              $3,200                                                    following Additional Coverages or Coverage
    6.   Business      Personal      Property     Limit                 Extensions is $100, whether the coverage is
         Seasonal Increase                                              provided under this coverage form, provided
                                                                        on a separate coverage form or the coverage
         a.   The Limit of Insurance for Business                       is provided in a form that includes a package of
              Personal Property will automatically                      coverages, such as a Stretch endorsement:
              increase by 25% lo provide for seasonal
              variations.                                               a.    Employee Dishonesy; and
         b.   This increase will apply only if all Limits of            b.    Temperature Change.
              Insurance shown in the Declarations for              6.   No deductible applies to the following Coverage
              Business Personal Property at the                         Extensions and Additional Coverages:
              "scheduled premises" is at least 100% of                  a. Fire Extinguisher Recharge;
              your average monthly values during the
                                                                        b. Preservation of Property;
              lesser of:
                                                                        c. Fire Department Service Charge;
              (1) The 12 months immediately preceding
                                                                        d. Business Income, Extra Expense, Civil
                  the date the physical loss or physical
                                                                           Authority and Extended Business Income;
                  damage occurs; or
                                                                        e. Arson Reward; and
              (2) The period of time you have been in
                                                                        f. Lock and Key Replacement
            business as of the date the physical
            loss or physical damage occurs.                        6.   The Deductible applicable to the following
D. DEDUCTIBLES                                                          Additional Coverages is the policy deductible
                                                                        or the deductible shown in the Declarations for
   1. We will not pay for physical loss or physical                     the following coverage:
         damage in     any one occurrence until the
                                                                        a.    Equipment Breakdown;
         amount of physical loss or physical damage
         exceeds the Deductible shown in the                            b. Ordinance or Law Coverage; and
         Declarations. We will then pay the amount of                   c.    Leasehold Improvements.
         loss or damage in excess of the Deductible up
                                                                  7.    Each deductible applicable to this policy shall be
         to the applicable Limit of Insurance.
                                                                        applied separately but only to the coverage
   2.    Except as otherwise listed, the deductible                     specified, and the total deductible for all losses in
         applicable to Additional Coverages and                         any one occurrence shall be the highest
         Coverage Extensions is the Special Property                    deductible amount that applies to the occurrence.
         Coverage Form is $250.                                 E. PROPERTY LOSS CONDITIONS
   3.    A $250 deductible applies to the following               1. Abandonment
         Glass Coverages, unless Glass Coverage is
                                                                     There can be no abandonment of any property
         provided under a separate coverage form:
                                                                        to us.

Form SS 00 07 07 05                                                                                       Page 19 of 25
                                                                                                                    Case ID:    200600877
                                                            SPECIAL PROPERTY COVERAGE FORM

                      replacement cost basis if you              (c) Household       contents,     except
                      notify us of your intent to do so               personal property in apartments or
                      within 180 days after the physical              rooms furnished by you as landlord.
                      loss or physical damage.               (4) Glass at the cost of replacement with
               (b) We will not pay on a replacement              safety glazing material if required by
                   cost basis for any physical loss or           law.
                   physical damage:                          (5) "Tenants'        Improvements           and
                      (i) Until the physically lost or           Betterments" at:
                          physically damaged property            (a) Replacement cost if you make
                          is   actually  repaired   or               repairs promptly.
                          replaced; and
                                                                 (b) A proportion of your original cost if
                   (ii) Unless      the   repairs or                 you do not make repairs promptly.
                         replacement are made as                     We will determine the proportionate
                         soon as reasonably possible                 value as follows:
                         after the physical loss or
                                                                     (i) Multiply the original cost by the
                         physical damage.
                                                                         number of days from the
                   However, if the cost to repair or                     physical loss or physical
                   replace the damaged property is                       damage to the expiration of
                   $2,500 or less, we will settle the                    the lease; and
                   loss according to the provisions of
                                                                     (ii) Divide the amount determined
                   Paragraphs d.(1)(a) and d.(1)(b)
                                                                          in (i) above by the number of
                   above whether or not the actual
                                                                          days from the installation of
                   repair or replacement is complete.
                                                                          improvements to the expiration
               (c) We will not pay more for physical                      of the lease.
                   loss or physical damage on a
                                                                     If your lease contains a renewal
                   replacement cost basis than the
                                                                     option, the expiration of the renewal
                   least of:
                                                                     option period will replace the
                   (i) The cost to replace, on the                   expiration of the lease in this
                       same premises, the physically                 procedure.
                       lost or physically damaged               (c) Nothing, if others pay for repairs or
                       property with other property of              replacement.
                       comparable material and
                                                            (6) "Valuable Papers and Records", at the
                         quality and which is used for          cost of:
                         the same purpose; or
                                                                (a) Blank materials for reproducing the
                  (ii) The amount you actually                      records; and
                       spend that is necessary to
                       repair or replace the physically         (b) Labor to transcribe or copy the
                       lost or physically damaged                   records.
                       property.                            (7) "Money" and "Securities":
           (2) If the Actual Cash Value - Buildings             (a) "Money" at its face value; and
               option applies, as shown in the
               Declarations, paragraph (1) above                (b) "Securities" at their value at the
               does not apply to Buildings. Instead,                close of business on the day the
               we will determine the value of                       loss is discovered.
               Buildings at actual cash value.              (8) The value of United States Government
          (3) The following property at actual cash             Internal Revenue taxes and custom
              value:                                            duties and refundable state and local
              (a) Manuscripts;                                  taxes paid or fully determined on the
                                                                following property held for sale will not be
              (b) Works of art, antiques or rare
                  articles, including etchings, pictures,       considered in determining the value of
                                                                Covered Property:
                  statuary, objects of marble, bronzes,
                  porcelains and bric-a-brac.                   (a) Distilled spirits;
                                                                (b) Wines;


Form SS 00 07 07 05                                                                      Page 21 of 25
                                                                                                  Case ID:     200600877
                                                                         SPECIAL PROPERTY COVERAGE FORM

             (a) and (b) below:                              F. PROPERTY GENERAL CONDITIONS
                  (a) When this policy is issued to a          1.   Control of Property
                      tenant. and with respect to that
                                                                    Any act or neglect of any person other than
                      tenant's interest in Covered
                                                                    you beyond your direction or control will not
                      Property, building means the unit             affect this insurance.
                      or suite rented or leased to the
                      tenant. Such building is vacant               The breach of any condition of this Coverage
                      when it does not contain enough               Form at one or more locations will not affect
                                                                    coverage at any location where, at the time of
                      business personal property to
                                                                    physical loss or physical damage, the breach
                      conduct customary operations.                 of condition does not exist.
                 (b) Wl1en this policy is issued to the        2.   Mortgage Holders
                     owner or general lessee of a
                     building, building means the entire            a. The term mortgage holder includes trustee.
                     building. Such building is vacant              b. We will pay for covered physical loss of or
                     unless at least 31 % of its total                 physical damage to buildings or structures
                     square footage is:                                to each mortgage holder shown in the
                                                                       Declarations in their order of precedence,
                     (i) Rented to a lessee or sub-
                                                                       as interests may appear.
                         lessee and used by the lessee
                         or sub-lessee to conduct its               c.   The mortgage holder has the right to
                         customary operations; and/or                    receive loss payment even if the mortgage
                     (ii) Used by the building owner to                  holder has started foreclosure or similar
                                                                         action on the building or structure.
                          conduct customary operations.
       (2) Buildings under construction or renovation
                                                                    d. If we deny your claim because of your acts
             are not considered vacant.
                                                                       or because you have failed to comply with
                                                                       the terms of this policy, the mortgage
       b.    Vacancy Provisions                                        holder will still have the right to receive
            If the building where physical loss or                     loss payment if the mortgage holder:
            physical damage occurs has been vacant                       (1) Pays any premium due under this
            for more than 60 consecutive days before                         policy at our request if you have failed
            tl1at pl1ysical loss or physical damage                          to do so;
            occurs:
                                                                        (2) Submits a signed, sworn statement of
            (1) We will not pay for any physical loss or                     loss within 60 days after receiving notice
                physical damage caused by any of the                        from us of your failure to do so; and
                following even if they are Covered                      (3) Has notified us of any change in
                Causes of Loss:                                             ownership, occupancy or substantial
                (a) Vandalism;                                              change in risk known to the mortgage
                                                                             holder.
                (b) Sprinkler leakage, unless you had
                                                                       All of the terms of this policy will then apply
                    protected the system against
                                                                       directly to the mortgage holder.
                    freezing;
                                                                    e. If we pay the mortgage holder for any
                (c) Building glass breakage;                           physical loss or physical damage and deny
                (d) Water damage;                                      payment to you because of your acts or
                                                                       because you have failed to comply with the
                (e) Theft; or
                                                                       terms of this policy:
                (f) Attempted theft.
                                                                       (1) The mortgage holder's rights under the
            (2) With respect to Covered Causes of                           mortgage will be transferred to us to
                Loss other than t_hose listed in b.(1 )(a)                  the extent of the amount we pay; and
                through b.(1 )(f) above, we will reduce                (2) The mortgage holder's rights to recover
                the amount we would otherwise pay for                       the full amount of the mortgage holder's
                the physical loss or physical damage                        claim will not be impaired.
                by 15%.
                                                                         At our option, we may pay to the mortgage
                                                                         holder the whole principal on the mortgage
                                                                         plus any accrued interest. In this event,
                                                                         your mortgage and note will be transferred
                                                                         to us and you will pay your remaining
                                                                         mortgage debt to us.
Form SS 00 07 07 05                                                                                 Page 23 of 25
                                                                                                              Case ID:    200600877
                                                                     SPECIAL PROPERTY COVERAGE FORM

            "Period of Restoration" does not include        19. "Specified Cause of Loss" means the following:
            any increased period required due to                Fire; lightning; explosion, windstorm or hail;
            enforcement of any law that                         smoke; aircraft or vehicles; riot or civil
       a.   Regulates the construction, use or repair,          commotion; vandalism; leakage from fire
            or required the tearing down of any                 extinguishing equipment; sinkhole collapse;
            property; or                                        volcanic action; falling objects; weight of snow,
       b.   Regulates the prevention, control, repair,          ice or sleet; water damage.
            clean up or restoration of environmental            a.   Sinkhole collapse means the sudden
            damage.                                                  sinking    or collapse of land         into
       The expiration date of this policy will not cut               underground empty spaces created by the
       short the "period of restoration".                            action of water on limestone or dolomite. It
                                                                     does not include the cost of filling
   13. "Peripheral Device" means any physical unit                   sinkholes.
       used to operate the "computer' that cannot be
       used for purposes other than as part of the              b. Falling objects does not include loss of or
       computer's system, such as tape or disk                     damage to:
       drives, printers, or modems.                                  (1) Personal property in the open; or
   14. "Perishable Stock" means personal property:                   (2) The interior of a building or structure,
       a.   Maintained under controlled conditions for                   or property inside a building or
            its preservation; and                                        structure, unless the roof or an outside
                                                                         wall of the building or structure is first
       b.   Susceptible to physical loss or physical                     damaged by a falling object.
            damage if t11e controlled conditions
            change.                                             c.   Water      damage       means      accidental
                                                                     discharge or leakage of water or steam as
   15. "Pollutants and Contaminants" means any
                                                                     the direct result of the breaking or cracking
       solid, liquid, gaseous or thermal irritant or                 of any part of a system or appliance
       contaminant, including smoke, vapors, soot,                   containing water or steam.
       fumes, acids, alkalis, chemicals and waste, or
       any other material which causes or threatens         20. "Suit" means a civil proceeding and includes:
       to cause physical loss, physical damage,                 a. An     arbitration proceeding in which
       impurity to property, unwholesomeness,                        damages are claimed and to which you
       undesirability, loss of marketability, loss of use            must submit or do submit with our consent;
       of property, or which threatens human health                  or
       or welfare. Waste includes materials to be               b. Any other alternative dispute resolution
       recycled, reconditioned or reclaimed.                       proceeding in which damages are claimed
   16. "Scheduled Premises" means any premises                     and to which you submit with our consent.
       listed by location address in the Scheduled          21. "Tenant Improvements and Betterments"
       Premises section of t11e Declarations.                   means fixtures, alterations, installations or
   17. "Securities"    means      negotiable     and            additions made a part of the Building you
       nonnegotiable    instruments   or    contracts           occupy but do not own and that you cannot
       representing either "money" or other property            legally remove; and
       and includes:                                           a.    Which are made at your expense; or
       a.   Tokens, tickets except Lottery Tickets,             b.   That you acquired from the prior tenant at
            revenue and other non-postage stamps                     your expense.
            whether or not in current use; and
                                                            22. "Theft" means the act of stealing.
       b.   Evidences of debt issued in connection
                                                            23. "Valuable papers and records"       means
            with credit or charge cards, which are not
                                                               inscribed, printed or written documents,
            of your own issue:
                                                               manuscripts or records, including abstracts,
       but does not include "money."                           books, deeds, drawings, films, maps or
   18. "Software" means instructions or programs that          mortgages.
       are stored on "media" and which instruct the            But "valuable papers and records" does not
       hardware as to how to process "data".                   mean "money" and         11
                                                                                             securities", "data" and
                                                               "software" or the materials on which the "data"
                                                               and "software" is recorded.

Form SS 00 07 07 05                                                                                 Page 25 of 25
                                                                                                            Case ID:   200600877
 QUICK REFERENCE
 BUSINESS LIABILITY COVERAGE FORM
 READ YOUR POLICY CAREFULLY


 BUSINESS LIABILITY COVERAGE FORM                                     Beginning on Page

A.    COVERAGES                                                               1
      Business Liability                                                      1
      Medical Expenses                                                        2
      Coverage Extension - Supplementary Payments                             2

B.    EXCLUSIONS                                                              3

C.    WHO IS AN INSURED                                                       10

D.    LIABILITY AND MEDICAL EXPENSES
      LIMITS OF INSURANCE                                                     14

E.   LIABILITY AND MEDICAL EXPENSES GENERAL CONDITIONS                        15

     1.   Bankruptcy                                                          15

     2.   Duties In The Event Of Occurrence, Offense, Claim Or Suit           15

     3. Financial Responsibility Laws                                         16
     4.   Legal Aclion Against Us                                             16
     5.   Separation Of Insureds                                              16
     6.   Representations                                                     16

     7.   Other Insurance                                                     16

     8.   Transfer Of Rights Of Recovery Against Others To Us                17

F.   OPTIONAL ADDITIONAL INSURED COVERAGES                                   18

     Additional Insureds                                                     18

G.   LIABILITY AND MEDICAL EXPENSES DEFINITIONS                              20




Form SS 00 08 04 05                                                                       Case ID:   200600877
 BUSINESS LIABILITY COVERAGE FORM

               (2)    Receives a written or verbal demand or               b.    We will make these payments regardless of
                      claim for damages because of the "bodily                   fault. These ·payments will not exceed the
                      injury" or "property damage"; or                           applicable limit of insurance. We will pay
               (3)   Becomes aware by any other means that                       reasonable expenses for:
                     "bodily injury" or "property damage" has                   (1)   First aid administered at the time of an
                     occurred or has begun to occur.                                  accident;
         d.    Damages because of "bodily injury" include                       (2)   Necessary medical, surgical, x-ray and
               damages claimed by any person or                                       dental services, including prosthetic
               organization for care, loss of services or                             devices; and
               death resulting at any time from the "bodily                           Necessary
                                                                                (3)                   ambulance,   hospital,
               injury".
                                                                                      professional    nursing  and  funeral
         e.    Incidental Medical Malpractice                                         services.
              (1) "Bodily injury" arising out of the                  3.   COVERAGE EXTENSION -
                  rendering of or failure to render                        SUPPLEMENTARY PAYMENTS
                     professional health care services as a
                                                                           a.    We will pay, with respect to any claim or
                     physician, dentist, nurse, emergency
                                                                                 "suit" we investigate or settle, or any "suit"
                     medical technician or paramedic shall
                                                                                 against an insured we defend:
                     be deemed to be caused by an
                     "occurrence", but only if:                                 (1) All expenses we incur.
                     (a) The physician, dentist, nurse,                         (2)   Up to $1,000 for the cost of bail bonds
                         emergency medical technician or                              required because of accidents or traffic
                         paramedic is employed by you to                              law violations arising out of the use of
                         provide such services; and                                   any vehicle to which Business Liability
                                                                                      Coverage for "bodily injury" applies. We
                     (b) You are not engaged in the
                                                                                      do not have to furnish these bonds.
                         business or occupation of providing
                         such services.                                         (3) The cost of appeal bonds or bonds to
                                                                                    release attachments, but only for bond
              (2)    For the purpose of determining the
                                                                                    amounts within the applicable limit of
                     limits of insurance for incidentEII medical
                                                                                    insurance. We do not have to furnish
                     malpractice.      any     act   or   omission
                                                                                    these bonds.
                     together   with     all    related   acts   or
                     omissions in the furnishing of these                       (4) All reasonable expenses incurred by the
                     services to any one person will be                             insured at our request to assist us in the
                     considered one "occurrence''.                                  investigation or defense of the claim or
                                                                                    "suit", including actual loss of earnings
    2.   MEDICAL EXPENSES
                                                                                    up to $500 a day because of time off
         Insuring Agreement                                                         from work.
         a.    We will pay medical expenses as described                        (5) All costs taxed against the insured in
               below for "bodily injury" caused by an                               the "suit".
               accident:
                                                                                (6)   Prejudgment interest awarded against
              (1)    On premises you own or rent;                                     the insured on that part of the judgment
              (2)    On ways next to premises you own or                              we pay. If we make an offer to pay the
                     rent; or                                                         applicable limit of insurance, we will not
                                                                                      pay any prejudgment interest based on
              (3)    Because of your operations;
                                                                                      that period of time after the offer.
              provided that:
                                                                                (7) All interest on the full amount of any
              (1)    The accident takes place in the                                judgment that accrues after entry of the
                     "coverage territory" and during the                            judgment and before we have paid,
                     policy period;                                                 offered to pay, or deposited in court the
              (2) The expenses are incurred and reported                            part of the judgment that is within the
                  to us within three years of the date of                           applicable limit of insurance.
                  the accident; and                                             Any amounts paid under (1) through (7)
              (3) The injured    person submits                  to             above will not reduce the limits of insurance.
                  examination, at our expense,                   by
                     physicians of our choice as often as we
                     reasonably require.


Page 2 of 24                                                                                            Form SS   o0:08<0,lliJS 200600877
BUSINESS LIABILITY COVERAGE FORM

                  (b) "Bodily injury" or "property damage"                 (b) Performing duties related to the
                      assumed in a contract or agreement                        conduct of the insured's business, or
                      that is an "insured contract",                 (2)   The spouse, child, parent, brother or
                      provided the "bodily injury" or                      sister of that "employee" as a
                      "property       damage"        occurs                consequence of (1) above.
                      subsequent to the execution of the
                                                                      This exclusion applies:
                      contract or agreement. Solely for
                      the purpose of liability assumed in            (1)   Whether the insured may be liable as
                      an "insured contract'', reasonable                   an employer or in any other capacity:
                      attorneys' fees and necessary                        and
                      litigation expenses incurred by or for         (2)   To any obligation to share damages
                      a party other than an insured are                    with or repay someone else who must
                      deerned lo be damages because of                     pay damages because of the injury.
                      "bodily injury" or "property damage"           This exclusion does not apply to liability
                      provided:                                      assumed by the insured under an "insured
                      (i) Liability to such party for, or for        contract".
                          the cost of, that party's defense     f.   Pollution
                          has also been assumed in the
                          same "insured contract", and               (1)   "Bodily injury", "property damage" or
                                                                           "personal and advertising injury"
                      (ii) Such attorneys' fees and                        arising out of the actual, alleged or
                           litigation expenses are for                     threatened       discharge,  dispersal,
                           defense of that party against a                 seepage, migration, release or escape
                           civil or alternative dispute                    of "pollutants":
                           resolution proceeding in which
                           damages to which           this                 (a) At or from any premises, site or
                           insurance applies are alleged.                      location which is or was at any
                                                                               time owned or occupied by, or
       c.    Liquor Liability                                                  rented or loaned to any insured.
             "Bodily injury" or "property damage" for                          However, this subparagraph does
             which any insured may be held liable by                           not apply to:
             reason of:                                                        (i) "Bodily injury" if sustained within
            (1)   Causing or contributing           to   the                       a building and caused by
                  intoxication of any person;                                      smoke, fumes, vapor or soot
            (2) The furnishing of alcoholic beverages to                           produced by or originating from
                a person under the legal drinking age or                           equipment that is used to heat,
                under the influence of alcohol; or                                 cool or dehumidify the building,
                                                                                   or equipment that is used to
            (3)   Any statute, ordinance or regulation
                                                                                   heat water for personal use, by
                  relating to the sale, gift, distribution or
                                                                                   the building's occupants or their
                  use of alcoholic beverages.
                                                                                   guests:
          This exclusion applies only if you are in the
                                                                              (ii) "Bodily injury" or "property
          business of manufacturing, distributing,
                                                                                   damage" for which you may be
          selling, seNing or furnishing alcoholic
                                                                                   held liable, if you are a
          beverages.
                                                                                   contractor and the owner or
       d. Workers' Compensation And Similar                                        lessee of such premises, site or
          Laws                                                                     location has been added to your
          Any obligation of the insured under a                                    policy as an additional insured
          workers' compensation, disability benefits                               with respect to your ongoing
          or unemployment compensation law or                                      operations performed for that
          any similar law.                                                         additional insured at that
       e.    Employer's Liability                                                  premises, site or location and
            "Bodily injury" to:                                                    such premises, site or location
                                                                                   is not and never was owned or
            (1) An "employee" of the insured arising
                                                                                   occupied by, or rented or
                out of and in the course of:
                                                                                   loaned to, any insured, other
                  (a) Employment by the insured; or                                than that additional insured; or



Page 4 of 24                                                                                Form SS 0[0.8ill4ID5 200600877
 BUSINESS LIABILITY COVERAGE FORM

        g.     Aircraft, Auto Or Watercraft                          (2) The use of "mobile equipment" in, or
               "Bodily injury" or "property damage" arising              while in practice or preparation for, a
               out of the ownership, maintenance. use or                 prearranged      racing,  speed      or
               entrustment to others of any aircraft, "auto"             demolition contest or in any stunting
               or watercraft owned or operated by or rented              activity.
               or loaned to any insured. Use includes          i.     War
               operation and "loading or unloading".
                                                                     "Bodily    injury",   "property    damage11   or
               This exclusion applies even if the claims             "personal and advertising injury". however
               against any insured allege negligence or              caused, arising. directly or indirectly. out of:
               other wrongdoing in the supervision, hiring,
                                                                    (1)   War, including undeclared or civil war;
               employment. training or monitoring of others
               by that insured, if the "occurrence" which           (2)   Warlike action by a military force.
               caused the "bodily injury" or "property                    including action in hindering or
               damage"      involved    the     ownership.                defending against an actual or
               maintenance, use or entrustment to others of               expected attack, by any government,
               any aircraft, "auto'" or watercraft that is                sovereign or other authority using
               owned or operated by or rented or loaned to                military personnel or other agents; or
               any insured.                                         (3)   Insurrection,  rebellion,   revolution,
             This exclusion does not apply to:                            usurped power, or action taken by
                                                                          governmental authority in hindering or
             (1) A watercraft while ashore on premises
                                                                          defending against any of these.
                 you own or rent;
                                                               j.    Professional Services
             (2) A watercraft you do not own that is:
                                                                     "Bodily injury", "property damage" or
                   (a) Less than 51 feet long; and                   "personal and advertising injury" arising
                   (b) Not being used to carry persons               out of the rendering of or failure to render
                       for a charge;                                 any professional service. This includes
             (3)   Parking an "auto" on, or on the ways              but is not limited to:
                   next to, premises you own or rent,               (1)   Legal,    accounting     or     advertising
                   provided the "auto" is not owned by or                 services;
                   rented or loaned to you or the insured;          (2)   Preparing, approving, or failing to
             (4)   Liability assumed under any "insured                   prepare or approve maps, shop
                   contract"     for  the    ownership,                   drawings, opinions, reports, surveys,
                   maintenance or use of aircraft or                      field orders, change orders, designs or
                   watercraft;                                            drawings and specifications;
             (5)   "Bodily injury" or "property damage"             (3)   Supervisory, inspection, architectural
                   arising out of the operation of any of                 or engineering activities;
                   the equipment listed in Paragraph f.(2)          (4) Medical, surgical, dental, x-ray or
                   or f.(3) of the definition of "mobile                nursing services treatment, advice or
                   equipment"; or                                       instruction;
             (6)   An aircraft that is not owned by any             (5) Any health or therapeutic service
                   insured and is hired, chartered or loaned            treatment, advice or instruction;
                   with a paid crew.         However, this
                                                                    (6) Any service, treatment, advice or
                   exception does not apply if the insured
                                                                        instruction for the purpose of
                   has any other insurance for such "bodily
                                                                        appearance or skin enhancement, hair
                   injury" or "property damage", whether
                                                                          removal or replacement or personal
                   the other insurance is primary, excess,
                                                                          grooming;
                   contingent or on any other basis.
                                                                    (7)   Optical or hearing aid services
       h.    Mobile Equipment
                                                                          including the prescribing, preparation,
             "Bodily injury"     or   "property   damage"                 fitting, demonstration or distribution of
             arising out of:                                              ophthalmic     lenses     and     similar
             (1) The transportation of "mobile equipment''                products or hearing aid devices;
                 by an "auto" owned or operated by or
                 rented or loaned to any insured; or




Page 6 of 24
BUSINESS LIABILITY COVERAGE FORM

       o.    Recall Of Products, Work Or Impaired                   (c) Title of any literary or artistic work;
             Property
                                                               (8) Arising out of an offense committed by
             Damages claimed for any loss, cost or                 an insured whose business is:
             expense incurred by you or others for the             (a) Advertising,           broadcasting,
             loss of use, withdrawal, recall, inspection,               publishing or telecasting;
             repair, replacement, adjustment, removal
                                                                    (b) Designing or determining content
             or disposal of:
                                                                        of web sites for others; or
            (1) "Your product";
                                                                    (c) An Internet search, access,
            (2) "Your work"; or                                         content or service provider.
            (3) "Impaired property";                                However,       this   exclusion does      not
             if such product, work or property is                   apply to Paragraphs a., b. and c.
             withdrawn or recalled from the market or               under the definition of "personal and
             from use by any person or organization                 advertising injury" in Section G. -
             because of a known or suspected defect,                Liability And Medical Expenses
             deficiency, inadequacy or dangerous                    Definitions.
             condition in it.
                                                                    For the purposes of this exclusion,
       p.    Personal And Advertising Injury                        placing an "advertisement" for or
             "Personal and advertising injury":                     linking to others on your web site, by
                                                                    itself, is not considered the business
            (1)   Arising out of oral, written or electronic
                                                                    of        advertising,     broadcasting,
                  publication of material, if done by or at
                                                                    publishing or telecasting;
                  the direction of t11e insured with
                  knowledge of its falsity;                    (9) Arising out of an electronic chat room
                                                                   or bulletin board the insured hosts,
            (2) Arising out of oral, written or electronic
                                                                    owns,     or   over which       the   insured
                publication of material whose first
                                                                    exercises control;
                publication took place before the
                beginning of the policy period;                (10) Arising out of the unauthorized use of
                                                                    another's name or product in your e-mail
            (3) Arising out of a criminal act committed
                                                                    address, domain name or metatags, or
                by or at the direction of the insured;
                                                                    any other similar tactics to mislead
            (4) Arising out of any breach of contract,              another's potential customers;
                except an implied contract to use
                                                               (11) Arising  out of the violation of a
                another's "advertising idea" in your
                                                                    person's right of privacy created by
                "advertisement":
                                                                    any state or federal act.
            (5) Arising out of the failure of goods,
                                                                    However, this exclusion does not
                products or services to conform with
                                                                    apply to liability for damages that the
                any      statement   of   quality   or
                                                                    insured would have in the absence of
                pe1iormance        made    in     your
                                                                    such state or federal act;
                ''advertisement";
                                                               (12) Arising out of:
            (6) Arising out of the wrong description of
                the price of goods, products or services;           (a) An "advertisement" for others on
                                                                        your web site;
            (7) Arising out of any violation of any
                intellectual property rights such as                (b) Placing a link to a web site of
                copyright, patent, trademark, trade                     others on your web site;
                  name, trade secret, service mark or               (c) Content from a web site of others
                  other designation       of    origin   or             displayed within a frame or border
                  authenticity.                                         on your web site. Content includes
                  However, this exclusion does not                      information, code, sounds, text,
                  apply to infringement, in your                        graphics or images; or
                  "advertisement", of                               (d) Computer code, software                or
                  (a) Copyright;                                        programming used to enable:
                  (b) Slogan, unless the slogan is also                 (i) Your web site; or
                      a trademark, trade name, service                  (ii) The presentation or functionality
                      mark or other designation of origin                    of an "advertisement" or other
                      or authenticity; or                                    content on your web site;


Page 8 of 24                                                                              Form SS   UQ:!l§elllJ91,j 200600877
 BUSINESS LIABILITY COVERAGE FORM

     2.    Applicable To Medical Expenses Coverage                    e.    A trust, you are an insured. Your trustees
           We will not pay expenses for "bodily injury":                    are also insureds, but only with respect to
           a.    Any Insured
                                                                            their duties as trustees.
                 To any insured. except "volunteer workers".     2.   Each of the following is also an insured:
           b.    Hired Person                                         a.    Employees And Volunteer Workers
                 To a person hired to do work for or on behalf              Your "volunteer workers" only while
                 of any insured or a tenant of any insured.                 performing duties related to the conduct of
                                                                            your business, or your "employees", other
           c.   Injury On Normally Occupied Premises
                                                                            than either your "executive officers" (if you
                To a person injured on that part of                         are an organization other than a
                premises you own or rent that the person                    partnership, joint venture or limited liability
                normally occupies.                                          company) or your managers (if you are a
          d. Workers' Compensation And Similar                              limited liability company), but only for acts
                Laws                                                        within the scope of their employment by
                To a person, whether or not an                              you or while performing duties related to
                                                                            the conduct of your business.
                "employee" of any insured, if benefits for
                the "bodily injury" are payable or must be                  However, none of these "employees" or
                provided under a workers' compensation                      "volunteer workers" are insureds for:
                or disability benefits law or a similar law.               (1) "Bodily injury" or        "personal    and
          e.    Athletics Activities                                           advertising injury":
                To a person injured while practicing,                           (a) To you, to your partners or
                instructing or participating in any physical                        members (if you are a partnership
                exercises or games, sports or athletic                              or joint venture), to your members
                contests.                                                           (if you are a limited liability
          f.    Products-Completed Operations Hazard                                company), or to a co-"employee"
                                                                                    while in the course of his or her
                Included with the "products-completed                               employment or performing duties
                operations hazard".                                                 related to the conduct of your
          g.    Business Liability Exclusions                                       business, or to your other
                Excluded under Business Liability Coverage.                         "volunteer      workers"      while
                                                                                    performing duties related to the
C. WHO IS AN INSURED                                                                conduct of your business;
    1.    If you are designated in the Declarations as:                         (b) To the spouse, child, parent,
          a.    An individual, you and your spouse are                              brother or sister of that co-
                insureds, but only with respect to the                              "employee" or that "volunteer
                conduct of a business of which you are the                          worker" as a consequence of
                sole owner.                                                         Paragraph (1 )(a) above;
          b. A partnership or joint venture, you are an                        (c) For which there is any obligation
             insured. Your members, your partners, and                             to share damages with or repay
             their spouses are also insureds, but only with                        someone else who must pay
             respect to the conduct of your business.                              damages because of the injury
          c.    A limited liability company, you are an                            described in Paragraphs (1 )(a) or
                                                                                   (b) above; or
                insured. Your members are also insureds,
                but only with respect to the conduct of your                   (d) Arising out of his or her providing
                business. Your managers are insureds, but                          or failing to provide professional
                only with respect to their duties as your                          health care services.
                managers.                                                      If you are not in the business of
          d. An organization other than a partnership,                         providing professional health care
             joint venture or limited liability company, you                   services, Paragraph (d) does not apply
             are an insured. Your "executive officers" and                     to any nurse, emergency medical
             directors are insureds, but only with respect                     technician or paramedic employed by
             to their duties as your officers or directors.                    you to provide such services.
             Your stockholders are also insureds, but only                 (2) "Property damage" to property:
             with respect to their liability as stockholders.
                                                                               (a) Owned, occupied or used by,


Page 10 of 24                                                                                    Form SS 00-::08<04D8 200600877
BUSINESS LIABILITY COVERAGE FORM

       contract, written agreement or because of a                     (e) Any failure to make such
       permit issued by a state or political                               inspections, adjustments, tests or
       subdivision, that such person or organization                       servicing as the vendor has
       be added as an additional insured on your                           agreed to make or normally
       policy, provided the injury or damage occurs                        undertakes to make in the usual
       subsequent to the execution of the contract or                      course of business, in connection
       agreement, or the issuance of the permit                            with the distribution or sale of the
       A person or organization is an additional                           products;
       insured under this provision only for that                      (f) Demonstration,           installation,
       period of time required by the contract,                            servicing or repair operations,
       agreement or permit.                                                except such operations performed
                                                                           at   the   vendor's       premises       in
       However, no such person or organization is an                       connection with the sale of the
       additional insured under this provision if such                     product;
       person or organization is included as an
       additional insured by an endorsement issued                     (g) Products which, after distribution
       by us and made a part of this Coverage Part,                        or sale by you, have been labeled
       including all persons or organizations added                        or relabeled or used as a
       as additional insureds under the specific                           container, part or ingredient of any
       additional insured coverage grants in Section                       other thing or substance by or for
       F. -Optional Additional Insured Coverages.                          the vendor; or
       a.    Vendors                                                   (h) "Bodily    injury"   or "property
                                                                           damage" arising out of the sole
            Any person(s) or organization(s) (referred to                  negligence of the vendor for its
            below as vendor), but only with respect to                     own acts or omissions or those of
            "bodily injury" or "property damage" arising                   its employees or anyone else
            out of "your products" which are distributed                   acting on its behalf. However, this
            or sold in the regular course of the vendor's                  exclusion does not apply to:
            business and only if this Coverage Part
            provides coverage for "bodily injury" or                       (i) The exceptions contained in
            "property damage" included within the                              Subparagraphs (d) or (f); or
            "products-completed operations hazard".                        (ii) Such inspections, adjustments,
            (1)   The insurance afforded to the vendor                          tests or servicing as the vendor
                  is subject to the following additional                        has agreed to make or normally
                  exclusions:                                                   undertakes to make in the usual
                                                                                course     of    business,          in
                  This insurance does not apply to:                             connection with the distribution
                  (a) "Bodily      injury"   or    "property                    or sale of the products.
                      damage" for which the vendor is            (2)   This insurance does not apply to any
                      obligated to pay damages by                      insured person or organization from
                      reason of the assumption of                      whom you have acquired such products,
                      liability in a contract or agreement.            or any ingredient, part or container,
                      This exclusion does not apply to                 entering    into,   accompanying   or
                      liability for damages that the                   containing such products.
                      vendor would have in the absence
                      of the contract or agreement;            b. Lessors Of Equipment

                  (b) Any        express          warranty       (1)   Any person or organization from
                      unauthorized by you;                             whom you lease equipment; but only
                                                                       with respect to their liability for "bodily
                  (c) Any physical or chemical change                  injury",  "property       damage"       or
                      in the product made intentionally                "personal and advertising injury"
                      by the vendor;                                   caused, in whole or in part, by your
                  (d) Repackaging,        except   when                maintenance,      operation    or    use     of
                      unpacked solely for the purpose of               equipment leased to you by such
                      inspection, demonstration, testing,              person or organization.
                      or the substitution of parts under
                      instructions from the manufacturer,
                      and then repackaged in the
                      original container;


Page 12 of 24                                                                            Form SS     O@::IJ.~,!11:/lP.   200600877
 BUSINESS LIABILITY COVERAGE FORM

                     (a) The preparing, approving, or                     This General Aggregate limit does not
                         failure to prepare or approve,                   apply to "property damage" to premises
                         maps, shop drawings, opinions,                   while rented to you or temporarily
                         reports, surveys, field orders,                  occupied by you with permission of the
                         change    orders,    designs    or               owner, arising out of fire, lightning or
                         drawings and specifications; or                  explosion.
                     (b) Supervisory,            inspection,    3.    Each Occurrence Limit
                         architectural   or     engineering
                                                                      Subject to 2.a. or 2.b above, whichever
                         activities.
                                                                      applies, the most we will pay for the sum of all
            The limits of insurance that apply to additional          damages because of all "bodily injury",
            insureds are described in Section D. - Limits             "property damage" and medical expenses
            Qi Insurance.                                             arising out of any one "occurrence" is the
           How this insurance applies when other                      Liability and Medical Expenses Limit shown in
           insurance is available to an additional insured            the Declarations.
           is described in the Other Insurance Condition             The most we will pay for all medical expenses
           in Section E. - Liability And Medical Expenses            because of "bodily injury" sustained by any
           General Conditions.                                       one person is the Medical Expenses Limit
     No person or organization is an insured with                    shown in the Declarations.
     respect to the conduct of any current or past             4.    Personal And Advertising Injury Limit
     partnership, joint venture or limited liability
                                                                     Subject to 2.b. above, the most we will pay for
     company that is not sl1own as a Named Insured in
                                                                     the sum of all damages because of all
     the Declarations.
                                                                     "personal and advertising injury" sustained by
D. LIABILITY AND MEDICAL EXPENSES                                    any one person or organization is the Personal
   LIMITS OF INSURANCE                                               and Advertising Injury Limit shown in the
                                                                     Declarations.
     ·t.   The Most We Will Pay
                                                               5.    Damage To Premises Rented To You Limit
           The Limits of Insurance shown in the
           Declarations and the rules below fix the most             The Damage To Premises Rented To You
           we will pay regardless of the number of:                  Limit is the most we will pay under Business
                                                                     Liability Coverage for damages because of
           a. Insureds;
                                                                     "property damage" to any one premises, while
           b. Claims made or "suits" brought; or                     rented to you, or in the case of damage by fire,
           c.   Persons or organizations making claims or            lightning or explosion, while rented to you or
                bringing "suits".                                    temporarily occupied by you with permission of
    2.     Aggregate Limits                                          the owner.
           The most we will pay for:                                 In the case of damage by fire, lightning or
                                                                     explosion, the Damage to Premises Rented To
           a.   Damages because of "bodily injury" and               You Limit applies to all damage proximately
                "property damage" included in the                    caused by the same event, whether such
                "products-completed operations hazard" is            damage results from fire, lightning or explosion
                the    Products-Completed     Operations             or any combination of these.
                Aggregate     Limit   shown     in   the
                Declarations.                                  6.    How Limits Apply To Additional Insureds
           b.   Damages because of all other "bodily                 The most we will pay on behalf of a person or
                injury", "property damage" or "personal              organization who is an additional insured
                and advertising injury", including medical           under this Coverage Part is the lesser of:
                expenses, is the General Aggregate Limit             a. The limits of insurance specified in a
                shown in the Declarations.                              written contract, written agreement or
                This General Aggregate Limit applies                    permit issued by a state or political
                separately to each of your "locations"                  subdivision; or
                owned by or rented to you.                           b. The Limits of Insurance shown in the
                "Location" means premises involving the                 Declarations.
                same or connecting lots, or premises                 Such amount shall be a part of and not in
                wl1ose connection is interrupted only by a           addition to the Limits of Insurance shown in
                street, roadway or right-of-way of a                 the Declarations and described in this Section.
                railroad.


Page ·t 4 of 24
                                                                                             Form SS 0   /'.:R~~1fl! 200600877
 BUSINESS LIABILITY COVERAGE FORM

                 This Paragraph f. applies separately to                 (3)   We have issued this policy in reliance
                 you and any additional insured.                               upon your representations.
    3.    Financial Responsibility Laws                            b.    Unintentional         Failure    To     Disclose
          a. When ll1is policy is certified as proof of                  Hazards
             financial responsibility for t11e future under           If unintentionally you should fail to disclose
             the provisions of any motor vehicle                      all hazards relating to the conduct of your
             financial responsibility law, the insurance              business at the inception date of this
            provided by the policy for "bodily injury"                Coverage Part, we shall not deny any
            liability and "property damage" liability will            coverage under this Coverage Part
            comply with the provisions of the law to                  because of such failure.
            the extent of the coverage and limits of          7.   Other Insurance
            insurance required by that law.
                                                                   If other valid and collectible insurance is
         b. With respect to "mobile equipment" to
                                                                   available for a loss we cover under this
            which this insurance applies, we will
                                                                   Coverage Part, our obligations are limited as
            provide any liability, uninsured motorists,
                                                                   follows:
            underinsured motorists, no-fault or other
            coverage required by any motor vehicle                 a.    Primary Insurance
            law. We will provide the required limits for                 This insurance is primary except when b.
            those coverages.                                             below applies. If other insurance is also
    4,   Legal Action Against Us                                         primary, we will share with all that other
                                                                         insurance by the method described in c.
         No person or organization has a right under
                                                                         below.
         this Coverage Form:
                                                                   b.    Excess Insurance
         a,     To join us as a party or otherwise bring us
                into a "suit" asking for damages from an                 This insurance is excess over any of the
                insured; or                                              other insurance, whether primary, excess,
         b. To sue us on this Coverage Form unless                       contingent or on any other basis:
            all of its terms have been fully complied                   (1)    YourWork
            with.                                                              That is Fire, Extended Coverage,
         A person or organization may sue us to recover                        Builder's Risk, Installation Risk or
         on an agreed settlement or on a final judgment                        similar coverage for "your work";
         against an insured; but we will not be liable for              (2)    Premises Rented To You
         damages that are not payable under the terms of
                                                                               That is fire, lightning or explosion
         this insurance or that are in excess of the
         applicable limit of insurance.         An agreed                      insurance for premises rented to you
                                                                               or temporarily occupied by you with
         settlement means a settlement and release of
         liability signed by us, the insured and the                           permission of the owner;
         claimant or the claimant's legal representative.               (3) Tenant Liability
   5.    Separation Of Insureds                                                That is insurance purchased by you to
         Except with respect to the Limits of Insurance,                       cover your liability as a tenant for
                                                                               "property damage" to premises rented
         and any rights or duties specifically assigned
                                                                               to you or temporarily occupied by you
         in ihis policy to the first Named Insured, this
                                                                               with permission of the owner;
         insurance applies:
                                                                        (4)    Aircraft, Auto Or Watercraft
         a.    As if each Named Insured were the only
               Named Insured; and                                              If the loss arises out of the maintenance
                                                                               or use of aircraft, "autos" or watercraft to
         b. Separately to each insured against whom
                                                                               the extent not subject to Exclusion g. of
            a claim is made or "suit" is brought.
                                                                               Section A. - Coverages.
   6.    Representations
                                                                        (5)    Property Damage To Borrowed
         a.    When You Accept This Policy                                     Equipment Or Use Of Elevators
               By accepting this policy, you agree:                            If the loss arises out of "property
               (1)   The statements in the Declarations                        damage" to borrowed equipment or
                     are accurate and complete;                                the use of elevators to the extent not
               (2) Those statements are based upon                             subject to Exclusion k. of Section A. -
                   representations you made to us; and                         Coverages.


Page 16 of 24                                                                                    Form SS 00)l8t0ilI05 200600877
 BUSINESS LIABILITY COVERAGE FORM

 F. OPTIONAL ADDITIONAL                          INSURED         3.    Additional Insured - Granter Of Franchise
    COVERAGES                                                          WHO IS AN INSURED under Section C. is
     If listed or shown as applicable in the Declarations.             amended to include as an addilional insured
     one or more of the following Optional Additional                  the person(s) or organization(s) shown in the
     Insured Coverages also apply. When any of these                   Declarations as an Additional Insured -
    Optional Additional Insured Coverages apply,                       Granter Of Franchise, but only with respect to
    Paragraph 6. (Additional Insureds When Required                    their liability as granter of franchise to you.
    by Written Contract, Written Agreement or Permit)            4.    Additional Insured - Lessor Of Leased
    of Section C., Who Is An Insured, does not apply                   Equipment
    to the person or organization shown in the
                                                                       a.    WHO IS AN INSURED under Section C. is
    Declarations. These coverages are subject to the
                                                                             amended to include as an additional
    terms and conditions applicable to Business
                                                                             insured the person(s) or organization(s)
    Liability Coverage in this policy, except as
                                                                             shown in the Declarations as an Additional
    provided below:
                                                                             Insured - Lessor of Leased Equipment,
    1.   Additional Insured - Designated Person Or                           but only with respect to liability for "bodily
         Organization                                                        injury", "property damage" or "personal
         WHO IS AN INSURED under Section C. is                               and advertising injury" caused, in whole or
         amended to include as an additional insured                         in part, by your maintenance, operation or
         the person(s) or organization(s) shown in the                       use of equipment leased to you by such
         Declarations, but only with respect to liability                    person(s) or organization(s).
         for "bodily injury", "property damage" or                     b. With respect to the insurance afforded to
         "personal and advertising injury" caused, in                     these additional insureds, this insurance
         whole or in part. by your acts or omissions or                   does not apply to any "occurrence" which
         the acts or omissions of those acting on your                    takes place after you cease to lease that
         behalf:                                                          equipment.
         a.    In the performance of your ongoing               5.    Additional Insured - Owners Or Other
               operations; or                                         Interests From Whom Land Has Been
         b.    In connection with your premises owned                 Leased
               by or rented to you.                                   a.     WHO IS AN INSURED under Section C. is
    2.   Additional Insured - Managers Or Lessors                            amended to include as an additional
         Of Premises                                                         insured the person(s) or organization(s)
                                                                             shown in the Declarations as an Additional
         a.     WHO IS AN INSURED under Section C. is
                                                                             Insured - Owners Or Other Interests From
               amended to include as an additional insured
                                                                             Whom Land Has Been Leased, but only
               the person(s) or organization(s) shown in the
                                                                             with respect to liability arising out of the
               Declarations as an Additional Insured -
                                                                             ownership, maintenance or use of that part
               Designated Person Or Organization; but only
                                                                             of the land leased to you and shown in the
               with respect to liability arising out of the
                                                                             Declarations.
               ownersl1ip, maintenance or use of that part of
               the premises leased to you and shown in the            b. With respect to the insurance afforded to
               Declarations.                                             these additional insureds, the following
                                                                         additional exclusions apply:
         b. With respect to the insurance afforded to
            these additional insureds, the following                         This insurance does not apply to:
            additional exclusions apply:                                    (1) Any "occurrence" that takes place
              This insurance does not apply to:                                 after you cease to lease that land; or
              (1) Any "occurrence" which takes place                        (2)   Structural      alterations,     new
                  after you cease to be a tenant in that                          construction or demolition operations
                  premises; or                                                    performed by or on behalf of such
                                                                                  person or organization.
              (2)   Structural      alterations,     new
                    construction or demolition operations       6.    Additional Insured - State Or Political
                    performed by or on behalf of such                 Subdivision - Permits
                    person or organization.                           a.    WHO IS AN INSURED under Section C. is
                                                                            amended to include as an additional
                                                                            insured the state or political subdivision
                                                                            shown in the Declarations as an Additional


Page 18 of 24
                                                                                                 Form SS 0   tJ:R§J>1ffi 200600877
 BUSINESS LIABILITY COVERAGE FORM

        This insurance does not apply Io slructural              The limits of insurance that apply to additional
        alterations, new construction and demolition             insureds are described in Section D. - Limits Of
        operations periormed by or for that person or            Insurance.
        organization.
                                                                 How this insurance applies when other insurance
     9. Additional Insured - Owners, Lessees Or                  is available to an additional insured is described in
        Contractors - Scheduled Person Or                        the Other Insurance Condition in Section E. -
        Organization                                             Liability   And    Medical      Expenses     General
        a.     WHO IS AN INSURED under Section C. is             Conditions.
              amended to include as an additional              G. LIABILITY AND MEDICAL EXPENSES
              insured the person(s) or organization(s)
              shown in the Declaralions as an Additional
                                                                  DEFINITIONS
              Insured - Owner, Lessees Or Contractors,           1. "Advertisement" means the widespread public
              but only with respect to liabilily for "bodily        dissemination of information or images that
              injury", "property damage" or "personal               has the purpose of inducing the sale of goods,
              and advertising injury" caused, in whole or           products or services through:
              in part, by your acts or omissions or the               a. (1)  Radio;
              acts or omissions of those acting on your
                                                                          (2) Television;
              behalf:
                                                                          (3) Billboard;
             (1)   In t11e performance of your ongoing
                                                                          (4) Magazine;
                   operations     for  the    additional
                   insured(s); or                                         (5) Newspaper;
             (2)   In connection with "your work"                    b.   The Internet, but only that part of a web
                   performed for that additional insured                  site that is about goods, products or
                   and included within the "products-                     services for the purposes of inducing the
                   completed operations hazard", but                      sale of goods, products or services; or
                   only if this Coverage Part provides               c. Any other publication that is given
                   coverage for "bodily injury" or                        widespread public distribution.
                   "property damage" included within the
                                                                     However, "advertisement" does not include:
                   "products-completed        operations
                   hazard".                                          a. The design, printed material, information
                                                                          or images contained in, on or upon the
        b. With respect to the insurance afforded to                      packaging or labeling of any goods or
           these additional insureds, this insurance                      products; or
           does not apply to "bodily injury", "prope,iy
           damage" or "personal an advertising                       b.   An    interactive conversation between or
              injury" arising out of the rendering of, or                 among persons through a computer network.
              the failure to render, any professional            2. "Advertising idea" means any idea for an
              architectural, engineering or surveying               "advertisement".
              services, including:                              3. "Asbestos hazard" means an exposure or
             (1)   Tl1e preparing, approving, or failure to        threat of exposure to the actual or alleged
                   prepare or approve, maps, shop                  properties of asbestos and includes the mere
                   drawings, opinions, reports, surveys,           presence of asbestos in any form.
                   field orders, change orders, designs or      4.   "Auto" means a land motor vehicle, trailer or
                   drawings and specifications; or                   semi-trailer designed for travel on public
             (2)   Supervisory, inspection, architectural            roads, including any attached machinery or
                   or engineering activities.                        equipment.     But "auto" does not include
   10. Additional Insured - Co-Owner Of Insured                      "mobile equipment".
       Premises                                                 5. "Bodily injury" means physical:
       WHO IS AN INSURED under Section C. is                         a. Injury;
       amended to include as an additional insured                   b. Sickness; or
       the person(s) or Organization(s) shown in the
                                                                     c.   Disease
       Declarations as an Additional Insured - Co-
       Owner Of Insured Premises, but only with                      sustained by a person and, if arising out of the
       respect to their liability as co-owner of the                 above, mental anguish or death at any time.
       premises shown in the Declarations.                      6.   "Coverage territory" means:



Page 20 of 24                                                                                 Form SS   00--0&1Q4U6     200600877
 BUSINESS LIABILITY COVERAGE FORM

            (1)    That   indemnifies     an architect,                    (1)   Power cranes, shovels,         loaders,
                   engineer or surveyor for injury or                            diggers or drills; or
                   damage arising out of:
                                                                          (2)    Road construction or resurfacing
                   (a) Preparing, approving or failing to                        equipment such as graders, scrapers
                       prepare or approve maps, shop                             or rollers;
                       drawings,    opinions,    reports,
                                                                     e.    Vehicles not described in a., b., c., or d.
                       surveys, field orders, change
                                                                           above that are not self-propelled and are
                      orders, designs or drawings and
                                                                           maintained primarily to provide mobility to
                      specifications; or
                                                                           permanently attached equipment of the
                  (b) Giving directions or instructions,                   following types:
                      or failing to give them, if that is the
                                                                          (1)    Air    compressors,       pumps    and
                      primary cause of the injury or
                                                                                 generators,      including    spraying,
                      damage; or
                                                                                 welding,        building      cleaning,
            (2)   Under which the insured, if an                                 geophysical exploration, lighting and
                  architect, engineer or surveyor,                               well servicing equipment; or
                  assumes liability for an injury or
                                                                          (2) Cherry pickers and similar devices
                  damage arising out of the insured's                         used to raise or lower workers;
                  rendering  or failure to render
                  professional services, including those            f.     Vehicles not described in a., b., c., or ct.
                  listed in (1) above and supervisory,                     above maintained primarily for purposes
                  inspection,       architectural         or               other than the transportation of persons or
                  engineering activities.                                  cargo.
    13. "Leased worker" means a person leased to                           However, self-propelled vehicles with the
       you by a labor leasing firm under an                                following types of permanently attached
       agreement between you and t11e labor leasing                        equipment are not "mobile equipment" but
       firm. to perform duties related to the conduct of                   will be considered "autos":
       your business. "Leased worker" does not                            (1)    Equipment. of at least 1,000 pounds
       include a "temporary worker".                                             gross     vehicle weight,  designed
    14. "Loading or unloading" means the handling of                             primarily for:
       property:                                                                 (a) Snow removal;
       a.   After it is moved from the place where it is                         (b) Road    maintenance, but not
            accepted for movement into or onto an                                    construction or resurfacing; or
            aircraft, watercraft or "auto";                                      (c) Street cleaning;
       b.   While it is in or on an aircraft, watercraft or               (2)    Cherry pickers and similar devices
            "auto"; or                                                           mounted on automobile or truck
       c.   While it is being moved from an aircraft,                            chassis and used to raise or lower
            watercraft or "auto" to the place where it is                        workers; and
            finally delivered;                                            (3) Air    compressors,       pumps    and
       but "loading or unloading" does not include the                        generators,      including    spraying,
       movement of property by means of a mechanical                          welding,        building      cleaning,
       device. other than a hand truck, that is not                           geophysical exploration, lighting and
       attached to the aircraft, watercraft or "auto".                        well servicing equipment.
   15. "Mobile equipment" means any of the following            16. "Occurrence"   means an accident, including
       types of land vehicles, including any attached               continuous or repeated exposure to substantially
       machinery or equipment:                                      the same general harmful conditions.
       a.   Bulldozers, farm machinery, forklifts and           17. "Personal and advertising injury" means injury,
            other vehicles designed for use principally             including consequential "bodily injury", arising
            off public roads;                                       out of one or more of the following offenses:
       b.   Vehicles maintained for use solely on or                a.    False arrest, detention or imprisonment;
            next to premises you own or rent;                       b. Malicious prosecution;
       c.   Vehicles that travel on crawler treads;
       d. Vehicles, whether self-propelled or not, on
          which are permanently mounted:



Page 22 of 24                                                                                    Form ss 06:oa<0,1los 200600877
 BUSINESS LIABILITY COVERAGE FORM

        b.    Donates his or her work;                                (2)   The providing of or failure to provide
        c. Acts at the direction of and within the                          warnings or instructions.
           scope of duties determined by you; and                c.    Does not include vending machines or
        d. Is not paid a fee, salary or other                          other property rented to or located for the
           compensation by you or anyone else for                      use of others but not sold.
           their work performed for you.
                                                             25. "Your work":
    24. "Your product":
                                                                 a. Means:
        a. Means:
                                                                      (1)   Work or operations performed by you
             (1)   Any goods or products, other than real                   or on your behalf; and
                   property, manufactured, sold, handled,
                                                                      (2)   Materials,     parts  or     equipment
                   distributed or disposed of by:
                                                                            furnished in connection with such work
                   (a) You;                                                 or operations.
                   (b) Others trading under your name;          b.     Includes:
                       or
                                                                      (1)   Warranties or representations made at
                   (c) A person or organization whose                       any time with respect to the fitness,
                       business or assets you have                          quality, durability, performance or use
                       acquired; and                                        of "your work"; and
             (2)   Containers (other than vehicles),                  (2)   The providing of or failure to provide
                   materials,   parts  or  equipment                        warnings or instructions.
                   furnished in connection with such
                   goods or products.
       b.     Includes:
             (1)   Warranties or representations made at
                   any time with respect to the fitness,
                   quality, durability, performance or use
                   of "your product"; and




Page 24of 24                                                                               Form SS 00,08 040.5
                                                                                                      Case lU: 200600877
      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  BUSINESS LIABILITY COVERAGE FORM
                           AMENDATORYENDORSEMENT

This endorsement modifies insurance provided under the following:

                                      BUSINESS LIABILITY COVERAGE FORM


A. Sub-subparagraphs 1.p. (7), (8), (15) of Paragraph                    (c) An Internet search, access, content or
   2., of Section B. Exclusions are deleted and                              service provider.
    replaced with the following:                                              However, this exclusion does not
    p. Personal and Advertising Injury:                                       apply to Paragraphs a., b. and c. of
        (7) (a) Arising out of any actual or alleged                          the definition of "personal and
            infringement or violation of any intellectual                     advertising    injury"  under    the
            property right, such as copyright. patent,                        Definitions Section.
            trademark, trade name, trade secret,                              For the purposes of this exclusion, the
            service marl< or other designation of origin                      placing of frames, borders or links, or
            or authenticity; or                                               advertising, for you or others
            (b) Any injury or damage alleged in any                           anywhere on the Internet, is not by
                 claim or "suit" that also alleges an                         itself, considered the business of
                infringement     or   violation   of   any                    advertising, broadcasting, publishing
              intellectual property right, whether                            or telecasting.
               such allegation of infringement or                    (15) Arising out of any access to or disclosure
              violation is made by you or by any                         of   any       person's   or     organization's
              other party involved in the claim or                       confidential     or   personal     information,
              "suit", regardless of whether this                         including     patents,    trade     secrets,
              insurance would otherwise apply.                           processing methods, customer lists,
        However, this exclusion does not apply if the                    financial    information,    credit    card
        only allegation in the claim or "suit" involving                 information, health information or any
       any intellectual property right is limited to:                    other type of nonpublic information.This
           (1) Infringement, in your "advertisement",                    exclusion applies even if damages are
                of:                                                      claimed for notification costs, credit
                                                                         monitoring expenses, forensic expenses,
                (a) Copyright;                                           public relations expenses or any other
                (b) Slogan; or                                           loss, cost or expense incurred by you or
                (c) Title of any literary or artistic work;              others arising out of any access to or
                     or                                                  disclosure       of   any        person 1s   or
           (2) Copying, in your "advertisement", a
                                                                         organization's    confidential    or personal
                                                                         information.
                person's or organization's "advertising
                idea" or style of "advertisement".            B. Subparagraph 1.r. of Section B. Exclusions is
       (8) Arising out of an offense committed by an             deleted and replaced with the following:
           insured whose business is:                            r. Employment-Related Practices
           (a) Advertising, broadcasting, publishing                 "Personal and advertising injury" to:
                or telecasting;                                      (1) A person arising out of any "employment-
           (b) Designing or determining content of                       related practices"; or
               web sites for others; or


Form SS 00 60 09 15                                                                                         Pag'L1a~f1D: 200600877
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                           SPECIAL PROPERTY COVERAGE
                            AMENDATORYENDORSEMENT

This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM


I.   Tlie following provisions modify the Special                         Electronic Vandalism or Corruption of
     Property Coverage Form.                                              "Electronic Data" or Corruption of
     A. Property Definitions                                              "Computer Equipment" which means:
         "Data" G.4. is deleted and replaced with the                     (1) A virus, malicious code or similar
         following.                                                           instruction introduced into or
                                                                              enacted on a computer system
         4. "Electronic data" means information, facts
                                                                              (including "electronic data") or a
             or computer programs stored as or on,
                                                                              network to which it is connected,
             created or used on, or transmitted to or
                                                                              designed to damage or destroy
             from   computer    software    (including
                                                                              any part of the system or disrupt
             systems and applications software), on
                                                                              its normal operation.
             hard or floppy disks. CD-ROMs, tapes.
             drives. cells. data processing devices or                    (2) Unauthorized viewing, copying or
             any   other    repositories      of   computer                   use of electronic data (or any
             software      which     are  used    with                        proprietary       or     confidential
             electronically controlled equipment. The                         information or intellectual property
             term computer programs, referred to in                           in any form) by any person, even
             the foregoing description of electronic                          if such activity is characterized as
             data. means a set of related electronic                          "theft";
             instructions which direct the operations                     (3) Errors      or     omissions     in
             and functions of a "computer'' or device                         programming        or   processing
             connected     to   it,   which    enable   the                   "electronic data";
            "computer" or device to receive, process,
                                                                          (4) Errors or deficiency in design,
           store. retrieve or send data.
                                                                              installation, maintenance, repair
     8. Exclusions                                                            or modification of your computer
        1. Earth Movement B.1.a is amended to                                 system or any computer system
           add the following:                                                 or network to which your system
           This Exclusion applies regardless of                               is connected or on which your
           whether any of the following is caused by                          system       depends    (including
           weather, an act of nature, by an artificial,                       "electronic data");
           man-made or other cause.                                       (5) Manipulation of your computer
        2. The following is added to Exclusions B.1:                          system,    including    "electronic
           h. Electronic Vandalism or Corruption                              data", by an employee, volunteer
                                                                              worker or contractor, for the
               of "Electronic Data" or Corruption
                                                                              purpose of diverting or destroying
               of "Computer Equipment"                                        0
                                                                                  e/ectronic   data"   or   causing
               This exclusion does not apply if SS 14                         fraudulent or illegal transfer of any
               29 Electronic Vandalism or SS 40 08                            property;
               Electronic Vandalism has been made
               part of this policy.


Form SS 00 61 0915                                                                                     Page 1 of 2
                                                   © 2015, The Hartford                                     Case ID:   200600877
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                   PENNSYLVANIA CHANGES

This endorsemeni modifies insurance provided under the following:

                                            COMMON POLICY CONDITIONS
                                         SPECIAL PROPERTY COVERAGE FORM
                                        STANDARD PROPERTY COVERAGE FORM

I.   The following prov1s1ons modify the COMMON                                   days before     the   effective   date   of
     POLICY CONDITIONS.                                                           cancellation.
     A. The Cancellation Condition is deleted and                            c.   A condition, factor or loss experience
        replaced by the following:                                                material to insurability has changed
        Cancellation                                                              substantially or a substantial condition,
                                                                                  factor or loss experience material to
        1.   Cancellation by the First Named Insured
                                                                                  insurability has become known during
             The first Named Insured shown in the                                 the policy period. Notice of cancellation
             Declarations may cancel this policy by                               will be mailed or delivered at least 60
             writing or giving notice of cancellation.                            days before the effective date of
        2.   Cancellation Of Policies In Effect For                               cancellation.
             Less Than 60 Days                                               d.   Loss of reinsurance or a substantial
             We may cancel this policy by mailing or                              decrease in reinsurance has occurred,
             delivering to the first Named Insured written                        which loss or decrease, at the time of
             notice of cancellation at least 30 days                              cancellation, shall be certified to the
             before the effective date of cancellation.                           Insurance Commissioner as directly
                                                                                  affecting inforce policies.    Notice of
        3.   Cancellation Of Policies In Effect For 60
             Days Or More                                                         cancellation will be mailed or delivered
                                                                                  at least 60 days before the effective
             If this policy has been in effect for 60 days                        date of cancellation.
             or more or if t11is policy is a renewal of a
                                                                            e.    Material failure to comply with policy
             policy we issued, we may cancel this policy
                                                                                  terms, conditions or contractual duties.
             only for one or more of the following
             reasons:                                                             Notice of cancellation will be mailed or
                                                                                  delivered at least 60 days before the
             a.   You     have      made      a    material                       effective date of cancellation.
                  misrepresentation which affects the
                                                                            f.    Other reasons that the Insurance
                  insurability of the risk.     Notice of
                                                                                  Commissioner may approve. Notice of
                  cancellation will be mailed or delivered
                                                                                  cancellation will be mailed or delivered
                  at least 15 days before the effective
                                                                                  at least 60 days before the date of
                  date of cancellation.
                                                                                  cancellation.
             b.   You have failed to pay a premium when
                                                                            This policy may also be cancelled from
                  due, whether the premium is payable
                                                                            inception upon discovery that the policy was
                  directly to us or our agents or indirectly
                                                                            obtained through fraudulent statements,
                  under   a   premium    finance   plan   or
                                                                            omissions or concealment of facts material
                  extension of erect it.      Notice of
                                                                            to the acceptance of the risk or to the
                  cancellation will be mailed at least 15
                                                                            hazard assumed by us.

Form 55 01 25 07 08                                                                                         Page 1 of 3

                                                 © 2008, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission.)      Case ID:      200600877
        3.   The notice procedures in 1. and 2. above do
              not apply if we have a reasonable basis,
             supported by specific information, to
             suspect that an insured has fraudulently
             caused or contributed to the loss by arson
             or other illegal activity.      Under such
             circumstances, we will notify you of the
             disposition of your claim within a period of
             time reasonable to allow full investigation of
             the claim, after we receive a properly
             executed proof of loss.
    B. The following is added to any provision which
       uses the term Actual Cash Value:
       Actual cash value is calculated as the amount it
       would cost to repair or replace Covered
       Property, at the time of loss or damage, with
       material of like kind and quality, subject to
       deduction for deterioration, depreciation and
       obsolescence. Actual cash value applies to
       valuation of Covered Property regardless or
       whether the property has sustained partial or
       total loss damage.
       The actual cash value of the lost or damaged
       property may be significantly less than its
       replacement cost.




Form SS 01 25 07 08                                           Pag,c~sef[f!>: 200600877
         person (other than a "messenger") outside those             Insurance that may be provided by this policy for
         premises or to a place outside those premises.              this coverage.
         This Limit of Insurance is in addition to any other         This Additional Coverage is subject to the
         Limit of Insurance tl1at may be provided by this            provisions of Fine Arts Coverage Form, Form
         policy for this coverage.                                   SS 04 22, with the exception of the following:
    5.   Computers and Media                                         a. The    requirement     contained    under
         The following Additional Coverage is added:                    Paragraph A.1., Under A. Coverage, to list
                                                                        and describe Fine Arts in the Declarations
         We    will pay    up to    $10,000 in any one
                                                                        or Shedule is deleted when Fine Arts are
         occurrence as a Limit of Insurance to apply
                                                                        covered under this Stretch endorsement;
         anywhere in the Coverage Territory to cover
                                                                        and
         direct physical loss of or physical damage to
         your computer systems. This Limit of Insurance              b. The Limit of Insurance provision does not
         is in addition to any other Limit of Insurance that            apply.
         may be provided by this policy for this coverage.           c.   Paragraph D.1. Valuation is deleted and
         This Additional Coverage is subject to the                       replaced by the following:
         provisions of Computers and Media, Form                          The value of Fine Arts will be the market
         SS 04 4 ·1, with the exception of the Limit of                   value at the time of physical loss or physical
         Insurance provision contained in that form.                      damage.
         Computers and Media, Form SS 04 41 is made                  Fine Arts Coverage, Form SS 04 22 is made a
         a part of this policy whether or not Computers              part of this policy whether or not Fine Arts
         and Media coverage is indicated in the                      Coverage is indicated in the Declarations.
         Declarations.
                                                                9.   Forgery
   6.    Debris Removal
                                                                     The following Additional Coverage is added:
         The following Additional Coverage is added:
                                                                     We will pay up to $10,000 in any one
         In Limits of Insurance, C.4.b., the additional limit        occurrence as a Limit of Insurance to cover loss
         of insurance for the Debris Removal Additional              from forgery of covered instruments, money
         Coverage is increased to $25,000 in any one                 orders, credit cards, and counterfeit money.
         occurrence.
                                                                     This Additional Coverage is subject to the
         This Limit of Insurance is in addition to any other         provisions of Forgery Coverage, Form SS 04
         Limit of Insurance that may be provided by this             86, with the exception of the Limit of Insurance
         policy for this coverage.                                   provision contained in that form.        Forgery
   7.    Employee Dishonesty (including ERISA)                       Coverage, Form SS 04 86 is made a part of this
         The following Additional Coverage is added:                 policy, whether or not Forgery Coverage is
         We will pay up to $·10,000 in any one                       indicated in the Declarations.
         occurrence as a Limit of Insurance to cover loss            This Limit of Insurance is in addition to any other
         from employee dishonesty.           This includes           Limit of Insurance that may be provided by this
         ERISA coverage. This Limit of Insurance is in               policy for this coverage.
         addition to any other Limit of Insurance that may      10. Laptop Computers -Worldwide Coverage
         be provided by this policy for this coverage.
                                                                    The following Additional Coverage is added:
         This Additional Coverage is subject to the                 We will pay up to $5,000 in any one occurrence
         provisions of the Employee Dishonesty                      as a Limit of Insurance to apply to laptop,
         Coverage, Form SS 04 42, with the exception of             palmtop and similar portable computer
         the Limit of Insurance provision contained in that         equipment, personal digital assistants (PDAs),
         form. Employee Dishonesty Coverage, Form                   and accessories anywhere in the world,
         SS 04 42 is made a part of this policy whether             including while in transit. This Limit of Insurance
         or not Employee Dishonesty Coverage is                     is in addition to any other Limit of Insurance that
         indicated in the Declarations.                             may be provided by this policy for this coverage.
   8.    Fine Arts                                                  Limitation: We will not pay for direct physical
                                                                    loss or physical damage caused by, resulting
         The following Additional Coverage is added:                from, arising out of the theft of this property
         We will pay up to $·10,000 in any one occurrence           which in transit as checked baggage.
         as a Limit of Insurance at each "scheduled                 This Additional Coverage is subject to the
         premises" to apply to Fine Arts. This Limit of             provisions of Computers and Media, Form SS
         Insurance is in addition to any other Limit of



Page 2 of6                                                                                           ss 04 ~~2'? ID: 2006oosn
    17. Sewer and Drain Back Up                               19. Temperature Change
        The following Additional Coverage is added:               The following Additional Coverage is added:
        We will pay for direct physical loss of or physical       We will pay up to $10,000 in any one occurrence
        damage to Covered Property solely caused by               as a Limit of Insurance to apply at each "scheduled
        water that backs up from a sewer or drain. This           premises" to cover direct physical loss of or
        coverage is included within the Covered                   physical damage to perishable stock caused by or
        Property Limits of Insurance.                             resulting from a change of temperature or
        THIS IS NOT FLOOD INSURANCE                               contamination by a refrigerant.
                                                                  This Limit of Insurance is in addition to any other
        We will not pay for water or other materials that         Limit of Insurance that may be provided by this
        back up from any sewer or drain when it is                policy for this coverage.
        caused by any flood. This applies regardless of
        the proximity of the flood to Covered Property.           This Additional Coverage is subject to the
        Flood includes the accumulation of surface                provisions of the Temperature Change Coverage,
        water, waves, tides, tidal waves, overflow of             Form SS 04 46, with the exception of the Limit of
                                                                  Insurance   provision   contained   in   that   form.
        streams or other bodies of water, or their spray,
        all whether driven by wind or not that enters the         Temperature Change, Form SS 04 46 is made a
        sewer or drain system.                                    part of this policy whether or not Temperature
                                                                  Change coverage is indicated in the Declarations.
    18. Sump Overflow or Sump Pump Failure
                                                              20. Tenant Building and Business Personal
       The following Additional Coverage is added:                Property Coverage - Required by Lease
       The maximum we will pay in any one                         The following Additional Coverage is added:
       occurrence is $15,000 for any loss, including
       Business Income or Extra Expense, resulting                The maximum we will pay in any one
       from physical loss or physical damage to                   occurrence is $20,000 as a Limit of Insurance to
       Covered Property that is caused by or resulting            apply to direct physical loss of or physical
       from water that overflows due to the failure of a          damage to Building and Business Personal
       sump pump, sump pump well, or any other type               Property for which you have a contractual
       of system designed to remove subsurface water              responsibility to insure. This includes building
       from the foundation area if the failure is directly        fixtures, machinery and equipment.
       or indirectly the result of a Covered Cause of         21. Transit Property in the Care of Carriers for
       Loss.      Failure means an abrupt cessation of            Hire
       normal functioning. This Limit of Insurance is             The following Additional Coverage is added:
       the maximum we will pay regardless of any
                                                                  We will pay up to $10,000 in any one occurrence
       other coverage provided under this policy.
                                                                  as a Limit of Insurance to apply to direct physical
       This Additional Coverage is subject to the terms           loss of or physical damage to property while in
       and conditions of this policy with the exception           transit at your risk. This Limit of Insurance is in
       of:                                                        addition to any other Limit of Insurance that may be
       a.     Paragraph B.1.f., Power Failure, of the             provided by this policy for this coverage.
              Standard Property Coverage Form and                 This Additional Coverage is subject to the
              Paragraph B.1.d., Power Failure, of the             provisions of Transit Property in the Care of
              Special Property Coverage Form; and                 Carriers for Hire, Form SS 04 30, with the
       b.     Paragraph B.1.h.(4), Water, of the Standard         exception of the Limit of Insurance provision
              Property Coverage Form and Paragraph                contained in that form. Transit Property in the
              B.1.f.(4), Water, of t/1e Special Property          Care of Carriers for Hire, Form SS 04 30 is
              Coverage Form.                                      made a part of this policy whether or not Transit
       THIS IS NOT FLOOD INSURANCE                                Property in the Care of Carriers for Hire is
                                                                  indicated in the Declarations.
       We will not pay for water or other materials that      22. Unauthorized Business Card Use
       overflow from a sump when the overflow is
       caused by any flood. This applies regardless of            The following Additional Coverage is added:
       the proximity of the flood to Covered Property.           The maximum we will pay in any one
       Flood includes the accumulation of surface                occurrence is $2,500 as a Limit of Insurance to
       water, waves, tides, tidal waves, overflow of             cover loss resulting from the theft or
       streams or other bodies of water, or their spray,         unauthorized use of your Business Credit, Debit
       all whether driven by wind or not that enters the         or Charge Cards, including the reasonable legal
       sewer or drain system.                                    expenses you incur.



Page 4 of 6                                                                                       ss 04    ~~H? Pi9:   2006oos77
          "scheduled premises" to cover loss of Business                  form.     Business Income from Dependent
          Income and Extra Expense caused by or                           Properties, Form SS 04 78 is made a part of this
          resulting from the interruption of utility services.            policy whether or not Business Income from
          This Limit of Insurance is in addition to any other             Dependent Properties coverage is indicated in
          Limit of Insurance that may be provided by this                 the Declarations.
          policy for this coverage.                                      There is no requirement for Dependent
          Tl1is Additional Coverage is subject to the                    Properties to be scheduled for the coverages
          provisions of Business Income Extension for Off-               provided by this Stretch endorsement to apply.
          Premises Utility Services, Form SS 04 19, with the        4.   Extended Business Income
          exception of the Limit of Insurance provision
          contained   in   that   form.     Business   Income            In the Extended Business Income Additional
          Extension for Off-Premises Utility Services, Form              Coverage, paragraph 4.j.(1)(b)(ii) of the
          SS 04 19 is made a part of this policy whether or              Standard Property Coverage Form and
          not Business Income Extension for Off-Premises                 paragraph 5.r.(1 )(b)(ii) of the Special Property
          Utility Services coverage is indicated in the                  Coverage Form are amended to read as follows:
          Declarations.                                                  (b) 60 consecutive days after the date
    2.    Business Income Extension for Web Sites                            determined in (a) above.
          The following Additional Coverage is added:            D. The following changes apply to Paragraph E.5.d.,
         We will pay up to $10,000 in any one                       Loss Payment, of the Standard Property Coverage
         occurrence as a Limit of Insurance to cover loss           Form and the Special Property Coverage Form:
         of Business Income you sustain due to the                  1.   Valuation Changes
         necessary interruption of business operations                   The following are added to the Loss Payment
         caused by or resulting from direct physical loss                Property Loss Condition E.5.d.:
         of or physical damage to your Web Site                          (10)Commodity Stock
         operation at the premises of a vendor acting as
         your service provider. This Limit of Insurance is                   We will determine the value of merchandise
         in addition to any other Limit of Insurance that                    and raw materials that are bought and sold
         may be provided by this policy for this coverage.                   at an established market exchange. We will
                                                                             determine the value at:
         Such interruption must be caused by or result
         from a Covered Cause of Loss.                                       (a) The posted market price as of the time
                                                                                 and place of loss;
         a.   Coverage Time Period
                                                                             (b) Less discounts and expenses you
              We will only pay for loss you sustain during the                   otherwise would have had.
              7-day period immediately following the first 12
                                                                         (11)"Finished Stock"
              hours after the Covered Cause of Loss.
                                                                            We will determine the value of goods that
         b.   Conditions                                                    you have manufactured at the selling price
              This coverage applies only:                                   less discounts and expenses you otherwise
              (1) If you l1ave a back-up copy of your Web                   would have had.
                  Page stored at a location other than the               (12)Mercantile Stock - Sold
                  site of the Web Site vendor.                              We will determine the value of goods you
              (2) To the extent that Business Income is                     have sold but not delivered at the selling
                  permanently lost.                                         price less discounts and expenses you
                                                                            otherwise would have had.
   3.    Business Income from Dependent Properties
         The following Additional Coverage is added:
         We will pay up to $25,000 in any one
         occurrence as a Limit of Insurance to apply to
         loss of Business Income and Extra Expense due
         to direct physical damage at property of others
         you depend on. This Limit of Insurance is in
         addition to any other Limit shown in the
         Declarations for specific Dependent Properties.
         This additional coverage is subject to the
         provisions of Business Income from Dependent
         Properties, Form SS 04 78, with the exception of
         the Limit of Insurance provision contained in that




Page 6 of6                                                                                             ss 04 08 09 07
                                                                                                             Case ID: 200600877
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                 FINE ARTS

This endorsement modifies insurance provided under the following:

                                      SPECIAL PROPERTY COVERAGE FORM



Tl1is insurance applies only when the property is               4.     Section B. EXCLUSIONS do not apply to
covered under the Special Property Coverage Form.                      coverage afforded under this endorsement,
Except as otherwise stated in this endorsement, the                    except for:
terms and conditions of the policy apply to the insurance
stated below.                                                          (1) Governmental Action;

The following changes are made to the Special Property                 (2) Nuclear Hazard; and
Coverage Form:                                                         (3) War and Military Action.
A. Under A. Coverage:                                           5.     Additional Exclusions
    1. The following paragraph is added to 1. Covered                  We will not pay for physical loss or physical
        Property:                                                      damage caused by or resulting from:
        Fine Arts listed and described           in   the              a. Delay, loss of use, loss of market, or any
        Declarations or Schedule which are:                               other causes of consequential loss;
        a. Owned by you; or                                            b. Wear     and        tear,    depreciation     or
                                                                          obsolescence;
        b.   Owned by others, and in your care, custody
             and control; and                                          c.   Rust,      corrosion,     fungus,       decay,
                                                                            deterioration, hidden or latent defect, or any
        c.   Located at the "scheduled premises", or in
                                                                            quality in property that causes it to damage
             transit to and from the "scheduled
                                                                            or destroy itself;
             premises", or at your residence.
                                                                       d.   Insects, birds, rodents or other animals.
   2.   The following is added to Paragraph 2.
                                                                       e.   Dishonest acts by:
        Property Not Covered with respect to coverage
        afforded by this endorsement:                                       (1) You or any of your partners;
        Property on exhibition at fairgrounds or at any                     (2) Your directors or trustees;
        type of exposition, unless such locations are                       (3) Your authorized       representatives   or
        listed and described in the Declarations or                             employees; or
        Schedule.
                                                                            (4) Anyone, other than a carrier for hire, to
   3.   The following special      Limitation   provision                       whom you entrusted the Covered
        applies  to  property       covered     by    this                      Property, including their employees, for
        endorsement:                                                            any purpose:
        Art glass windows, glassware, statuary,                             Whether acting alone or in collusion with
        marbles, bric-a-brac, porcelains and other                          others; and
        articles of fragile or brittle nature are covered                   Whether or not occurring during the hours of
        against loss by breakage only if loss or damage                     employment.
        is caused by "specified causes of loss."




Form SS 04 22 07 05                                                                                      Page 1 of 2
                                                © 2005, The Hartford                                           Case ID:     200600877
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



        TRANSIT COVERAGE - PROPERTY IN THE CARE OF
                    CARRIERS FOR HIRE

This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement the                2.     The Transit Coverage - Property in the Care of
terms and conditions of the policy and of the Special                    Carriers for Hire also applies to:
Property Coverage Form apply to the insurance stated                     a.   Expenses to Inspect, Repackage and
below.                                                                        Reship Damaged Shipments
A. With respect to this Transit Coverage - Property in                      The necessary additional expenses you incur
   the Care of Carriers for Hire only, the following                        to inspect, repackage and reship Covered
   changes are made to the Special Property Coverage                        Property which is physically damaged as a
   Form:                                                                    result of a Covered Cause of Loss.
   1.   Under A.4. Limitations, subparagraph c.(3)                       b. Expenses to Protect Covered Property
        which limits coverage for patterns, dies, molds                     from Spoilage or Change in Temperature
        and forms, is deleted.                                                The necessary additional expense you incur
   2.   Under B. Exclusions                                                   to temporarily store Covered Property in a
        a.   Exclusions 1.a. (Earth Movement) and 1.f.                        temperature controlled environment in order
             (Water) do not apply to property in transit.                     to avoid or minimize physical loss or
                                                                              physical damage to such property from
        b. Exclusions 2.e. (Dishonesty) and 2.g.                              spoilage or change in temperature. Such
           (Exposed Property) do not apply to property                        temporary storage must be made necessary
           in custody of a carrier for hire.                                  by the sudden and accidental breakdown of
        c.   Exclusion 2.f. (False Pretense) does not                         heating    or   refrigeration  unit(s)   on
             apply to loss or damage caused by your                           transporting conveyances.
             good faith acceptance of false bills of lading                   This additional expense will not include:
             or shipping receipts.
                                                                              (1) Expenses to repair or replace heating or
        d. The following Exclusion is added:                                      refrigeration unit(s);
             We will not pay for physical loss or physical                    (2) Costs or penalties due to detention or
             damage caused by or resulting from poor or                           delay   of any vehicles,      trailers,
             insufficient packaging or packing.                                   conveyances or containers; or
B. Transit Coverage -        Property in the Care of
                                                                              (3) Costs for additional wages, room, board
   Carriers for Hire                                                              or meals.
   1. The insurance that applies to your Business                        c.   F.O.B. Shipments
      Personal Property and Personal Property of
      Others is extended to apply to shipments of that                        Outgoing shipments where the risk of
      property while in transit at your risk, by motor                        physical loss or physical damage is
        vehicle, railroad car or aircraft between points                      transferred to the buyer when such property
        within the Coverage Territory. This includes                          leaves your premises.
        property you have sold and for which your                             You must use all reasonable means to
        responsibility continues until it is delivered.                       collect the amount due you from the buyer

Form SS 04 30 07 05                                                                                          Page 1 of 2
                                                  © 2005, The Hartford                                          Case ID:     200600877
              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                            HIRED AUTO AND NON-OWNED AUTO

 This endorsement modifies insurance provided under the following:

                                           BUSINESS LIABILITY COVERAGE FORM



This coverage is subject to all provisions in the                               moved from the place where they are
BUSINESS LIABILITY COVERAGE FORM not                                            accepted by the "insured" for movement into
expressly modified herein:                                                      or onto the covered "auto"; or
                                                                           c.   After the "pollutants" or any property in
A. Amended Coverage:                                                            which the "pollutants" are contained are
    Coverage is extended to "bodily injury" and                                 moved from the covered "auto" to the place
                                                                                where they are finally delivered, disposed of
    "property damage" arising out of the use of a "hired
    auto" and "non-owned auto".                                                 or abandoned by the "insured".

B. Paragraph       B.      EXCLUSIONS      is amended      as                   Paragraph a. above does not apply to fuels,
   follows:                                                                     lubricants, fluids, exhaust gases or other
                                                                                similar "pollutants" that are needed for or
    1.   Exclusion g. Aircraft, Auto or Watercraft does                         result from the nonmal electrical, hydraulic
         not apply to a "hired auto" or a "non-owned                            or mechanical functioning of the covered
         auto".                                                                 "auto" or its parts, if:
    2.   Exclusion e. Employers Liability does not                              (1) The "pollutants" escape, seep, migrate,
         apply to "bodily injury" to domestic "employees"                           or are discharged or released directly
         not entitled to workers' compensation benefits                             from an "auto" part designed by its
         or to liability assumed by the "insured" under an                          manufacturer to hold, store, receive, or
         "insured contract".                                                        dispose of such "pollutants"; and
    3.   Exclusion f.      Pollution is replaced by the                         (2) The "bodily injury" and "property
         following:                                                                 damage" does not arise out of the
         "Bodily injury" or "property damage" arising out                           operation of any equipment listed in
         of the actual, alleged or threatened discharge,                            paragraphs 15.b. and 15.c. of the
         dispersal, seepage. migration. release or                                  definition of "mobile equipment".
         escape of "pollutants":                                                Paragraphs b. and c. above do not apply to
         a.   That are, or that are contained in any                            "accidents" that occur away from premises
              property that is:                                                 owned by or rented to an "insured" with
              (1) Being transported or towed by, handled,                       respect to "pollutants" not in or upon a
                                                                                covered "auto" if:
                  or handled for movement into, onto or
                  from. the covered "auto";                                     (1) The "pollutants" or any property in
              (2) Otherwise in the course of transit by or                          which the "pollutants" are contained are
                  on behalf of the "insured"; or                                    upset, overturned or damaged as a
                                                                                    result of the maintenance or use of a
              (3) Being stored, disposed of, treated or                             covered "auto"; and
                  processed    in   or upon the covered
                 "auto".
         b.   Before the "pollutants" or any property in
              which the "pollutants" are contained are



Form SS 04 38 09 09                                                                                           Page 1 of 3
                                                    © 2009, The Hartford
                           (Includes copyrighted material of ISO Properties, Inc., with its permission)
                                                                                                                        Case ID:   200600877
             or your "executive officers" or members of
             their households.
             This does not include a long-term leased
             "auto" that you insure as an owned "auto"
             under any other auto liability insurance
             policy or a temporary substitute for an
             "auto" you own that is out of service
             because of its breakdown, repair, seivicing
             or destruction.
        2.   "Non-owned auto " means any "auto" you
             do not own, lease, hire, rent or borrow
             which is used in connection with your
             business. This includes:
             a. "Autos" owned by your "employees" your
                 partners (if you are a partnership),
                 members (if you are a limited liability
                 company), or your "executive officers",
                 or members of their households, but
                 only while used in your business or your
                 personal affairs.
             b. Customer's "auto" that is in your care,
                 custody or control for service.




Form SS 04 38 09 09                                         Page 33>.l'~   ID:   200600877
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                     COMPUTERS AND MEDIA

 This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM

The provisions of this policy apply to the coverage                           (2) Power Failure;
stated in t11is endorsement, except as indicated below.
                                                                             (3) Airport security check, or radio or
A. Computer Equipment, Electronic Data and                                       telephone line interference; or
    Software
                                                                            (4) Electromagnetic disturbance outside
    1. Coverage                                                                  the "computer system".
         We will pay for direct physical loss of or                      b. Head crash, meaning physical damage to
         physical damage, to "computer equipment"                           disks, tapes or hardware caused by a
         and the cost to research, replace or restore                       contact of electromagnetic heads (which
         physically lost or physically damaged                              read or write information) with such disks
         "electronic data" and "software" subject to the                    or tapes;
         Limit of Insurance shown in the Declarations                    c. Damage caused by a "computer virus";
         for Computers and Media while anywhere                             and
         within the coverage territory, and while in
                                                                         d. Theft of "computer equipment" away from
         transit, but only if:
                                                                            the "scheduled premises". Theft means
         a.   Owned by you; or                                              an act of stealing or an attempt to steal.
         b.  Owned by others but in your care, custody                      Theft includes loss of property from a
             and control regardless of whether you use                      known place when it is likely that the
             it for personal or business needs.                             property has been stolen.
    2.   Property Not Covered                                       4.   Exclusion
         "Computer Equipment" as used in this optional                   We will not pay to research, replace or restore
         coverage does not include:                                      physically lost or physically damaged
                                                                         "electronic   data"   or    "software"    which   is
         a.   Source documents, other than manuals
                                                                         licensed, leased or rented to others.
            purchased with l1ardware or "software";
                                                                    5.   Deductible
         b. Worksheets and printouts;
                                                                         We will not pay for loss or damage in any one
         c. Property held for sale or lease;                             occurrence to "computer equipment" until the
         d. Property leased or rented to others; or                      amount of loss or damage exceeds $250,
         e. "Money", deeds, notes, "securities" or                       unless a separate deductible is stated in the
            other financial instruments, including such                  Declarations for Computers and Media
            instruments in electronic form.                              Coverage.
   3.    Extended Causes of Loss                                B. Additional Coverage
         Direct physical loss or physical damage to your            1.   Business Income            and   Extra    Expense
         "computer equipment", "electronic data" or                      Coverage
         "software", or   "computer      equipment",                     If Business Income and Extra Expense
         "electronic data" or "software" of others in your               Coverage is included in this policy then the
         care, custody or control is extended to include                 following applies.
         the following:                                                  a. Coverage
         a. Electromagnetic injury caused by:                                 (1) Coverage under this endorsement
              (1) Blackout or brownout;                                           applies to the following Additional


Form SS 04 41 0318                                                                                            Page 1 of 3
                                                  © 2018, The Hartford                                            Case ID: 200600877
         k.   Unexplained disappearance, however we                        property with upgraded processing or
              will cover theft of "computer equipment" as                  performance characteristics. This Optional
              provided in provision A.3.d.;                                Upgrade Allowance will, at our option, be
         I.   Unlawful trade, or seizure by orders of                      payable after you have purchased the
              governmental authority;                                      replacement property and have provided us
                                                                           with written proof of such purchases; or
         m. Delay or loss of market; and
                                                                      c.   If the item is not repaired or replaced, we
         n. Theft of laptop, palmtop or similar portable                   will not pay more than the actual cash
            property while in transit as checked                           value of the item at the time of physical
            baggage.                                                       loss or physical damage. If you elect this
E.   Limit of Insurance                                                    option, you have the right to make further
                                                                           claim within 180 days after loss for any
     The most we will pay for physical loss or physical
                                                                           additional payment on a replacement cost
     damage in any one occurrence is the Limit of
                                                                           basis.
     Insurance for Computers and Media shown in the
     Declarations.                                               2.   In the event of physical loss or physical
                                                                      damage to "electronic data" or "software", we
F.   Loss Payment
                                                                      will pay the reasonable amount you actually
     This Loss Payment condition is applicable to the                 spend to reproduce, restore, or replace the
     "computer equipment". "electronic data", and                     physically lost or physically damaged
     "software" coverage provided by this endorsement.                "electronic data" or "software". This includes
     We will determine the value of Covered Property                  the cost of computer consultation services for
     as follows:                                                      restoration and the cost of research to
     ·1. "Computers," "peripheral devices", "media",                  reconstruct lost or damaged information. But
          and manuals at the full cost to repa·,r or                  we will not pay more than the Limit of
          replace the property subject to the Limit of                Insurance for Computers and Media specified
          Insurance. However, we will not pay more for                in the Declarations.
         physical loss or physical damage on a                  3. In the event of physical loss or physical
          replacement cost basis than the lesser of and            damage to any part of "computer equipment",
          the following:                                           "electronic data" or "software", we will pay only
        a.    The amount necessary to replace the item             what it would cost to replace, reproduce, or
              with   similar   property   possessing   the         restore the physically lost or physically
              minimum characteristics necessary to                 damaged part.
              perform the same functions when                G. Additional Definitions
              replacement with identical property is not
                                                                1. "Computer Virus" means a program, which is
              possible or practical.
                                                                   intentionally created to cause damage or
         b. The amount necessary to repair or replace              disruption in the computer operations of a
            the item with one substantially identical to           party using or coming in contact in any way
            the physically lost or physically damaged              with the program.
            item. In the event of a covered total loss
                                                                2. "Computer System" includes "computer",
            to one or more items, we will allow up to
                                                                      "peripheral     devices",   "software",   and
            20% over the current replacement cost as
                                                                      "electronic data" necessary for the "computer"
            described in this provision, as an Optional
                                                                      to function for its intended purpose.
            Upgrade Allowance for the purchase of new




Form SS 04 41 03 18                                                                                           ~gee3l®s200600877
                 means an act of fraud or dishonesty                     paid promptly into such plan for
                 committed by an "employee",                             the use and benefit of the
                 except you, whether identified or                       Plan(s) sustaining the loss.
                 not, acting alone or in collusion with
                                                                     (v) If two or more Plans are insured
                 other persons, that results in a loss
                                                                         under     this   insurance,    any
                 to a Plan of funds or other property
                                                                          payment we make for loss
                 which is used or may be used to
                                                                         either sustained by two or more
                 pay benefits under the Plan.
                                                                         plans, or of commingled funds
                 "Covered Causes of Loss" does not
                                                                         or other property of two or more
                 include investment losses or any                        Plans that arises out of one
                 other loss resulting from a breach of
                                                                         occurrence, is to be shared by
                 fiduciary duty under ERISA or a                         each Plan sustaining loss in the
                 prohibited transaction as defined by                    proportion that the amount of
                 ERISA and for which coverage is                         insurance required for each
                 not required by Section 412 of                          such     Plan   under     ERISA
                 ERISA.
                                                                         provisions bears to the total of
              (b) Welfare and Pension Plan ERISA                         those amounts.
                  Compliance                                 (4) Theft Limitation Exception
                 In     compliance       with      certain
                                                                Limitation A.4.c., of the Special Property
                 provisions of the ERISA:                       Coverage Form does not apply to
                 (i) For the purposes of this                   coverage provided by this endorsement.
                     insurance, the Plans you                (5) Additional Exclusions
                     establish and maintain for the
                     benefit of your employees shall            (a) Employee     Terminated         Under
                     be Named Insureds under this                   Prior Insurance
                     Employee            Dishonesty                 We will not pay for loss caused by
                     Coverage.                                      any "employee" of yours, or
                 (ii) "Employee"        includes      any           predecessor in interest of yours, for
                       natural person you employ and                whom similar prior insurance has
                       any owner, officer, trustee or               been terminated and not reinstated
                       director of your company who                 since the last such termination.
                       "handles" the funds or other             (b) Insurance Operations
                       property of the Plan (as defined
                                                                    We will not pay for direct or indirect
                       in 29 C.F.R. 2580.412-6)                     loss resulting from contractual or
                       including, but not limited to, the
                                                                    extra-contractual liability sustained
                      Plan Administrator. "Employee"                by you in connection with the
                      does not include any third party
                                                                    issuance of contracts or purported
                      (including but not limited to a               contracts of insurance, indemnity or
                      broker, independent contractor,               suretyship.
                      record keeper, payroll provider,
                      trustee or other fiduciary) who           (c) Inventory Shortages
                      provides services to you or to a              We will not pay loss, or that part of
                      Plan.                                         any loss, the proof of which as to its
                (iii) If any Plan is insured jointly with           existence or amount is dependent
                      any other entity under this                   upon:
                      insurance, you or the Plan                    (i) An inventory computation; or
                      Administrator   must      select   a
                                                                    (ii) A profit and loss computation.
                      Limit of Insurance under this
                      Employee Dishonesty Coverage              (d) Partners
                      Form that is sufficient to provide            We will pay only for loss caused by
                      an amount of insurance for                    any partner or member of a limited
                     each Plan that is at least equal               liability corporation that is in excess
                     to that required if each Plan                  of the sum of:
                     were separately insured.
                                                                    (i) Any amounts you owe that
                (iv) If the insured first named in the                  partner or member; and
                     Declarations is an entity other
                     than a Plan, any payment we                    (ii) The value of that partner's or
                     make to that insured for loss                       member's ownership interest
                     sustained by any Plan must be                       determined by the closing of


Page 2 of 3                                                                        Form SS 04 42 0317
                                                                                               Case ID:       200600877
       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                          OUTDOOR SIGNS

This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM




This coverage applies only when it is indicated in the       C. Additional Exclusion
Declarations. The provisions of this policy apply to the         We will not pay for physical loss or physical damage
coverage stated in this endorsement, except as                   caused by or resulting from:
indicated below.
                                                                 (1) Wear and tear;
A. We will pay for direct physical loss of or physical
     damage to all outdoor signs at the "scheduled               (2) Hidden or latent defect;
     premises":
                                                                 (3) Rust;
    (1) Owned by you; or
                                                                 (4) Corrosion; or
    (2) Owned by others but in your care, custody and
      control.                                                   (5) Mechanical breakdown.

8. Paragraph A.3., Covered Causes of Loss, and               D. Limit of Insurance
   Section 8., Exclusions, do not apply, to this Optional        The most we will pay for physical loss or physical
   Coverage, except for:                                         damage in any one occurrence is the Limit of
                                                                 Insurance for       Outdoor    Signs   shown    in   the
    (1) Governmental Action;                                     Declarations.
    (2) Nuclear Hazard; and                                  E. The provisions of this Optional Coverage supersede
                                                                all other references to outdoor signs in this policy.
    (3) War and Military Action.




Form SS 04 44 07 05                                                                                      Page 1 of 1

                                                 © 2005, The Hartford                                           Case ID:    200600877
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                                     TEMPERATURE CHANGE
This endorsement modifies insurance provided under the following:

                                       STANDARD PROPERTY COVERAGE FORM
                                        SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the                      (a) Ordinance or Law;
Declarations. The provisions of this policy apply to the
                                                                            (b) Power Failure; and
coverage stated in this endorsement, except as
indicated below.                                                            (c) Mechanical Breakdown in the Standard
                                                                                Property Coverage Form.
A.   VVe will pay for direct physical loss of or physical
     damage to "perishable stock" at the "scheduled                   2.    The following exclusions are added:
     premises" caused by or resulting from:                                 VVe will not pay for direct physical loss or
     1.   A change in temperature or humidity resulting                     physical damage caused by or resulting from:
          from:                                                             (a) The disconnecting of any of the following
          (a) Mecl1anical breakdown or failure of:                              systems from the source of power:
              (1) Stationary heating plants; or                                 (1) Refrigerating;
              (2) Refrigerating, cooling or l1umidity control                   (2) Cooling; or
                  apparatus or equipment;                                       (3) Humidity control.
              But only while such plants, equipment or                      (b) The loss of electrical power caused by the
              apparatus are at ihe "scheduled premises".                        shutting off of any switch or other device
          (b) Complete or partial failure of electric power,                    used to control the flow of electric power or
              either on or away from your "scheduled                            current.
              premises". Such failure of power must be                      (c) The inability of an electrical utility company,
              due to conditions beyond your control; or                         your stationary heating plant or any other
     2.   Contamination by a refrigerant.                                       power source to provide sufficient heat or
                                                                                power due to:
B. SELLING PRICE
                                                                                (1) Lack of fuel;
     VVe will determine the value of finished "perishable
     stock" in the event of direct physical loss or physical                    (2) Lack of capacity to make enough heat
     damage at the selling price, as if no physical loss or                         or power; or
     physical damage had occurred less discounts and                            (3) Order of the government.
     expenses you otherwise would have l1ad.
                                                                            (d) Breaking of any glass that is a
C. VVe will not pay for direct physical loss of or physical                     permanent part of a refrigerating, cooling
   damage to "perishable stock" located:                                        or humidity control unit.
     1. On buildings;                                            E.   DEDUCTIBLE
     2.   In the open; or                                             VVe will not pay for loss in any one occurrence unless
     3. In vehicles, other than trailers used for storage             the amount of loss exceeds the deductible stated in
     located within 1000 feet of the "scheduled premises'.            paragraph D.S. of the Standard Property Coverage
                                                                      Form or D.S. of the Special Property Coverage Form.,
D. EXCLUSIONS
                                                                      unless a different deductible is stated in the
     1. The following exclusions under SECTION B -
          EXCLUSIONS are deleted:




Form SS 04 46 09 14                                                                                               Page 1 of 2
                                                     © 2014, The Hartford                                          Case ID: 200600877
        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                        VALUABLE PAPERS AND RECORDS
This endorsement modifies insurance provided under the following:

                                   STANDARD PROPERTY COVERAGE FORM
                                    SPECIAL PROPERTY COVERAGE FORM

This coverage applies only when it is indicated in the     D. Under this Optional Coverage we will not pay for
Declarations. The provisions of this policy apply to the      property:
coverage statecl in this endorsement, except as                 (1) Held as samples or for delivery after sale;
indicated below.
                                                                (2) In storage away from the premises shown in the
A. We will pay for direct physical loss of or physical              Declarations; or
   damage to the following types of property at the
                                                                (3) If such property can not be replaced with other
   "scheduled premises" that is your property or
   property of others in your care, custody or control:             property of like kind and quality.

   Valuable Papers and Records, meaning inscribed,         E. With respect to this Optional Coverage, Coverage
   printed or written:                                        Extension A.5.h., Property Off-Premises in the
                                                              Standard Property Coverage Form and Coverage
   (1) Documents:                                             Extension A.6.h., Property Off-Premises in the Special
   (2) Manuscripts:                                           Property Coverage Form are replaced by the following:
   (3) Records including patient records: or                    1.   You may apply the insurance provided under
   (4) X-Rays                                                        this Optional Coverage to Valuable Papers and
                                                                     Records while such property is not at the
   including abstracts, books, deeds, drawings, films,               "scheduled premises", including while in transit.
   maps or mortgages.                                                The most we will pay for direct physical loss or
   But Valuable Papers and Records does not                          physical damage under this Coverage Extension
   include:                                                          is 25% of the Limit of Insurance shown in the
   (1) Property that cannot be reproduced, replaced or               Declarations for Valuable Papers and Records
       restored;                                                     but not more than $25,000.
   (2) "Money" and "Securities":                                2.   However, if Valuable Papers and Records - Off-
                                                                     Premises is scheduled in the Declarations, then
   (3) Converted data: or
                                                                     the limit in E.1. above is replaced by the limit of
   (4) Programs or instructions used in your data                    insurance shown in the Declarations for
       processing operations, including the material on              Valuable Papers and Records - Off-Premises.
       which the data is recorded.
                                                           F.   The Valuable Papers and Records Coverage
B. Limit of Insurance                                           Extension, paragraph A.5.i. in the Standard Property
   The most we will pay for direct physical loss or             Coverage Form and paragraph A.6.i. in the Special
   physical damage in any one occurrence is the Limit           Property Coverage Form., do not apply to any
   of Insurance for Valuable Papers and Records                 premises where this Optional Coverage applies.
   shown in the Declarations.                              G.    With respect to coverage provided by this
C. Deductible                                                    endorsement, paragraph E.5.d.(6) in the Standard
   We will not pay for loss in any one Occurrence                Property Coverage Fonm and in the Special Property
                                                                 Coverage Form are replaced by the following:
   unless the amount of loss exceeds the policy
   deductible stated in the Declarations. We will then          (6) We will determine the value of "Valuable Papers
   pay the amount of loss in excess of the Deductible,              and Records" at the cost of:
   up to the Limit of Insurance.                                     a.   Blank materials for reproducing the records;
                                                                          and


Form SS 04 47 04 09                                                                                      Page 1 of2
                                               © 2009, The Hartford
                                                                                                           Case ID:      200600877
               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



                CRIME COMMON CONDITIONS AND EXCLUSIONS

This endorsement modifies insLirance provided under the following:

                                         STANDARD PROPERTY COVERAGE FORM
                                          SPECIAL PROPERTY COVERAGE FORM


The following conditions are added the Standard Property             3.    Joint Insured
Coverage Form and the Special Property Coverage
                                                                           a.   If more than one Insured is named in the
Form.
                                                                                Declarations, the first named Insured will act
A.   CRIME COMMON CONDITIONS                                                    for itself and for every other Insured for all
     1.   Consolidation - Merger                                                purposes of this insurance. If the first named
                                                                                Insured ceases to be covered, then the next
          If through consolidation or merger with,         or                   named Insured will become the first named
          purchase of assets of, some other entity:                             Insured.
          a.    Any additional persons become '' employees" ;              b.   If any Insured or partner or officer of that
                or
                                                                                Insured has knowledge of any information
          b.    You acquire the use and control       of any                    relevant to this insurance, that knowledge is
                additional premises:                                            considered knowledge of every Insured.
          any insurance afforded for ·· employees"   or                    c.   An "employee" of any Insured is considered to
          premises also applies     to those additional                         be an "employee" of every Insured.
          ~employees" and premises, but only if you:
                                                                           d.   If this insurance or any of its coverages is
                (1) Give us written   notice within 60 days                     canceled or terminated as to any Insured, loss
                    thereafter; and                                             sustained by that Insured· is covered only if
                (2) Pay us an additional premium.                               discovered no later than one year from · the
                                                                                date of that cancellation or termination.
     2.   Discovery Period for Loss
                                                                           e.   We will not pay more for loss sustained by
          We will pay only for covered loss discovered no
                                                                                more than one Insured than the amount we
          later than one year from the end of the policy
                                                                                would pay if all the loss had been sustained
          period.
                                                                                by one Insured.
          Discovery of loss occurs when you first become
                                                                     4.    Legal Action Against Us
          aware of facts which would cause a reasonable
          person to assume that a loss covered by this                     The following replaces the Legal Action Against Us
          policy has been, or may be incurred even though                  in the Property Loss Conditions:
          the exact amount or the details of the loss may not              No one may bring a legal action against us under
          tllen be known.                                                  this Coverage Part unless:
          Discovery also occurs when you receive notice of                 a.   There has been full compliance with all of the
          an actual or potentral claim against you alleging                     terms of this Coverage Part: and
          facts, which if true, would be a covered loss under
                                                                           b.   The action is brought within 2 years after the
          this policy.
                                                                                date on which you discover the loss .




Form SS 04 80 03 00                                                                                           Page 1 of 3
                                                    © 2000, The Hartford

                                                                                                                  Case ID: 200600877
      2.   Indirect Loss                                            3.   Any natural person who is your partner or member
           We will not pay for loss that is an indirect result of        of a limited liability corporation.
           any act or occurrence covered by this insurance          4.   Any natural person, whether or not compensa ted,
           including, but not limited to, loss resulting from:           while performing services for you as the chairman
           a.   Your inability to realize income that you would          or a member of any committee;
                have realized had there been no loss of, or         5.   Any natural person who is a nonMcompensated
                loss from damage to, Covered Property.                   officer;
           b.   Payment of damages of any type for which            6.   Any natural person who is a director or trustee
                you are legally liable.     But. we will pay             while acting as a member of any of your elected or
                compensatory damages arising directly from a             appointed committees or while acting within the
                loss covered under this insurance.                       scope of the usual duties of an "employee";
           c.   Payment of costs, fees or other expenses you        7.   Any natural person who is a nonMcompens ated
                incur in establishing either the existence or the        volunteer, other than one who is a fund solicitor,
                amount of loss under this insurance.                     while performing services for you that are usual to
     3.    Legal Expenses                                                the duties of an "employee":
           We will not pay for expenses related to any legal        8.   Any natural person who is a former employee,
           action.                                                       director, partner, member, representative       or
                                                                         trustee retained as a consultant while performing
     4.    Nuclear Hazard
                                                                         services for you:
           We will not pay for loss resulting from nuclear
                                                                    9.   Any natural person who is a student intern who is
           reaction,   nuclear    radiation   or     radioactive
                                                                         pursuing studies or acting within the scope of the
           contamination, or any related act or incident.
                                                                         usual duties of an "employee" :
     5.    War and Similar Actions
                                                                    10. Any natural person, who is a student enrolled in
           We will not pay for loss resulting from war,                 your facility, while handling or has possession of
           wf1ether    or not declared,         warlike  action,        property or funds in connection with sanctioned
           insurrection, rebellion or revolution, or any related        student activities:
           act or incident.
                                                                    11. The spouses of and children over 18 years old
C.   CRIME COMMON DEFINTIONS                                            who reside with any "employee" who is a building
     The following is added to Definitions                              manager, superintendent or janitor.
     "Employee" means:                                                   Each family is deemed to be, collectively, one
                                                                         "employee" for the purposes of this insurance,
     1.    Any natural person:
                                                                         except that any Termination Condition applies
           a.   While in your service (and for GO days after             individually to the spouse and children.
                termination of se1vice); and
                                                                    "Employee" does not mean:
           b.   \II/horn you compensate directly by salary,
                                                                    (1) An agent, broker, factor, commission merchant,
                wages or commissions; and
                                                                        consignee,      independent      contractor      or
           c.   Whom yoLJ have the right to direct and control          representative of the same general character: or
                while performing services for you;
                                                                    (2) Any manager, director, partner, member or trustee,
     2.    Any natural person employed by an employment                 except while acting within the scope of the usual
           contractor while that person is subject to your              duties of an "employee" .
           direction and control and performing services for
           you excluding, however. any such person while
           having care and custody of property outside the
           premises;




Form SS 04 80 03 00                                                                                        Page 3 of3

                                                                                                               Case ID: 200600877
B.   COUNTERFEIT CURRENCY AND MONEY                                     b.   We will not pay for loss resulting from the
     ORDERS COVERAGE                                                         giving or surrendering of property in any
     ·I.   Covered Property                                                  exchange or purchase.

           Covered Property means the following:                        c.   We will not pay for loss resulting from
                                                                             your, or anyone acting on your express or
           We will pay for loss directly resulting from                      implied authority, being induced by any
           a.   fvloney orders, including counterfeit money                  dishonest act to voluntarily part with title to
                orders, of any United States or Canadian                     or possession of any property.
                post office, express company or national       C   DEDUCTIBLE
                or state (or Canadian) chartered bank that
                are not paid upon presentation; and
                                                                        We will not pay for loss in any one Occurrence
                                                                        unless the amount of loss exceeds the
           b.   Counterfeit   United   States   or Canadian             Deductible stated in the Declarations. We will
                paper currency.                                         then pay the amount of loss in excess of the
     2.    Covered Causes of Loss                                       Deductible, up to the Limit of Insurance.
           Covered   Causes     of Loss    means the           D. LIMIT OF INSURANCE
           acceptance of Covered Property in good faith,           The most we will pay for each Occurrence of loss
           in exchange for merchandise, money or                   under this Endorsement is the Forgery Limit of
           services, during   the regular course      of           Insurance stated in the Declarations.
           business.
                                                                   The Additional Coverages are included in this Limit
     3.    Exclusions                                              of Insurance.
           Tl1e following Exclltsion applies in addition to    E. OCCURRENCE DEFINITION
           the Exclusions      in the Crime      Common
                                                                   1.   For Forged or Altered Instruments Coverage,
           Conditions and Exclusions.
                                                                        Occurrence means all loss caused by any
           a.   We will not pay for loss resulting from any             person or in which that person is involved,
                dishonest or criminal act committed by any              whether the loss involves one or more
                of your "employees" , directors, trustees or            instruments of Covered Property.
                aL1thorized representatives:
                                                                   2.   For Counterfeit Currency and Money Order
                (1) Acting alone or in collusion with other             Coverage, Occurrence means an:
                    persons; or
                                                                        a.   Act or series of related acts involving one
                (2) While performing services for you or                     or more persons; or
                    otherwise.
                                                                        b.   Act or event, or series of related acts or
                                                                             events not involving any person.




Page 2 of 2                                                                                      Form SS 04 86 03 00

                                                                                                                    Case ID:   200600877
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           LIIVIITED FUNGI, BACTERIA OR VIRUS COVERAGE

This endorsement modifies insurance provided under the following:

                                         SPECIAL PROPERTY COVERAGE FORM
                                        STANDARD PROPERTY COVERAGE FORM
                                           PERSONAL PROPERTY OF OTHERS
                                          COMPUTERS AND MEDIA COVERAGE


A. Fungi, Bacteria or Virus Exclusions                                          i.   "Fungi", Wet Rot, Dry Rot, Bacteria And
    1.   Paragraph A.5.i.(5). of the Increased Cost of                               Virus
         Construction Additional Coverage of the                                     We will not pay for loss or damage caused
         Standard Property Coverage Form is replaced                                 directly or indirectly by any of the
         by the following:                                                           following. Such loss or damage is
             (5) Under this Additional Coverage. we                                  excluded regardless of any other cause or
                 will not pay for:                                                   event that contributes concurrently or in
                                                                                     any sequence to the loss:
                 (a) The enforcement of any ordinance
                     or law which requires demolition.                               (1) Presence,        growth,      proliferation,
                     repair, replacement, reconstruction,                                spread or any activity of "fungi", wet
                     remodeling,       or        remediation    of                       rot, dry rot, bacteria or virus.
                     property due to contamination by                                (2) But if "fungi", wet rot, dry rot, bacteria
                     "pollutants" or due to the presence.                                or virus results in a "specified cause of
                     growth. proliferation. spread or any                                loss" to Covered Property, we will pay
                     activity of ""fungi". wet or dry rot.                               for the loss or damage caused by that
                     bacteria or virus; or                                               "specified cause of loss".
                 (b) Any costs associated with the                                   This exclusion does not apply:
                     enforcement of an ordinance or
                                                                                     (1) When "fungi", wet or dry rot, bacteria
                    law which requires any insured or
                                                                                         or virus results from fire or lightning; or
                    others to test for. monitor, clean
                    up. remove, contain, treat, detoxify                             (2) To    the extent that coverage is
                    or   neutralize,        or    in   any     way                       provided in the Additional Coverage -
                    respond to or assess the effects of                                  Limited Coverage for "Fungi", Wet
                    "pollutants", "fungi", wet or dry rot,                               Rot, Dry Rot, Bacteria and Virus with
                    bacteria or virus.                                                   respect to loss or damage by a cause
                                                                                         of loss other than fire or lightning.
   2.    The following exclusion is added to Paragraph
         B.1. Exclusions of the Standard Property                         This exclusion applies whether or not the loss
         Coverage Form and the Special Property                           event results in widespread damage or affects a
         Coverage Form; Paragraph F., Additional                          substantial area.
         Exclusions of Computers and Media, form                       B. The following Additional Coverage is added to
         SS 04 41, and to form SS 04 45, Personal                         Paragraph A.4. of the Standard Property Coverage
         Property of Others:                                              Form or Paragraph A.5. of the Special Property
                                                                          Coverage Form, and applies to the optional coverage
                                                                          form SS 04 41, Computers and Media and SS 04 45,
                                                                          Personal Property of Others and form:



Form SS 40 93 07 05                                                                                               Page 1 of 3

                                                         © 2005, The Hartford                                           Case ID: 200600877
           property caused by "fungi", wet or dry rot,
           bacteria or virus, then our payment under
           the Time Element Coverage is limited to
           the amount of loss and expense sustained
           in a period of not more than 30 days
           unless     another   number    of   days   is
            indicated in t11e Declarations. The days
           need not be consecutive. If a covered
            suspension of "operations" was caused by
           loss or damage other than "fungi", wet or
           dry rot, bacteria or virus, but remediation
           of "fungi", wet or dry rot, bacteria or virus
           prolongs the "period of restoration", we will
           pay for loss and expense sustained during
           the delay (regardless of when such a
           delay occurs during the "period of
           restoration"), but such coverage is limited
           to 30 days unless another number of days
           is indicated in the Declarations. The days
           need not be consecutive.
C. Fungi Definition
   ·t. "Fungi" means any type or form of fungus,
       including mold or mildew, and any mycotoxins,
       spores, scents or by-products produced or
       released by fungi.




Form SS 40 93 07 05                                        Pag]hikoffll: 200600877
C. LIMITS OF INSURANCE                                         E. The following additional conditions are added to
    1. Case Management Service is available as                    Section F. - Property General Conditions and apply
       needed for any one "identity theft'' for up to 12          to this coverage:
       consecutive months from the inception of the               CONDITIONS
       service. Expenses we incur to provide Case
                                                                  1. Assistance and Claims
        Management        Service   do   not   reduce    the
        amount of limit available for Expense                         For assistance, the "identity recovery insured"
        Reimbursement coverage.                                       should call the Identity Recovery Help Line at
                                                                      1-866-989-2905.
    2. Expense Reimbursement coverage is subject
       to a limit of $15,000 annual aggregate per                     The Identity Recovery Help Line can provide
       "identity recovery insured." Regardless of the                 the "identity recovery insured" with:
       number of claims. this limit is the most we will               a. Information and advice for how to respond
       pay for the total of all loss or expense arising                    to a possible "identity theft"; and
       out of all "identity thefts" to any one "identity
                                                                      b. Instructions for how to submit a service
       recovery insured" which are first discovered by
                                                                         request for Case Management Service
       the "identity recovery insured" during a 12-
                                                                         and/or a claim form for Expense
       month period starting with the beginning of the
                                                                         Reimbursement Coverage.
       present annual policy period. If an "identity
       theft" is first discovered in one policy period                In some cases, we may provide Case
       and continues into other policy periods, all loss              Management services at our expense to an
       and expense arising from such "identity theft"                 "identity recovery insured" prior to a
       will be subject to the aggregate limit applicable              determination that a covered "identify theft" has
       to the policy period when the "identity theft" was             occurred. Our provision of such services is not
       first discovered.                                              an admission of liability under the policy. We
                                                                      reserve the right to deny further coverage or
       a. Legal costs as provided under paragraph d.
                                                                      service if, after investigation, we determine that
             of the definition of "identity recovery
                                                                      a covered "identify theft" has not occurred.
             expenses" are part of, and not in addition to,
             the Expense Reimbursement coverage limit.               As     respects      Expense      Reimbursement
                                                                     Coverage, the "identity recovery insured" must
        b.    Lost Wages and Child and Elder Care
                                                                     send to us, within 60 days after our request,
              Expenses as provided under paragraphs e.
                                                                     receipts, bills or other records that support his
              and f. of the definition of "identity recovery         or her claim for "identity recovery expenses."
              are jointly subject to a sublimit of $250 per
              day, not to exceed $5,000 in total. This            2. Services
              sublimit is part of, and not in addition to,           The following conditions apply as respects any
              the Expense Reimbursement coverage                     services provided by us or our designees to
              limit. Coverage is limited to lost wages and           any "identity recovery insured" under this
              expenses incurred within 12 months after               endorsement:
              the first discovery of the "identity theft" by          a. Our ability to provide helpful services in the
              the "identity recovery insured".                           event of an "identity theft" depends on the
       c.     Mental Healtl1 Counseling as provided                        cooperation, permission and assistance of
              under paragraph g. of the definition of                      the "identity recovery insured."
              "identity recovery expenses" is subject to a            b. All services may not be available or
              sublimit of $1,000. This sublimit is part of,              applicable to all individuals. For example,
              and not in addition to. the Expense                        "identity recovery insureds" who are minors or
              Reimbursement coverage limit. Coverage                     foreign nationals may not have credit records
              is limited to counseling that takes place                  that can be provided or monitored. Service in
              within 12 months after the first discovery of              Canada will be different from service in
              the "identity theft" by the "identity recovery             United States and Puerto Rico in accordance
              insured".                                                  with local conditions.
D. DEDUCTIBLE                                                         c.   We do not warrant or guarantee that our
   Case Management Service is not subject to a                             services will end or eliminate all problems
   deductible.                                                             associated with an "identity theft" or
   Expense Reimbursement coverage is subject to a                          prevent future "identity thefts."
   deductible of $250. Any one "identity recovery
   insured" shall be responsible for only one
   deductible under t11is Identity Recovery Coverage
   during any one policy period.



Page 2 of 3                                                                                      Form SS 41 CT?t:n ml>: 200600877
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                                             X
          BUILDING LIMIT- AUTOMATIC INCREASE REVISION

This endorsement modifies insurance provided under the following:

                                        SPECIAL PROPERTY COVERAGE FORM
                                       STANDARD PROPERTY COVERAGE FORM


Except as otherwise stated in this endorsement. the                      (3) The number of days since the beginning of
terms and conditions of the policy apply to the insurance                    the current policy year or the effective date
stated below.                                                                of the most recent policy change amending
A. Paragraph C.5 Building Limit-Automatic Increase                           the Limit of Insurance for Buildings, divided
    of the SPECIAL PROPERTY COVERAGE FORM or                                 by 365.
     STANDARD PROPERTY COVERAGE FORM is                                  Example:
    deleted.
                                                                         The applicable Limit of Insurance for Buildings is
B. The following is added to Additional Coverages,                       $100,000. The automatic increase percentage is
   paragraph A.5 of the SPECIAL PROPERTY                                 8%. The number of days since the beginning of
   COVERAGE FORM or paragraph A.4. of the                                the policy period (or last policy change) is 146.
   STANDARD PROPERTY COVERAGE FORM:                                      The amount of increase is:
    Building Limit -Automatic Increase                                   $100.000 X .08 X 146 divided by 365 = $3.200
    a.   If the covered loss or damage to Building
         property at a "scheduled premises" exceeds the
         Limit of Insurance stated in the Declarations. the
         Limit of Insurance available for the covered loss
         or damage in that occurrence will automatically
         increase by up to 8%.
   b.    The amount of increase will be:
         (1) The Limit of Insurance for Buildings that
             applied on the most recent of the policy
             inception date. policy anniversary date, or
             the date of any other policy change
             amending the Building limit, multiplied by
         (2) The 8% annualized percentage of Automatic
             Increase, expressed as a decimal
                 (08), multiplied by




Form SS 41511009                                                                                      Page 1 of 1

                                                  © 2009, The Hartford
                                                                                                               Case ID: 200600877
                                                                                                                              IL
                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.




                                 PERILS SPECIFICALLY EXCEPTED

As L1sed herein, "Peril'' means a cause of physical loss or
                                                                          This exception A. does not reduce the insurance for
damage to property. It has this meaning whether or not it
                                                                          loss or damage caused directly by a Covered Peril.
is called a "Peril" or a "Cause of Loss" in this policy.
Even if any of the terms of this policy might be construed                As used in this endorsement:
otheflNise, the following Perils. as described in Paragraphs              1.   If this policy is written to cover the risk of loss from
A. and B. below, are SPECIFICALLY EXCEPTED FROM                                specifically named causes.            "Covered Peril"
THIS POLICY.         WE DO NOT COVER OR INSURE                                 means any Peril specifically named as covered: or
AGAINST LOSS OR DAMAGE DIRECTLY OR                                       2.    If written to cover the risk of loss without
INDIRECTLY CAUSED               BY, RESULTING            FROM,                 specifying specifically named causes, "Covered
CONTRIBUTED TO OR AGGRAVATED BY, OR WHICH                                      Peril" means any Peril not described above and
WOULD NOT HAVE OCCURRED BUT FOR, EITHER OF                                     not otherwise excluded or excepted from the
THESE PERILS:                                                                  causes of loss covered by this policy.
A.   ACTS, ERRORS OR OMISSIONS by you or others in:                 B.   COLLAPSE, "CRACKING" OR "SHIFTING" of
      1.   Planning, zoning, developing, surveying, testing or           buildings, other structures or facilities, or their parts, lf
           siting property;                                              the collapse, "cracking" or "shifting":
     2.    Establishing or enforcing any building code, or any           1.    Occurs during "earth movement," "volcanic
           standard, ordinance or law about the construction,                  eruption" or "flood" conditions or within 72 hours
           use or repair of any property or materials, or                      after they cease; and
           requinng the tearing down of any property,
                                                                         2.    Would not have occurred          but for         "earth
           including the removal of its debris;
                                                                               movement," "volcanic eruption" or "flood."
     3.    The design, specifications, workmanship, repair,
           construction, renovation. remodeling, grading or              But if loss or damage by a covered Peril ensues at the
           compaction of all or any part of the following:               covered premises, we will pay for that ensuing loss or
                                                                         damage.
           a.    Land or buildings or other structures;
                                                                         This exception B. applies whether or not there are
           b.    Roads, water or gas mains, sewers, drainage
                                                                         other provisions in this policy relating to collapse,
                 ditches, levees, dams, or other facilities; or
                                                                         "cracking" or "shifting" of buildings, other structures or
           c.    Other improvements        or changes     in   or        facilities, or their parts. Any such provision is revised
                 additions to land or other property.                    by this endorsement to include this exception.
     4.    The furnishing of work, materials, parts or              But if this policy specifically covers (by endorsement or in
           equipment in connection         with the design,         any other way) loss or damage caused by one or more of
           specifications. workmanship, repair, construction,       the following Perils:
           renovation. remodeling, grading or compaction of              1. Earthquake;
           any of the above property or facilities; or
                                                                         2.    Flood;
     5.    The maintenance       of any of such property or
                                                                         3.    Volcanic action;
           facilities.
                                                                         4.    Volcanic eruption; or
     This exception A. applies whether or not the property
     or facilities described above are:                                  5.    Sinkhole collapse,

     1.    Covered under this policy; or                                 this exception B. will not reduce that coverage.
                                                                         As used in this exception B.:
     2.    On or away from the covered premises.



Form IH 10 01 09 86 Printed in U.S.A.                                                                     Page 1 of 2

                                         Copyright, Hartford Fire Insurance Company, 1986
                                                                                                                            Case ID: 200600877
          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                  EXCLUSION - NUCLEAR ENERGY LIABILITY
1.   This insurance does not apply:                                       (3) The injury or damage arises out of the
     a.   To any injury or damage:                                            furnishing by any insured of any "technology
                                                                              seNices" in connection with the planning,
          (1) With respect to whicl1 an insured under the                     construction, maintenance, operation or use
              policy is also an insured under a nuclear                       of any "nuclear facility"; or
              energy liability policy issued by Nuclear
              Energy Liability Insurance Association,                     (4) The injury or damage arises out of the
              Mutual Atomic Energy liability Underwriters                     furnishing by an insured of services,
              or Nuclear Insurance Association of                             materials, parts or equipment in connection
              Canada, or any of their successors, or
                                                                              with       the      planning,       construction,
              would be an insured under any such policy                       maintenance, operation or use of any
              but for its termination Upon exhaustion of its                  "nuclear facility"; but if such facility is located
              limit of liability; or                                          within the United States of America, its
                                                                              territories or possessions or Canada, this
          (2) Resulting from the "hazardous properties" of                    exclusion (4) applies only to "property
              "nuclear material" and with respect to which:                   damage" to such "nuclear facility" and any
              (a) Any person or organization is required                      property thereat.
                  to maintain financial protection pursuant      2. As used in this exclusion:
                  to the Atomic Energy Act of 1954, or any
                  law amendatory thereof; or                         a.   "Byproduct material'',      "source material" and
                                                                          "special nuclear material" have the meanings
              (b) The insured is, or had this policy not                  given them in the Atomic Energy Act of 1954 or
                  been issued would be, entitled to                       in any law amendatory thereof.
                  indemnity from the United States of
                  America, or any agency thereof, under              b. "Computer system and network" means:
                  any agreement entered into by the                     (1) Leased or owned computer hardware
                  United States of America, or any agency                   including mobile, networked, and data
                  thereof, with any person or organization.                 storage computing equipment;
     b.   Under any Medical Payments or Medical                         (2) Owned or licensed software;
          Expenses Coverage, to expenses incurred with                  (3) Owned websites;
          respect to "bodily injury" resulting from the
          "hazardous properties" of "nuclear material" and              (4) Leased or owned wireless input and output
          arising out of the operation of a "nuclear facility"              devices; and
          by any person or organization.                                (5) Electronic backup facilities and data storage
     c.   To any injury or damage resulting from the                        repositories employed in conjunction with
          "hazardous properties" of "nuclear material"; if:                 items 1 through 4 above.
          (1) The "nuclear material":                                c. "Hazardous properties" include radioactive, toxic
                                                                        or explosive properties.
              (a) Is at any "nuclear facility" owned by, or
                  operated by or on behalf of, an insured;           d.   "Nuclear facility" means:
                  or                                                      (1) Any "nuclear reactor";
              (b) Has been       discharged    or dispersed               (2) Any equipment or device designed or used
                  therefrom;                                                  for:
          (2) The "nuclear material" is contained in "spent                   (a) Separating the isotopes of uranium or
              fuel" or "waste" at any time possessed,                             plutonium;
              handled,     used,    processed,      stored,                   (b) Processing or utilizing "spent fuel": or
              transpo,ted or disposed of by or on behalf of
              an insured; or                                                  (c) Handling,     processing      or    packaging
                                                                                  "waste",


Form SS 05 47 0915                                                                                                   Page 1 of2
                                                    © 2015, The Hartford                                             Case ID:       200600877
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



     CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

                                 BUSINESS LIABILITY COVERAGE FORM
                    OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE FORM
                                 SPECIAL PROPERTY COVERAGE FORM
                                STANDARD PROPERTY COVERAGE FORM
                                   UMBRELLA LIABILTY PROVISIONS


A.   Disclosure Of Federal Share Of Terrorism Losses                2. The act results in damage within the United
     The Uniied States Department of the Treasury will                 States, or outside the United States in the case
     reimburse insurers for a portion of such insured                  of certain air carriers or vessels or the premises
     losses, as indicated in the table below that exceeds              of an United States mission; and
     t11e applicable insurer deductible:                            3. The act is a violent act or an act that is
        Calendar Year        Federal Share of                          dangerous to human life, property or
                             Terrorism Losses                          infrastructure and is committed by an individual or
                                                                         individuals acting as part of an effort to coerce
             2015                   85%                                  the civilian population of the United States or to
             2016                   84%                                  influence the policy or affect the conduct of the
             2017                   83%                                  United States Government by coercion.
             2018                   82%                            If aggregate industry insured losses attributable to
                                                                   "certified acts of terrorism" under TRIA exceed $100
             2019                   81%
                                                                   billion in a calendar year, and we have met, or will
         2020 or later              80%                            meet, our insurer deductible under TRIA, we shall
                                                                   not be liable for the payment of any portion of the
   However. if aggregate industry insured losses.                  amount of such losses that exceed $100 billion. In
   attributable to "'certified acts of terrorism" under the         such case, your coverage for terrorism losses may
   federal Terrorism Risk Insurance Act, as amended               be reduced on a pro-rata basis in accordance with
   (TRIA), exceed $100 billion in a calendar year, the            procedures established by the Treasury, based on
   Treasury shall not make any payment for any                    its estimates of aggregate industry losses and our
   portion of the amount of such losses that exceeds              estimate that we will exceed our insurer deductible.
   $100 billion. The United States government has not             In accordance with the Treasury's procedures,
   charged any premium for their participation in                 amounts paid for losses may be subject to further
   covering terrorism losses.                                     adjustments based on differences between actual
B. Cap On Insurer Liability for Terrorism Losses                  losses and estimates.
   A "certified act of terrorism" means an act that is         C. Application Of Exclusions
   certified by the Secretary of the Treasury, in
                                                                   The terms and limitations of any terrorism exclusion,
   accordance with the provisions of federal Terrorism
                                                                   the inapplicability or omission of a terrorism
   Risk Insurance Act, to be an act of terrorism under
                                                                   exclusion, or the inclusion of terrorism coverage, do
   TRIA. The criteria contained in TRIA for a "certified
                                                                   not serve to create coverage for any loss which
   act of terrorism" include the following:
                                                                   would otherwise be excluded under this Coverage
   1. The act results in insured losses in excess of $5            Fomn or Policy, such as losses excluded by the
        million in the aggregate, attributable to all types        Pollution Exclusion, Nuclear Hazard Exclusion and
        of insurance subject to TRIA; and                          the War And Military Action Exclusion.



Form SS 50 19 0115                                                                                            Page 1 of 1
                                                 © 2015, The Hartford
                  (Includes copyrighted material of Insurance Services Office, Inc. with its permission)      Case ID:    200600877
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


            EXCLUSION - UNMANNED AIRCRAFT (LIABILITY)
This endorsement modifies insurance provided under the following:

                                       BUSINESS LIABILITY COVERAGE FORM

Except as otherwise stated in this endorsement, the                          entrustment to others of any aircraft (other
terms and conditions of the policy apply to the insurance                    than "unmanned aircraft), "auto" or
stated below.                                                                watercraft that is owned or operated by or
A. The following changes are made to Section 8.1.,                           rented or loaned to any insured.
   EXCLUSIONS:                                                              Paragrapl1 g.(2) does not apply to:
    1.   Paragraph g., Aircraft, Auto or Watercraft, is                     (a) A watercraft while ashore on
         deleted and replaced with the following:                               premises you own or rent;
         g. Aircraft, Auto or Watercraft                                    (b) A watercraft you do not own that is:
            (1) Unmanned Aircraft                                               (i) Less than 51 feet long; and
                "Bodily injury" or "property damage"                            (ii) Not being used to carry persons
                arising   out   of   the    ownership,                               for a charge;
                maintenance, use or entrustment to                          (c) Parking an "auto" on, or on the
                others of any aircraft that is an                                ways next to, premises you own or
                "unmanned aircraft". Use includes                                rent, provided the "auto" is not
                operation and "loading or unloading".                           owned by or rented or loaned to you
                This Paragraph g.(1) applies even if the                        or the insured;
                claims against any insured allege                           (d) Liability   assumed      under     any
                negligence or other wrongdoing in the                           "insured contract" for the ownership,
                supervision, hiring, employment, training                       maintenance or use of aircraft or
                or monitoring of others by that insured, if                     watercraft:
                the "occurrence" which caused the                           (e) "Bodily injury" or "property damage"
                "bodily injury" or "property damage"                            arising out of the operation of any of
                involved t11e ownership, maintenance,                           the equipment listed in Section G
                use or entrustment to others of any                             Liability and Medical Expenses
                aircraft that is an ''unmanned aircraft".                       Definitions, Paragraph 15 f.(2) or
            (2) Aircraft (Other Than Unmanned                                   f.(3) of the definition of "mobile
                Aircraft), Auto Or Watercraft                                   equipment"; or
                "Bodily injury" or "property damage"                        (f) An aircraft (other than unmanned
                ans,ng    out   of   the    ownership,                          aircraft) that is not owned by any
                maintenance, use or entrustment to                              insured and is hired, chartered or
                others of any aircraft (other than                              loaned with a paid crew. However,
                "unmanned aircraft). "auto" or watercraft                       this exception does not apply if the
                owned or operated by or rented or                               insured has any other insurance for
                loaned to any insured. Use includes                             such "bodily injury" or "property
                operation and "loading or unloading".                           damage",      whether     the    other
                                                                                 insurance     is   primary,    excess,
                This Paragraph g.(2) applies even if the
                                                                             contingent or on any other basis.
                claims against any insured allege
                negligence or other wrongdoing in the          2. The following is added to Section 8.1.,
                supervision, hiring, employment, training         EXCLUSIONS Paragraph p., Personal and
                or monitoring of others by that insured, if         Advertising Injury:
                the "occurrence" which caused the "bodily           Arising out of the ownership, maintenance, use
                injury" or "property damage" involved the           or entrustment to others of any aircraft that is an
                ownership,     maintenance,      use    or          "unmanned aircraft". Use includes operation and
                                                                    "loading or unloading".


Form SS 5110 03 "17                                                                                        Rl!9@e1 !®~200600877
         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


              !EXCLUSION - UNMANNED AIRCRAFT (PROPERTY)
This endorsement modifies insurance provided under the following:

                                       SPECIAL PROPERTY COVERAGE FORM

Except as otherwise stated in this endorsement, the                 to be controlled directly by a person from within
terms and conditions of the policy apply to the insurance           or on the aircraft and which is owned by you or
stated below.                                                       owned by others but in your care, custody, or
A. COVERAGE                                                         control.
    Paragraph   A.2,,   Property    Not    Covered,                 "Unmanned       aircraft"   includes equipment
    Subparagraph a. is deleted and replaced with the                designed for and used exclusively with the
    following:                                                      "unmanned aircraft", provided such equipment is
                                                                    essential for operation of the "unmanned
         a.   Aircraft (including "unmanned aircraft"),             aircraft" or for executing "unmanned aircraft
              automobiles, motor trucks and other                   operations".
              vehicles      subject to motor   vehicle
                                                               2. The following definition is added:
              registration.
                                                                    "Unmanned aircraft operations" means your
C. DEFINITIONS
                                                                    business activities in support of the specific
    The following changes are made to Section G.,                   operations listed in the Description of Business
    PROPERTY DEFINITIONS:                                           section of the Declarations.
    1.   The following definition is added:
         "Unmanned aircraft" means an aircraft that is
         not:
         a. Designed;
         b.   Manufactured; or
         c.   Modified after manufacture




Form SS 51 ·11 03 ·t7                                                                                   F@g@e1]®:1200600877
        POLICY NUMBER: 44 SBA TI8966


        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


ADDITIONAL     INSURED    -   MAN.1'.GER/LESSOR




CROWN PROPERTIES AND
CROWN TWO PENN CENTER ASSOCIATES
1500 JFK BLVD.
PHILADELPHIA, PP. 19102




Form IH 12 00 11 85 T SEQ. NO. 002    Printed in U.S.A. Page 001
Process Date: o,J/03/19                                         Expiration Date: 06/16/20

                                                                                            Case ID:   200600877
           b.   30   days    before   the     effective   date   of         b.    Pay any claim for loss or damage jointly to
                cancellation if we cancel for any otl1er reason.                  you and the Loss Payee, as interests may
     4.    If we do not renew this policy, we will give written                   appear.
           notice to the Loss Payee at least 1O days before            3.   The     following   is   added   to   the    OTHER
           the expiration date of this policy.                              INSURANCE Common Policy Condition:
C.   CONTRACT OF SALE                                                             For Covered Property that is the subject of a
     ·I.   The Loss Payee shown in the Declarations ls a                          contract of sale, the word "you" includes the
                                                                                  Loss Payee.
           person or organization you l1ave entered a
           contract with for the sale of Covered Property.
     2.    For Covered Property in which both you and the
           Loss Payee have an insurable interest, we will:
           a.   Adjust losses with you; and




Page 2 of 2                                                           Form SS 1212 03 92 Printed in U.S.A. (NS)

                                        Copyright, Hartford Fire Insurance Company, 1992                                Case ID: 200600877
Named Insured:        RHONDA HILL WILSON,           ESQUIRE

Policy Number:        <H   SBA TI8966

Effective Date:       06/16/19                            Expiration Date:   06/16/20

Company Name:         HARTFORD   CASUALTY     INSURANCE       COMPANY




            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

              TRADE OR ECONOMIC SANCTIONS ENDORSEMENT


This insurance does not apply to the extent that trade or economic sanctions or other laws or regulations
prohibit us from providing insurance, including, but not limited to, the payment of claims.


All other terms and c.onditions remain unchanged.




Form IH 99 41 04 09                                                                         Page 1 of 1


                                                                                                  Case ID: 200600877
